







AMENDED AND RESTATED MASTER LAND AND BUILDING LEASE
between
Pipe Portfolio Owner (Multi) LP,
a Delaware limited partnership,
as LANDLORD
and
Forterra Pipe & Precast, LLC,
a Delaware limited liability company,
Forterra Concrete Products, Inc.,
an Iowa corporation,


United States Pipe and Foundry Company, LLC
an Alabama limited liability company, and


Forterra Concrete Industries, Inc.,
a Tennessee corporation
as TENANT
June 5, 2018






ACTIVE 229182768

--------------------------------------------------------------------------------





INDEX TO AMENDED AND RESTATED MASTER LAND AND BUILDING LEASE
ARTICLE 1
DEMISE OF PREMISES
3


ARTICLE 2
TERM
3


ARTICLE 3
RENT
4


ARTICLE 4
USE
8


ARTICLE 5
ACCEPTANCE OF DEMISED PROPERTIES
9


ARTICLE 6
ALTERATIONS
10


ARTICLE 7
REPAIRS AND MAINTENANCE
11


ARTICLE 8
COMPLIANCE WITH LAW
11


ARTICLE 9
DISCLAIMER AND INDEMNITIES
14


ARTICLE 10
INSURANCE
15


ARTICLE 11
DAMAGE OR DESTRUCTION
17


ARTICLE 12
EMINENT DOMAIN
19


ARTICLE 13
FINANCIAL AND REPORTING COVENANTS
20


ARTICLE 14
INTENTIONALLY OMITTED
21


ARTICLE 15
EVENTS OF DEFAULT
21


ARTICLE 16
FORCE MAJEURE
24


ARTICLE 17
NOTICES
25


ARTICLE 18
ACCESS
25


ARTICLE 19
SIGNS
26


ARTICLE 20
IMPROVEMENTS AND BUILDING EQUIPMENT; TENANT EQUIPMENT
26


ARTICLE 21
END OF TERM; HOLDING OVER
27


ARTICLE 22
TENANT ASSIGNMENT AND SUBLETTING
28


ARTICLE 23
FINANCINGS
29


ARTICLE 24
ESTOPPEL CERTIFICATES
30


ARTICLE 25
RECORDING
30


ARTICLE 26
APPLICABLE LAW; JURISDICTION; WAIVER OF JURY TRIAL
31


ARTICLE 27
LIABILITY OF PARTNERS
31


ARTICLE 28
ATTORNEYS' FEES; EXPENSES
32


ARTICLE 29
ENVIRONMENTAL
32


ARTICLE 30
LANDLORD ASSIGNMENT
34


ARTICLE 31
REPLACEMENTS
36


ARTICLE 32
GUARANTY
37


ARTICLE 33
LANDLORD'S RIGHTS UNDER LEASE
38


ARTICLE 34
RIGHT OF FIRST REFUSAL
38


ARTICLE 35
POST-CLOSING OBLIGATIONS
39


ARTICLE 36
INTERPRETATION; MISCELLANEOUS
40


ARTICLE 37
QUIET ENJOYMENT
41


ARTICLE 38
NO MERGER OF TITLE
41


ARTICLE 39
BROKERS
41


ARTICLE 40
STATE SPECIFIC PROVISIONS
41





-i-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




ARTICLE 41
AMENDMENT AND RESTATEMENT
49





 
Schedule 1
 
Defined Terms
 
Schedule 2
 
Original Movable Building Equipment
 
Schedule 4.04
 
Violation of Law
 
Schedule 7.02
 
List of Required Repairs
 
Schedule 8.03(A)
 
List of Structural Enroachments
 
Schedule 8.03(B)
 
List of Non-Structural Enroachments
 
Schedule 22.04
 
Subleases
 
Exhibit A-1
 
Location/Address of Demised Properties; Adjustment Amounts
 
Exhibit A-2
 
List of Canadian Demised Properties
 
Exhibit A-3
 
Sold Land
 
Exhibit B
 
Method of CPI Adjustment for Option Period Base Rent
 
Exhibit C
 
Elk River Licenses Agreement
 
Exhibit D
 
Form of SNDA
 
Exhibit E
 
Form of Tenant's Estoppel Certificate
 
Exhibit F
 
Form of Memorandum of Lease
 
Exhibit G
 
Form of Guaranty





-ii-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





AMENDED AND RESTATED MASTER
LAND AND BUILDING LEASE
THIS AMENDED AND RESTATED MASTER LAND AND BUILDING LEASE (this “Lease”) is made
and entered into as of June 5, 2018 (the “Commencement Date”), by and among PIPE
PORTFOLIO OWNER (MULTI) LP, a Delaware limited partnership (“Landlord”), as
successor-in-interest to Pipe Portfolio Owner Exchange (Multi) LP, a Delaware
limited partnership, and FORTERRA PIPE & PRECAST, LLC, a Delaware limited
liability company (“Forterra Pipe”), FORTERRA CONCRETE PRODUCTS, INC., an Iowa
corporation (“Forterra Concrete”), UNITED STATES PIPE AND FOUNDRY COMPANY, LLC,
an Alabama limited liability company (“New Tenant”) and FORTERRA CONCRETE
INDUSTRIES, INC., a Tennessee corporation (“Forterra Concrete Industries”)
(individually and collectively, jointly and severally, as co-tenants “Tenant”).
R E C I T A L S
A.Pipe Portfolio Owner Exchange (Multi) LP, a Delaware limited partnership
(“Original Landlord”), as Landlord’s predecessor-in-interest, and Forterra Pipe,
Forterra Concrete, Forterra Concrete Industries, and Forterra Pressure Pipe,
Inc., an Ohio corporation (collectively, “Original Tenant”), entered into that
certain Master Land and Building Lease, dated as of April 5, 2016 (the “Original
Lease”), which was amended pursuant to that certain (i) First Amendment to
Master Land and Building Lease, dated as of April 14, 2016, between Original
Landlord and Original Tenant (the “First Amendment”), (ii) Second Amendment to
Master Land and Building Lease, dated as of September 22, 2016, between Landlord
and Original Tenant (the “Second Amendment”), and (iii) Third Amendment to
Master Land and Building Lease, dated as of September 22, 2016, between Landlord
and Original Tenant (the “Third Amendment”; and together with the Original
Lease, First Amendment and Second Amendment, collectively, the “Existing
Lease”);
B.On or around the Commencement Date, (i) nominees of New Tenant purchased from
Landlord and Landlord sold to nominees of New Tenant certain individual
properties, each identified on Exhibit_A-3 attached hereto (collectively, the
“Sold Land”), and in exchange for the Sold Land, New Tenant conveyed to Landlord
that certain property commonly known as the “Main Plant”, located at 2023 St.
Louis Avenue, Bessemer, Alabama (“Bessemer Main Plant Land”), (ii) nominee of
New Tenant purchased from Canadian Landlord and Fort-Ben Holdings (ONQC) Ltd.
and Canadian Landlord and Fort-Ben Holdings (ONQC) Ltd. sold to nominee of New
Tenant certain individual properties, each identified on Exhibit_A-4 attached
hereto (collectively, the “Sold Canadian Land”), and in exchange for the Sold
Canadian Land, New Tenant conveyed to Fort-Ben Holdings (ONQC) Ltd. that certain
property known as the “Mini Mill”, located at 2108 (2101) 18th Avenue North,
Bessemer, Alabama (“Bessemer Mini Mill Land”; together with the Bessemer Main
Plant Land, collectively, the “Bessemer Land”) and (iii) Fort-Ben Holdings
(ONQC) Ltd., thereafter deeded the Bessemer Mini Mill Land directly to Landlord.
C.As of the Commencement Date, Landlord owns (i) good and indefeasible title in
fee simple (subject to the provisions of Article 34) to the land identified on
Exhibit A-1 attached hereto (collectively, the “Land”) and (ii) (a) all
improvements and other structures located on any of the Land (collectively, the
“Building Structures”), (b) any rights of way, easements, parking covenants,
entitlements, privileges and other rights appurtenant to the Land, including
regarding any street adjoining any portion of the Land and any air and
development rights related to the Land and/or Building Structures, (c) any and
all fixtures at or on the Land, including, but not limited to, electrical,
plumbing, heating, ventilation and air-conditioning equipment, fire sprinklers
and fire suppression equipment and overhead cranes and other cranes which are
integrated into the Building Structures (collectively, “Building Equipment”) and
(d) the movable machinery,


-1-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




equipment and systems currently located on the Land as set forth on Schedule 2
attached hereto and made a part hereof (collectively, the “Original Movable
Building Equipment”), but, in each case with respect to Building Equipment and
Original Moving Building Equipment, specifically excluding (x) any such items
that are not “fixtures” pursuant to applicable law, and (y) any machinery,
equipment or fixtures associated with Tenant’s manufacturing business, whether
or not such, machinery, equipment or fixtures are bolted in place for safety or
operational purposes, including but not limited to, jib cranes, batch plants,
cement silos, production machinery or equipment, forms, and any other pipe
manufacturing machinery or equipment which are the property of Tenant; and (e)
all intangible property, if any, owned by Landlord and related to the Land, the
Building Structures or the Original Movable Equipment (the “Intangible
Property”), including without limitation, the rights and interests, if any, of
Landlord in and to the following: (A) all assignable plans and specifications
and other architectural and engineering drawings for the Land and the Building
Structures; (B) all assignable warranties or guaranties given or made in respect
of the Building Structures or Original Movable Equipment; and (C) all
transferable consents, authorizations, variances or waivers, licenses, permits
and approvals from any governmental or quasi-governmental agency, department,
board, commission, bureau or other entity or instrumentality solely in respect
of the Land or the Building Structures (all of the foregoing in this clause
(ii), excluding the hereinafter defined Tenant Equipment, being herein
collectively referred to as the “Improvements”). The Land and all Improvements
thereon are collectively referred to herein as “Demised Properties” and each
individually as a “Demised Property.”
D.The personal property, fixtures, machinery, equipment and other items of
personal property (whether or not attached to the Improvements) owned or leased
by Tenant located at any Demised Property and used in connection with the
operation of the business at any of the Demised Properties (other than the
Building Equipment but including display cases, counters, shelves, racks and
billboards, cranes, batch plants, cement silos, production machinery or
equipment, forms, and any other pipe manufacturing machinery or equipment
regardless of whether any of the foregoing constitute “fixtures” pursuant to
applicable Law) together with the property described in clauses (ii)(d)(x) and
(ii)(d)(y) of Recital C are referred to herein collectively as the “Tenant
Equipment.” The term “Tenant Equipment” shall include without limitation, with
respect to the Demised Properties, all of the foregoing, whether now or
hereafter owned or acquired by Tenant, or in which Tenant has any interest
(whether unattached or attached by bolts and screws and/or by utility
connections or otherwise), and all additions to, substitutions for and
replacements of the foregoing in this Recital D.
E.Landlord and Tenant desire to bifurcate the Existing Lease into two (2)
separate amended and restated leases whereby (A) this Lease shall (i) remove
Forterra Pressure Pipe, Inc., as a Tenant-party, (ii) remove the Sold Land from
the Demised Properties hereunder, (iii) add the Bessemer Land to the Demised
Properties hereunder, (iv) add United States Pipe and Foundry Company, LLC as a
Tenant party hereunder and (v) make certain other changes to the terms of the
Existing Lease as hereinafter set forth in this Lease and (B) that certain
Amended and Restated Master Land and Building Lease, dated as of the date
hereof, by and between Landlord and Tenant (the “Forterra A&R Lease”) shall (i)
remove all properties from the demised properties under the Forterra A&R Lease
except those located at (a) 550 Industrial Blvd., Bakewell, TN 37373 (Sale
Creek), (b) 4416 Prairie Hill Road, South Beloit, IL 61090, (c) 1004 N.
MacArthur Blvd., Grand Prairie, TX 78219, and (d) 1624 Marshall St., Lubbock, TX
79415 and (ii) make certain other changes to the terms of Existing Lease as set
forth in such Forterra A&R Lease.
F.Notwithstanding any other provision of this Lease, this Lease constitutes a
single and indivisible lease of all the Demised Properties collectively, and is
not an aggregation of leases for the separate Demised Properties. Neither
Landlord nor Tenant would have entered into this Lease except as a single and
indivisible lease, and the rental herein has been established on the basis of
the specific structure of the subject transaction and the economic benefits and
risk profile of the transaction as a whole, and not based on the valuation or
price of any individual Demised Property. Tenant’s rights to any one Demised
Property are dependent on Tenant’s full performance of its obligations as to
every other Demised Property, and


-2-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




consideration supporting any agreements under this Lease regarding any Demised
Property also supports the agreements under this Lease regarding all other
Demised Properties.
NOW, THEREFORE, in consideration of the lease of the Demised Properties and the
rents, covenants and conditions herein set forth, and with reference to the
definitions of various terms used herein as set forth on Schedule 1 hereto,
Landlord and Tenant do hereby covenant, promise and agree as follows:
ARTICLE 1
DEMISE OF PREMISES

Subject to the terms and conditions contained herein, Landlord does hereby lease
unto Tenant, and Tenant does hereby lease from Landlord, for the term
hereinafter provided in Article 2, the Demised Properties for the use thereof by
Tenant and Tenant’s employees, customers and invitees.
ARTICLE 2
TERM

Section 2.01    
(a)    This Lease shall commence on the Commencement Date and terminate on June
30, 2043 (the “Original Lease Term”), unless sooner terminated as hereinafter
set forth. The “Lease Term,” as such term is used herein, means the Original
Lease Term as extended (or as may be extended) pursuant to Section 2.02 below,
unless sooner terminated as hereinafter set forth.
(b)    This Lease shall be deemed to be in full force and effect upon the
Commencement Date. Tenant shall be deemed to be in possession of the Demised
Properties upon the Commencement Date.        
Section 2.02    
(a)    Tenant shall have the ability to extend the Lease Term for one (1) option
period (the “Option Period”) upon and subject to the terms set forth below in
this Section 2.02. The Option Period shall commence at the expiration of the
Original Lease Term. The Option Period shall continue for a period of nine (9)
years and eleven (11) months from and after the commencement date of the Option
Period, and Tenant shall extend the Lease Term for all of the Demised Properties
subject to this Lease at the time of Tenant’s exercise of such option, and in no
event shall Tenant have the right to extend the Lease Term for only a portion of
the Demised Properties subject to this Lease at the time of Tenant’s exercise of
such option. Except as otherwise expressly provided herein, all of the terms and
conditions of this Lease applicable to the Original Lease Term shall continue to
apply during the Option Period. In no event shall Tenant have any options to
extend the Lease Term except as expressly provided herein or as otherwise agreed
to in writing by Landlord.
(b)    Provided that (i) Tenant shall not have delivered a Non-Renewal Notice
(as hereinafter defined) on or prior to the expiration of the Original Lease
Term and (ii) this Lease shall not have been terminated pursuant to any
provision hereof, then on the expiration of the Original Lease Term, the Lease
Term shall be deemed to have been automatically extended for the Option Period.
Notwithstanding the foregoing, if the conditions in (i) and (ii) hereinabove
shall have been satisfied, but an Event of Default occurs and is continuing
prior to the commencement of the Option Period, Landlord shall have the option
(without limiting any other remedies available to Landlord under this Lease, at
law or in equity) to cancel the Option Period upon notice thereof to Tenant
(provided, such notice is delivered to Tenant prior to Tenant’s cure, if any, of
such Event of Default, and such cure is recognized by Landlord, notwithstanding
that Landlord is under no obligation to recognize any such cure after an Event
of Default has occurred), and upon the giving


-3-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




of such notice to Tenant, the Option Period shall be deemed null and void and of
no further force and effect. As used herein, the term “Non-Renewal Notice” means
a notice, in writing, delivered to Landlord no later than eighteen (18) months
prior to the expiration date of the Original Lease Term stating that Tenant does
not wish to extend the Lease Term for the Option Period.
(c)    Without limiting anything contained in Section 36.02 hereof, time is of
the strictest essence in the performance of each provision of this Section 2.02.
Either party, upon request of the other, shall execute and acknowledge, in form
suitable for recording, an instrument confirming the extension of the Lease
Term, if any, in accordance with the provisions of this Section 2.02 with Tenant
paying all applicable recording costs.
ARTICLE 3
RENT

Section 3.01    Rent. Tenant shall pay all Base Rent and Additional Rent for the
Demised Properties, from and after the Commencement Date and thereafter
throughout the Lease Term, without offset, deduction, or abatement, except as
may be otherwise expressly provided herein. Notwithstanding the foregoing, any
amounts due by Tenant to Landlord hereunder for which no due date is expressly
specified herein shall be due within thirty (30) days following the delivery to
Tenant by Landlord of written notice of such amounts due. Except as otherwise
expressly provided herein, in the event of nonpayment by Tenant of any Rent,
Landlord shall have the same rights and remedies in respect thereof regardless
of whether such Rent is Base Rent or Additional Rent. All payments of Rent due
to Landlord shall be paid to Landlord (at its election designated from time to
time by Landlord in writing to Tenant upon at least twenty (20) days’ prior
written notice) in one of the following manners: (a) by electronic deposit into
an account designated by Landlord (a “Landlord’s Account”), (b) by mail at
Landlord’s address set forth in Article 17, or (c) by mail to any other place in
the United States.
Section 3.02    Base Rent.
(a)    The following terms shall have the following meanings:
(i)    “CPI” means the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) or the successor index that most closely
approximates such index. If the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) shall be discontinued with no successor or
comparable successor index, Landlord and Tenant shall attempt to agree upon a
substitute index or formula, but if they are unable to so agree, then an
arbitrator shall determine what substitute index or formula shall be used. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association then prevailing by a single arbitrator in New York City.
Any decision or award resulting from such arbitration shall be final and binding
upon Landlord and Tenant and judgment thereon may be entered in any court of
competent jurisdiction.
(ii)    “Fair Market Rental Value” means the fair market rental value of the
Demised Properties as determined by an appraisal of the Demised Properties,
taking into consideration all relevant factors, prepared by an MAI appraiser who
is mutually satisfactory to Landlord and Tenant with not less than ten (10)
years experience appraising properties similar to the Demised Properties in the
metropolitan areas in which the Demised Properties are located (an “Appraiser”).


-4-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(iii)     “Initial Base Date” means: May 1, 2018.
(iv)     “Initial Adjustment Dates” means, collectively, each anniversary of the
Initial Base Date, through and including the twenty-fourth (24th) anniversary of
the Initial Base Date.
(v)    “Initial Base Rent Escalation” means two percent (2.0%).
(vi)    “Option Period Base Date” means, in the event the Non-Renewal Notice is
not duly and timely given, as provided in Article 2, the twenty-fifth (25th)
anniversary of the Initial Base Date.
(vii)     “Option Period Adjustment Date” means, collectively, each anniversary
of the Option Period Base Date, through and including the ninth (9th)
anniversary of the Option Period Base Date.
(b)    The initial Base Rent for the Demised Properties for the Lease Term shall
be $17,112,047.00 per annum ($1,426,003.91 per month), denominated in United
States Dollars, as increased as hereinafter provided (“Base Rent”). Tenant shall
pay to Landlord Base Rent, in advance, without demand therefor, on or before the
first day of each and every calendar month during the Lease Term, and if the
Commencement Date is not the first day of a calendar month, Tenant shall pay to
Landlord pro-rated Base Rent on the Commencement Date for the partial calendar
month in which the Commencement Date occurs less an amount equal to the
pro-rated base rent amount paid under the Original Lease with respect to such
partial calendar month.
(c)    Subject to the terms of this Section, (i) on each of the Initial
Adjustment Dates, the Base Rent shall increase by the Initial Base Rent
Escalation, and such increased Base Rent shall apply for the ensuing one-year
period; (ii) on the Option Period Base Date, the Base Rent shall be recalculated
to equal the greater of (x) ninety-five percent (95%) of the Fair Market Rental
Value of the Demised Properties, and (y) the annual Base Rent that would have
been in effect as of the Option Period Base Date if the Base Rent had been
increased in accordance with the methodology set forth in Exhibit B attached
hereto, and such recalculated Base Rent shall apply for the ensuing one-year
period, (iii) on each of the Option Period Adjustment Dates, the Base Rent shall
increase in accordance with the methodology set forth in Exhibit B attached
hereto and made a part hereof (the “Option Period Base Rent Escalation”), and
such increased Base Rent shall apply for the ensuing one-year period.
Notwithstanding the foregoing, in no event shall the new Base Rent adjusted by
the Option Period Base Rent Escalation be less than the Base Rent for the prior
Lease Year.
(d)    In the event the Non-Renewal Notice is not duly and timely given, as
provided in Article 2, Landlord shall, no later than three hundred (300) days
prior to the commencement of the Option Period, calculate the Base Rent for the
first year of the Option Period in accordance with clause (c)(ii) above, with
the determination of the Fair Market Rental Value of the Demised Properties
calculated in accordance with clause (e) below.
(e)    In the event the Non-Renewal Notice is not duly and timely given, as
provided in Article 2, then Landlord and Tenant shall attempt in good faith for
a period of ten (10) days to agree upon a single Appraiser; and if Landlord and
Tenant are so able to agree, the determination by such single Appraiser of a
Fair Market Rental Value for the Demised Properties for purposes of
recalculating the Base Rent for the first year of the Option Period in
accordance with clause (c)(ii) above for the first year of the Option Period


-5-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




shall be final and binding on the parties. If Landlord and Tenant are unable to
agree upon a single Appraiser within the above-stated ten (10) day period, then
the following procedures shall apply:
(i)    Within seven (7) days after the conclusion of the ten (10) day period,
each party shall submit to the other party an independent third-party Appraiser
who must satisfy the qualifications for an Appraiser in this Lease, and neither
of whom (1) may be a present or former employee or business associate (or a
relative of any such employee or business associate) of either Landlord or
Tenant, or (2) shall have any other financial or economic interest in, or
relationship with, Landlord or Tenant.
(ii)    The two Appraisers so selected shall promptly proceed to determine the
Fair Market Rental Value of the Demised Properties (considering the other terms
of this Lease) for purposes of recalculating the Base Rent for the first year of
the Option Period in accordance with clause (c)(ii) above; and if the two
Appraisers so selected are unable to agree on the Fair Market Rental Value but
the appraisals are not more than ten percent (10%) apart, computed from the base
of the higher appraisal, the two appraisals shall be averaged and the average
shall constitute the Fair Market Rental Value of the Demised Properties for
purposes of recalculating the Base Rent for the first year of the Option Period.
If the appraisals differ by more than ten percent (10%), such two Appraisers
shall select a third Appraiser (who must satisfy the qualifications for an
Appraiser in this Lease); and if the two Appraisers are unable to agree upon a
third Appraiser within fifteen (15) days, then they shall in lieu thereof each
select the names of two willing persons qualified to be Appraisers hereunder and
from the four persons so named, one name shall be drawn by lot by a
representative of Landlord in the presence of a representative of Tenant, and
the person whose name is so drawn shall be the third Appraiser. The third
Appraiser shall, within fifteen (15) days after having been selected, render his
or her opinion of which of the amounts proposed by the original two Appraisers
most closely represents the actual Fair Market Rental Value of the Premises for
the first year of the Option Period, and the amount so selected by the third
Appraiser shall be the Fair Market Rental Value of the Premises for the first
year of the Option Period. Landlord and Tenant shall each pay the fees of their
respective Appraisers, and the fee of the third Appraiser shall be shared
equally between Landlord and Tenant.
Section 3.03    Additional Rent.
(a)    If by applicable Law, any general or special assessment or like charge
may be paid in installments without any penalty whatsoever, then such assessment
may be paid in such installments, and Tenant shall only be liable for the
portion thereof that is allocable or attributable to the Lease Term or any
portion thereof. If such assessment or charge may be payable in installments
with interest, Tenant may pay such assessment or charge in installments,
together with all interest thereon.
(b)    Tenant shall pay all Real Estate Taxes for the Demised Properties
directly to the collecting authority prior to the delinquency date thereof.
Within thirty (30) days after Tenant has received evidence from any collecting
authority that such Real Estate Taxes have been paid, Tenant shall also provide
Landlord with a copy of such evidence that such Real Estate Taxes were paid.
Nothing in this Lease shall obligate Tenant to pay any estate, inheritance,
franchise, income or similar taxes of Landlord nor shall any of same be deemed
Real Estate Taxes, unless the same shall be specifically imposed in substitution
for, or in lieu of, Real Estate Taxes. If Tenant fails to pay to the collecting
authority any Real Estate Taxes when due hereunder, then Tenant shall, without
limiting any other remedies available to Landlord, reimburse Landlord for any
and all penalties or interest, or portion thereof, paid or incurred by Landlord
as a result of such nonpayment or late payment by Tenant. Without limitation of
the foregoing, Tenant shall deposit with


-6-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Landlord, no later than thirty (30) days prior to the end of the Lease Term, an
amount sufficient to pay unpaid Real Estate Taxes and other accrued liabilities
that will encumber the Demised Properties after the end of the Lease Term, to
the extent that Real Estate Taxes and such other liabilities have accrued and
will accrue through the end of the Lease Term. Landlord shall segregate all such
deposits from its other funds and use such deposits solely to pay such Real
Estate Taxes and accrued liabilities as they come due. All collecting
authorities shall be instructed to send all invoices for Real Estate Taxes to
Tenant. In the event any collecting authority sends the invoices to Landlord
instead of Tenant, Landlord shall promptly forward such invoices to Tenant. If
Landlord receives any notices of assessment from any Governmental Authority for
any of the Demised Properties, Landlord shall promptly forward a copy of such
notices of assessment to Tenant.
(c)    Provided that there shall be no Event of Default occurring at the time in
question, Tenant shall have the right to undertake an action or proceeding
against the applicable collecting authority seeking an abatement of Real Estate
Taxes or a reduction in the valuation of the Demised Properties and/or contest
the applicability of any Real Estate Taxes (including, without limitation, a
reduction in the value of any Demised Properties under the terms of Proposition
8 (as adopted by the voters of the State of California in the November 1978
election) and any similar law, rule or regulation, now or hereafter applicable
to the Demised Properties); provided, however, that Tenant delivers to Landlord
prior written notice of any such action or proceeding by Tenant, and that Tenant
has paid timely (and continues to pay timely) all Real Estate Taxes as provided
in this Lease to the extent required by applicable Law. In any instance where
any such permitted action or proceeding is being undertaken by Tenant, (i)
Landlord shall cooperate reasonably with Tenant, at no cost or expense to
Landlord, execute any and all documents approved by Landlord and reasonably
required in connection therewith, and, to the extent required by the collecting
authority, agrees to file at Tenant’s request any action or proceeding against
the collecting authority in its own name, and (ii) Tenant shall provide Landlord
with all information reasonably requested by Landlord with respect to such
action or proceeding within ten (10) days after receipt of Landlord’s written
request. Tenant shall be entitled to any refund (after the deduction therefrom
of all expenses incurred by Landlord in connection therewith) of any Real Estate
Taxes (including penalties or interest thereon) received by Tenant or Landlord,
whether or not such refund was a result of actions or proceedings instituted by
Tenant, to the extent such refund relates to Real Estate Taxes that are the
responsibility of Tenant pursuant to this Section 3.03.
(d)    Tenant shall be solely responsible for, and shall pay directly to the
applicable service providers, the cost of all utility services provided to the
Demised Properties throughout the Lease Term. Notwithstanding the foregoing,
upon the occurrence of both of the following events, Tenant shall pay to
Landlord the cost of any and all utility services provided to the Demised
Properties in lieu of payment directly to the applicable service providers: (i)
delivery to Tenant of a written request therefor from Landlord, and (ii) the
existence of any Default under this Section 3.03(d) by Tenant, or any Event of
Default. Funds paid by Tenant to Landlord pursuant to the immediately preceding
sentence shall be used only for the payment of the cost of utility services to
the Demised Properties. If Tenant fails to pay the appropriate party (Landlord
or the service providers, as provided herein) all such costs when due hereunder,
then Tenant shall, without limiting any other remedies available to Landlord,
reimburse Landlord for any and all penalties or interest, or portion thereof,
paid or incurred by Landlord as a result of such nonpayment or late payment by
Tenant.
(e)    Without limiting any of Tenant’s other obligations set forth in this
Article, Tenant shall pay to Landlord, with each payment due to Landlord
hereunder (and as a part of Rent due hereunder), all sales and excise tax on
rental income and all other similar taxes imposed with respect to rental or
other payments under this Lease relating to the Demised Properties in the nature
of a sales tax, franchise taxes (subject to Section 3.03(e)(ii)), gross receipts
tax imposed in lieu of sales tax, occupancy tax, commercial rents tax or the
like, whether imposed by a federal, state or local taxing authority. To the
extent permitted by applicable Law, Tenant may pay any such tax directly to the
taxing authority, provided Tenant, within ten


-7-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(10) days after any such payment, delivers to Landlord written evidence
reasonably satisfactory to Landlord that such payment has been made. For the
avoidance of doubt, Tenant shall not be responsible for (i) any income taxes
imposed on Landlord, (ii) any franchise taxes of Landlord measured by net income
or net worth or relating to properties owned by Landlord and not applicable to
this Lease, or (iii) any transfer taxes imposed with respect to the sale,
exchange or other disposition by Landlord, in whole or in part, of the Demised
Properties or Landlord’s interest in this Lease.
Section 3.04    Additional Payment. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall pay to Landlord, together with, and in
addition to, the monthly Base Rent and Additional Rent payments for July 2018,
an amount, in United States Dollars of $42,397.
ARTICLE 4
USE

Section 4.01    Tenant shall use the Demised Properties for, and shall not
suffer or permit any Person (including any subtenant) to use any of the Demised
Properties other than for any Permitted Uses, and the Demised Properties shall
be used for no other purpose without the prior written consent of Landlord,
which approval may be granted or withheld in the reasonable discretion of
Landlord.
Section 4.02    Notwithstanding any other provision of this Article, Tenant
shall not use, or suffer or permit any Person (including any subtenant) to use,
the Demised Properties or any portion thereof for any purpose in violation of
any applicable Law, or in violation of any covenants or restrictions of record.
From the Commencement Date and thereafter throughout the Lease Term, Tenant
shall conduct its business in a commercially reasonable and reputable manner
with respect to each of the Demised Properties and in compliance with the terms
and provisions of this Lease. Tenant covenants not to Abandon any Demised
Property, except in accordance with the terms hereof. Tenant shall be permitted
to Abandon any Demised Property (i) if such Demised Property is being Abandoned
as a result of the merger or consolidation of any such Demised Property with
another property owned, leased or utilized by Tenant or any Affiliate thereof,
or (ii) for any reason other than the reason set forth in clause (i), in either
case, so long as the total number of such Abandoned Demised Properties, together
with all other Replaced Properties, shall not exceed the Replacement Cap; and
provided that, in either case, (a) Tenant provides Landlord with thirty (30)
days prior written notice of its intent to Abandon any Demised Property and (b)
Tenant shall replace any such Abandoned Demised Property with a Replacement
Property, in accordance with Article 31, no later than the earlier of (y) twelve
(12) months after any such Demised Property is first Abandoned and (z) the date
on which the existing use of such Demised Property (as of the date such property
became Demised Property under the Original Lease or, if not thereunder,
hereunder) would no longer be permitted by Law (including pursuant to the terms
of any special use permit) by virtue of the discontinuance of such use at such
Demised Property. Notwithstanding anything to the contrary contained herein,
Tenant shall be permitted to cease operations at no more than twenty five
percent (25%) of the total number of Demised Properties for no more than thirty
six (36) consecutive months for each such Demised Property, and such temporary
cessation shall not be deemed an Abandonment of any such Demised Property;
provided, (x) Tenant notifies Landlord of such temporary cessation, (y) Tenant,
during such period, continues to maintain any such Demised Property and all
Building Equipment located thereon in good working order and condition, as if
such Building Equipment and Demised Property were regularly utilized and (z)
such cessation would not result in the existing use of such Demised Property (as
of the date such property became Demised Property under the Original Lease or,
if not thereunder, hereunder) no longer being permitted by Law (including
pursuant to the terms of any special use permit). The character of the occupancy
of the Demised Properties is an additional consideration and a material
inducement for the granting of this Lease by Landlord to Tenant.


-8-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Section 4.03    Notwithstanding anything to the contrary contained herein,
Tenant shall be permitted to move any of the Original Movable Building
Equipment, or any other movable Building Equipment located on any of the Demised
Properties from and after the date hereof, off of the applicable Demised
Property where it currently or, in the future, resides to any other facility
owned, leased or utilized by Tenant or an Affiliate thereof (each such move
shall be referred to herein as an “Equipment Relocation”); provided, (i) such
Equipment Relocation is done in the ordinary course of Tenant’s business, and
(ii) Tenant shall ensure that substantially the same number and general type of
Original Movable Building Equipment is located at each Demised Property at the
expiration (or sooner termination) of the Lease Term and is operational in
substantially the same manner and at substantially the same capacity as was
present on each Demised Property as of the date hereof, as evidenced by the list
of Original Movable Building Equipment set forth on Schedule 2 (the result being
that the Building Equipment located on the Demised Properties at the expiration
(or sooner termination) of the Lease Term shall reflect substantially the same
number and general type of Building Equipment as would otherwise be present
thereon if the Original Movable Building Equipment had never been subject to an
Equipment Relocation).
Section 4.04    Promptly following the Commencement Date, Tenant covenants to
take such reasonable actions and efforts to cure any violations with respect to
legally required parking spaces at that certain Demised Property located at the
address commonly known as 1500 Haul Rd., Columbus, Ohio 43207, and to diligently
and in good faith proceed with and continue the curing of any such violations
until fully cured. Upon such cure, Tenant shall provide evidence reasonably
satisfactory to Landlord that any such violations have been cured.
Section 4.05    Tenant shall use commercially reasonable efforts to either (i)
enter into a tenancy-in-common agreement with Hanson Aggregates, LLC, a Delaware
limited liability company (the “Houston TIC Entity”), as the entity that owns an
undivided ½ interest in Parcels 5 and 6 of that certain Demised Property located
at the address commonly known as 11201 FM 526, Houston, Texas (the “Houston
Property”), as evidenced by that certain owners policy of title insurance issued
by Stewart (as hereinafter defined) covering the Houston Property, which
tenancy-in-common agreement shall be in a form reasonably acceptable Landlord,
Tenant and the Houston TIC Entity, and shall provide that (A) the Houston TIC
Entity shall, notwithstanding its interest in the Houston Property, not impede
Landlord’s or Tenant’s (together with their successors and/or assigns) access to
the Houston Property and (B) the costs and other matters relating to the
driveway shall be governed by the existing Houston Easement (as defined in
Schedule 1) or (ii) cause the Houston TIC Entity to convey Houston TIC Entity’s
interest in the shared driveway to Landlord and amend the term of the Houston
Easement to a perpetual term. 
Section 4.06    Without limitation, no provision of this Article 4 shall limit
any of the covenants of Tenant contained in Article 22.
ARTICLE 5
ACCEPTANCE OF DEMISED PROPERTIES

Tenant hereby represents, warrants and covenants to Landlord that Tenant has the
right and lawful authority to enter into this Lease and perform Tenant’s
obligations hereunder. Tenant is already in occupancy of the Demised Properties,
and Tenant hereby acknowledges that it has (a) had access to the Demised
Properties prior to execution of this Lease, (b) had the opportunity to perform
all tests, studies, inspections and investigations (including any investigations
regarding zoning and use issues regarding all Demised Properties), and (c)
evaluated the Demised Properties as to the Demised Properties’ suitability for
Tenant’s intended operations thereon. Tenant hereby accepts each Demised
Property in its AS IS condition existing on the date Tenant executes this Lease.
Tenant waives to the fullest extent allowed by Law any rights to notice by
Landlord regarding the condition of the Demised Properties, whether at law or in
equity, and hereby


-9-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




waives any rights and remedies thereunder based in any alleged or actual failure
of Landlord to provide any such notices. Tenant acknowledges that (i) neither
Landlord nor any of its Affiliates has made any representation or warranty as to
the suitability of any Demised Property for the conduct of the Tenant’s
business, and (ii) Tenant is entering into this Lease solely on the basis of its
own investigations and familiarity with, and continued occupancy of, the Demised
Properties and not on the basis of any representation, warranty, covenant,
agreement, undertaking, promise, statement, arrangement or understanding by, on
behalf of, or with, Landlord or any of its Affiliates, except as expressly set
forth in this Lease.
ARTICLE 6
ALTERATIONS

Tenant shall have the right, without having obtained the prior written consent
of Landlord, to make any Alterations; provided, that (x) if any Alterations at
any single Demised Property are structural in nature, (y) if a single,
non-structural Alteration, at any Demised Property, which Alteration involves
the installation, removal, repair or replacement of any Building Equipment (each
such Alteration, a “Building Equipment Alteration”), costs in excess of One
Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00) or (z) if a
single, non-structural Alteration, at any Demised Property, which Alteration is
not a Building Equipment Alteration, costs in excess of Three Hundred Thousand
and 00/100 Dollars ($300,000.00) (clause (x), (y) and (z), each, a “Major
Alteration”), then such Major Alteration shall require the prior consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.
(a)    Any and all Alterations shall be conducted and completed in a
commercially reasonable time period, in a good and workmanlike manner, and in
compliance with all applicable Law, permits, and requirements of all
Governmental Authorities having jurisdiction over the relevant Demised
Properties and in compliance with the requirements of all insurance policies
required to be maintained by Tenant hereunder. No Alteration shall be permitted
if such Alteration lessens the market value or usefulness of the Demised
Properties. Landlord shall have the right to require Tenant to remove, no later
than the expiration date of this Lease (or any early termination thereof) any
Alterations (subject to Tenant’s right to give a Post-Occupancy Removal Notice
to Landlord in accordance with the provisions of Section 21.03) except for those
Alterations required by Law or for which Landlord has agreed in writing that
removal will not be required; provided, Landlord notifies Tenant, at least six
(6) months prior to the expiration of this Lease or thirty (30) days prior to
the early termination thereof, as applicable, of such removal requirement. Upon
completion of any Major Alteration, Tenant shall furnish to Landlord, for
informational purposes only, (i) a complete set (in electronic form, with the
right of Landlord to request up to three sets of the plans in “hard copy”) of
any “as-built” plans for such Major Alteration and (ii) certificates of final
approval of such Major Alteration required by any Governmental Authority.
(b)    The interest of Landlord in the Demised Properties shall not be subject
in any way to any Liens for improvements to or other work performed to the
Demised Properties by or on behalf of Tenant. Tenant shall have no power or
authority to create any Lien or permit any Lien to attach to the present estate,
reversion, or other interest of Landlord in the Demised Properties. All
mechanics, materialmen, contractors, laborers, artisans, suppliers, and other
parties contracting with Tenant, its representatives or contractors with respect
to the Demised Properties are hereby given notice that they must look solely to
Tenant to secure payment for any labor, services or materials furnished or to be
furnished to Tenant, or to anyone holding any of the Demised Properties through
or under Tenant during the Lease Term. Tenant, at its expense, shall discharge
any Lien or charge filed against the Demised Properties or the Land in
connection with any Alterations within twenty (20) days after Tenant’s receipt
of notice thereof by (i) payment, (ii) filing the bond required by law or (iii)
otherwise in accordance with all applicable Laws (and Landlord may perform same
at Tenant’s sole cost and expense if Tenant fails to do so within such twenty
(20) day period). Tenant


-10-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




shall provide evidence reasonably satisfactory to Landlord that such Lien has
been removed or bonded within such twenty (20) day period.
ARTICLE 7
REPAIRS AND MAINTENANCE

Section 7.01    Except as otherwise provided in this Article, Tenant, at its
sole cost and expense, shall maintain each of the Demised Properties and each
part thereof, structural and non-structural, in good order, condition and
repair, including all areas outside of any buildings (including all sidewalks,
driveways, landscaping, trash enclosures, and trash compacting and loading areas
on the Demised Properties), and including any roof on any buildings, in a neat
and clean condition, and shall take such reasonable actions necessary for the
preservation and safety thereof. Landlord shall have no duty whatsoever to
maintain, replace, upgrade, or repair any portion of the Demised Properties,
including any structural items, roof or roofing materials. In connection with
Tenant’s obligations under this Section 7.01, Landlord hereby assigns to Tenant
(to the extent assignable), without recourse or warranty whatsoever, all
assignable warranties, guaranties, indemnities and similar rights (collectively,
“Warranties”) which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of any of the Demised Premises. 
Landlord shall use commercially reasonable efforts to assist Tenant in the
enforcement of the Warranties and any other warranties, guaranties, indemnities
and similar rights which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of any of the Demised Premises, in
each case, in accordance with their respective terms. Such assignment shall
remain in effect until the expiration or earlier termination of this Lease,
whereupon such assignment shall cease and all of the Warranties shall
automatically revert to Landlord.  In confirmation of such reversion Tenant
shall execute and deliver promptly any certificate or other document reasonably
required by Landlord.  Landlord shall also retain the right to enforce any
Warranties upon the occurrence of an Event of Default.
Section 7.02    Promptly following the Commencement Date, Tenant covenants to
take such reasonable actions and efforts to complete, at Tenant’s sole cost and
expense, during the first (1st) year of the Lease Term, the recommended repairs
listed on Schedule 7.02 attached hereto and made a part hereof.
ARTICLE 8
COMPLIANCE WITH LAW

Section 8.01    Tenant shall, throughout the Lease Term, at its sole cost and
expense, comply with, and cause any subtenants or other occupants at the Demised
Properties to comply with, (a) applicable Law, (b) insurance requirements
required by this Lease and (c) all of the covenants, conditions and agreements
contained in any Easement Agreement. Tenant will not alter, modify, amend or
terminate any Easement Agreement, give any consent or approval thereunder, or
enter into any new Easement Agreement without, in each case, the prior written
consent of Landlord. Landlord will not alter, modify, amend or terminate any
Easement Agreement, give any consent or approval thereunder, or enter into any
new Easement Agreement the effect of which will be to interfere with Tenant’s
use of, or access to, any of the Demised Properties, in any way materially
affect Tenant’s ability to operate its business, in any way materially increase
Tenant’s obligations hereunder, or in any way materially reduce Tenant’s rights
hereunder, without first obtaining Tenant’s prior written consent thereto.
Section 8.02    Landlord and Tenant acknowledge and agree that (i) certain
Demised Properties contain encroachments, such that a portion of the
improvements belonging to such Demised Property encroaches onto a property
contiguous with such Demised Property (each an “Encroached Property”), which
encroachments are listed on Schedule 8.02 attached hereto and made a part hereof
(collectively, the “Encroachments” and each, an “Encroachment”)); provided,
however, the Landlord and Tenant acknowledge that the Structural Encroachments
(except for the Silo) listed on Schedule 8.02(A) affecting


-11-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




the Elk River Property shall be subject to Section 8.03 below. Certain of these
Encroachments have been insured over by Landlord through the receipt of an
owner’s policy of title insurance issued by Stewart Title Guaranty Company
(“Stewart”), which contains an endorsement insuring Landlord in the event of a
loss that results from a third party (each a “Third Party”) exercising its
rights in and to the applicable Encroached Property (each a “Title Policy”).
Tenant covenants that should a Third Party, at any time during the Lease Term,
seek to enforce its rights in and to an Encroached Property upon which any of
the Encroachments listed on Schedule 8.02(A) (collectively, the “Structural
Encroachments” and each, a “Structural Encroachment”) are located, then Tenant
shall use commercially reasonable efforts to resolve the situation with such
Third Party by coming to an agreement with such Third Party, which agreement
permits the applicable Structural Encroachment to remain on the applicable
Encroached Property, such that the applicable Structural Encroachment is no
longer deemed to be encroaching onto the Encroached Property; provided, however,
that if the applicable Structural Encroachment is insured over under a Title
Policy, then Tenant shall be responsible for the costs to resolve the applicable
Encroachment, pursuant to the terms hereof, only to the extent such costs exceed
any proceeds Landlord obtains from Stewart as a result of such Third Party
seeking to enforce its rights. It being the intention of both Landlord and
Tenant, and Landlord and Tenant hereby acknowledge and agree, that prior to
Tenant being liable for any costs in accordance with the provisions of this
Section 8.02, Landlord must first file a claim against its Title Policy, if and
to the extent such Encroachment is insured over pursuant to such Title Policy.
Tenant covenants that should a Third Party, at any time during the Lease Term,
seek to enforce its rights in and to an Encroached Property upon which any of
the Encroachments listed on Schedule 8.02(B) (collectively, the “Non-Structural
Encroachments”, and each, a “Non-Structural Encroachment”) are located, then
Tenant shall, and hereby agrees to, resolve the situation with such Third Party
by either (i) moving the applicable Non-Structural Encroachment off of the
Encroached Property and onto the applicable Demised Property or (ii) coming to
an agreement with such Third Party, which agreement permits the applicable
Non-Structural Encroachment to remain on the applicable Encroached Property,
such that the applicable Non-Structural Encroachment is no longer deemed to be
encroaching on such Encroached Property.
Section 8.03    Elk River.
(a)    Landlord and Tenant acknowledge and agree that (i) a portion of those
Buildings commonly referred to as Building 7 (including a conveyor belt) and
Building 9, located on that certain Demised Property commonly known as 1340 6th
Street, Elk River, Minnesota (the “Elk River Property”), encroach onto certain
easements (the “City Easements”) that have been granted to the City of Elk
River, a Minnesota municipal corporation (the “City of Elk River”), in exchange
for the City of Elk River transferring fee title to the Remaining Elk River
Property (as hereinafter defined) to Landlord (such encroachments, the “Elk
River Encroachments”), as required under Section 8.03(b), which Elk River
Encroachments are depicted on that certain survey of the Elk River Property,
dated as of January 19, 2016, and last revised on May 16, 2018, prepared by
Ulteig Engineers, Inc., (ii) Landlord has an owner’s policy of title insurance
by Stewart, which provides Landlord with insurance coverage for certain losses
Landlord may incur as a result of the Elk River Encroachments (the “Elk River
Title Policy”), and (iii) if, at any time during the Lease Term, the City of Elk
River and/or Centerpoint, as applicable, asserts its right(s) under any of the
Elk River Easements to terminate Landlord’s right to encroach onto such Elk
River Easements, pursuant to the terms thereof, and, as a result thereof, either
(a) Building 7 and/or Building 9 must be relocated onto another portion of the
Elk River Property, then Landlord shall file a claim against Stewart under its
Elk River Title Policy upon receipt of any reasonable documentation that
Landlord may need to receive from Tenant to file such claim (the “Elk River
Supporting Documentation”), and Tenant shall relocate Building 7 and/or Building
9, as applicable, to a portion of the Elk River Property reasonably acceptable
to Landlord so that the applicable Building is no longer encroaching onto any of
the Elk River Easements, and any such relocation shall be completed at Tenant’s
sole cost and expense, subject to Tenant receiving any title insurance proceeds
(or reimbursement from Landlord) due to Tenant as set forth herein or (b) if the
City of Elk River and/or Centerpoint agree to permit the applicable Elk River
Encroachments to remain subject to either, (y) payment of a reasonable sum
delivered to the City of Elk River and/or Centerpoint, as applicable, and
Landlord, Tenant and the City of Elk River shall enter into an agreement


-12-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




reasonably acceptable to each party thereto, permitting such Building(s) to
perpetually continue to encroach on the City Easements or (z) the City of Elk
River being permitted to enter upon the applicable Building and remove certain
portions of the Building to access the applicable Easements and complete
whatever work the City of Elk River may deem necessary, then Tenant shall either
pay such sum or permit the City of Elk River to enter upon the applicable
Building to complete such work (at no cost to Landlord), and any alterations or
repairs to the applicable Building(s) necessitated thereby shall be completed by
Tenant, at its sole cost and expense, in accordance with the terms of the Lease
without deduction or offset against Rent or any reimbursement thereof from
Landlord. Notwithstanding anything to the contrary contained herein, it is the
intention of the parties hereto that if Building 7 and/or Building 9 must be
relocated so that such Building is no longer encroaching onto one or more of the
Elk River Easements, then all proceeds received by Landlord resulting from a
successful claim against Stewart under the Elk River Title Policy in connection
with the Elk River Encroachments shall be promptly delivered to Tenant to cover
any and all costs incurred by Tenant in connection with Tenant’s relocation of
Building 7 and/or Building 9, as applicable, pursuant to the terms of this
Section 8.03(a), and any excess Elk River Title Policy insurance proceeds shall
be retained by Landlord, and if Building 7 and/or Building 9 is permitted to
continue encroaching onto the Elk River Easements, subject only to the City of
Elk River receiving a reasonable sum in exchange for permitting any such Elk
River Encroachments, then Tenant shall be responsible for payment of such sum,
without deduction or offset against Rent or any reimbursement thereof from
Landlord. Notwithstanding the foregoing, if Landlord fails to file a claim under
clause (a) above within thirty (30) days after receipt of the Elk River
Supporting Documentation and Tenant’s completion of the relocation of Building 7
and/or Building 9, as applicable, then Tenant shall provide notice of such
failure to Landlord (the “Elk River Notice”). If Landlord does not cure such
failure by instituting a claim under its Elk River Title Insurance Policy, as
required by clause (a) above, within fifteen (15) days after receipt of the Elk
River Notice, then Tenant shall provide Landlord with a reasonably detailed
invoice for all reasonable, actual out-of-pocket costs incurred by Tenant in
connection with Tenant’s relocation of Building 7 and/or Building 9, as
applicable (the “Elk River Invoice”), pursuant to the terms hereof, and Landlord
shall reimburse Tenant for such costs within thirty (30) days after receipt of
the Elk River Invoice; provided, that Landlord shall not be required to
reimburse such costs in excess of the title insurance coverage amount that
Landlord obtained under the Elk River Title Insurance Policy. Furthermore, in
connection with any future sale or financing of any or all of the Elk River
Property, if the applicable buyer or lender conditions such sale or financing on
the relocation of any of the Elk River Easements to resolve any of the Elk River
Encroachments, Tenant shall be responsible for the cost of such required action,
including but not limited to, the posting of a related bond.
(b)    Landlord and Tenant acknowledge that Landlord and the City of Elk River
entered into that certain License Agreement, dated as of even date herewith, a
copy of which is attached hereto as Exhibit C (the “Elk River License
Agreement”), whereby the City of Elk River granted to Landlord a license to use
the “License Area” (as defined in the License Agreement), for the permitted uses
specified therein and in accordance with the terms thereof. Landlord hereby
grants to Tenant the right to use the License Area during the Lease Term, in
accordance with the terms, and solely for the uses permitted by, the License
Agreement, and Tenant hereby agrees to use the Licenses Area in accordance with
the terms of the License Agreement as required hereby. Tenant’s right to use the
License Area shall automatically terminate upon the termination of the License
Agreement or the expiration or earlier termination of the Lease Term, whichever
first occurs. In addition to any and all other obligations of Tenant under the
Lease (including under any indemnity or similar provision set forth herein), to
the extent permitted by applicable Law, Tenant hereby agrees to fully and
forever indemnify, protect, defend and hold all Landlord Parties free and
harmless of, from and against any and Losses: (a) arising out of or in any way
related to or resulting directly or indirectly from: (i) the use, occupancy, or
activities of Tenant, its subtenants, agents, employees, contractors, or
invitees in or about any of the Licensed Area under the License Agreement; (ii)
any failure on the part of Tenant to comply with any applicable Law, including
any Environmental Laws with respect to the License Agreement


-13-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




or on Licensed Area; and (iii) any other breach or default of Tenant’s
obligations under the License Agreement and (b) whether heretofore now existing
or hereafter arising out of or in any way related to or resulting directly or
indirectly from the presence or Release at, on, under, to or from the Licensed
Area of Hazardous Materials not attributable to any Landlord Party.
ARTICLE 9
DISCLAIMER AND INDEMNITIES

Section 9.01    To the extent not prohibited by applicable Law, none of the
Landlord Parties shall be liable for, under any circumstances, and Tenant hereby
releases all Landlord Parties from, any loss, injury, death or damage to person
or property (including any business or any loss of income or profit therefrom)
of Tenant, Tenant’s members, officers, directors, shareholders, agents,
employees, contractors, customers, invitees, or any other Person in or about the
Demised Properties, whether the same are caused by (a) fire, explosion, falling
plaster, steam, dampness, electricity, gas, water, rain; (b) breakage, leakage
or other defects of Tenant Equipment, Building Equipment, sprinklers, wires,
appliances, plumbing fixtures, water or gas pipes, roof, air conditioning,
lighting fixtures, street improvements, or subsurface improvements; (c) theft,
acts of God, acts of the public enemy, riot, strike, insurrection, civil unrest,
war, court order, requisition or order of governmental body or authority; (d)
any act or omission of any other occupant of the Demised Properties; (e)
operations in construction of any private, public or quasi-public work; (f)
Landlord’s reentering and taking possession of the Demised Properties in
accordance with the provisions of this Lease or removing and storing the
property of Tenant as herein provided; or (g) any other cause, including damage
or injury that arises from the condition of the Demised Properties, from
occupants of adjacent property, from the public, or from any other sources or
places, and regardless of whether the cause of such damage or injury or the
means of repairing the same are inaccessible to Tenant, or that may arise
through repair, alteration or maintenance of any part of the Demised Properties
or failure to make any such repair, from any condition or defect in, on or about
the Demised Properties including any Environmental Conditions or the presence of
any mold or any other Hazardous Materials, or from any other condition or cause
whatsoever; provided, however, that the foregoing release set forth in this
Section 9.01 shall not be applicable to any claim against a Landlord Party to
the extent, and only to the extent, that such claim is directly attributable to
the gross negligence or willful misconduct of such Landlord Party. Without
limiting the foregoing, Tenant hereby waives, to the extent permitted by
applicable Law, any right to any consequential, special, indirect or punitive
damages against any Landlord Parties arising out of any claim in connection with
or related to this Lease or the Demised Properties.
Section 9.02    In addition to any and all other obligations of Tenant under
this Lease (including under any indemnity or similar provision set forth
herein), to the extent permitted by applicable Law, Tenant hereby agrees to
fully and forever indemnify, protect, defend and hold all Landlord Parties free
and harmless of, from and against any Losses: (a) arising out of or in any way
related to or resulting directly or indirectly from: (i) the use, occupancy, or
activities of Tenant, its subtenants, agents, employees, contractors, or
invitees in or about any of the Demised Properties; (ii) any failure on the part
of Tenant to comply with any applicable Law, including any Environmental Laws;
(iii) the existence of any Default or Event of Default under this Lease (iv) any
undertaking by Tenant under Section 3.03(c); and (v) any other breach of
Tenant’s obligations under this Lease and (b) whether heretofore now existing or
hereafter arising out of or in any way related to or resulting directly or
indirectly from the presence or Release at, on, under, to or from the Demised
Properties of Hazardous Materials not attributable to any Landlord Party.
Section 9.03    The provisions of this Article 9 shall survive the expiration or
sooner termination of this Lease. Tenant hereby waives, to the extent permitted
by Law, the provisions of any applicable Law restricting the release of claims,
or extent of release of claims, that Tenant does not know or suspect to exist at
the time of release, that, if known, would have materially affected Tenant’s
decision to agree to the release


-14-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




contained in this Article 9. In this regard, Tenant hereby agrees, represents,
and warrants to Landlord that Tenant realizes and acknowledges that factual
matters now unknown to Tenant may hereafter give rise to Losses that are
presently unknown, unanticipated and unsuspected, and Tenant further agrees,
represents and warrants that the release provided hereunder has been negotiated
and agreed upon in light of that realization, and Tenant nevertheless hereby
intends to release, discharge and acquit the parties set forth herein above from
any such unknown Losses that are in any manner set forth in or related to this
Lease, the Demised Properties and all dealings in connection therewith.
ARTICLE 10
INSURANCE

Section 10.01    As of the Commencement Date and throughout the Lease Term,
Tenant shall, at its sole expense, obtain, pay for and maintain (or cause to be
obtained, paid for and maintained), with financially sound and reputable
insurers (as further described in Section 10.03), (a) comprehensive “all risk”
insurance covering loss or damage to each Demised Property (including
Improvements now existing or hereafter erected thereon) caused by fire,
lightning, hail, windstorm, hurricane, explosion, vandalism, malicious mischief,
leakage of sprinkler systems, and such other losses, hazards, casualties,
liabilities and contingencies as are normally and usually covered by “all risk”
or “special” property policies in effect where such Demised Property is located,
endorsed to include building ordinance or law coverage sufficient to provide
coverage for costs to comply with building and zoning codes and ordinances
including demolition costs and increased cost of construction, (b) business
income and interruption insurance to include loss of business at limits
sufficient to cover 100% of the annual revenues at the Demised Properties minus
any non-fixed expenses payable by Tenant to Landlord with a period of indemnity
not less than twelve (12) months from time of loss (such amount being adjusted
annually) and an extended period of indemnity of one hundred eighty (180) days,
and (c) flood insurance for all Demised Properties in amounts acceptable to
Landlord and Landlord’s Mortgagee (and Tenant further agrees that any locations
in a special flood hazard area (as identified by FEMA) must maintain insurance
at least comparable to what is available through the National Flood Insurance
Program for all buildings in the special floor hazard area, in addition to
Tenant’s blanket property policy at any time sublimits under Tenant’s blanket
policy for Demised Properties in special flood hazard areas are less than the
total of the maximum amount available under the National Flood Insurance Program
for all locations (including separate limits for each building). The policy(ies)
referred to in clauses (a) and (c) above shall be in an amount equal to one
hundred percent (100%) of the full replacement cost of the Improvements and the
Building Equipment at each Demised Property (without any deduction for
depreciation), and the policy(ies) referred to in clauses (a) and (c) above
shall contain a replacement cost endorsement and an agreed amount or waiver of
co-insurance provisions endorsement. The deductible under the policies referred
to in clauses (a) and (c) above shall not exceed $500,000, provided, however,
that if, in the future, Tenant can demonstrate that the marketplace for such
insurance typically provides for a deductible of $1,000,000 for companies of
Tenant’s size, then, provided the same is permitted by Landlord’s Mortgagee, the
deductible may be increased to $1,000,000 following written notice to Landlord.
If any Demised Property is located in an area prone to geological phenomena,
including sinkholes, mine subsidence or earthquakes with a PML greater than 15%,
the insurance policies referred to in clause (a) and (c) above shall cover such
risks and in such amounts, form and substance as are commercially reasonable and
available.
Section 10.02    As of the Commencement Date and throughout the Lease Term,
Tenant shall maintain, with financially sound and reputable insurers (as further
described in Section 10.03), public liability and other types of insurance with
respect to its business and each Demised Property (including all Improvements
now existing or hereafter erected thereon) against all losses, hazards,
casualties, liabilities and contingencies as customarily carried or maintained
by persons of established reputation engaged in similar businesses. Without
limiting the foregoing, Tenant shall maintain or cause to be maintained policies


-15-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




of insurance with respect to each Demised Property in the following amounts and
covering the following risks:
(a)    Broad form boiler and machinery or breakdown insurance in an amount equal
to the full replacement cost of the Improvements at each Demised Property
(without any deduction for depreciation) in which the boiler or similar vessel
is located, and including coverage against loss or damage from (i) leakage of
sprinkler systems and (ii) damage, breakdown or explosion of steam boilers,
electrical machinery and equipment, air conditioning, refrigeration, pressure
vessels or similar apparatus and mechanical objects now or hereafter installed
at the applicable Demised Property, and (iii) business interruption.
(b)    During any period of construction, reconstruction, renovation or
alteration at any Demised Property, a complete value, “All Risks” Builders Risk
form or “Course of Construction” insurance policy in non-reporting form and in
an amount reasonably satisfactory to Landlord.
(c)    Commercial General Liability insurance covering claims for personal
injury, bodily injury, death or property damage occurring upon, in or about each
Demised Property on an occurrence form and in an amount not less than $1,000,000
per occurrence and $2,000,000 in the aggregate, which shall provide coverage for
premises and operations, products and completed operations and contractual
liability, with a deductible in an amount not to exceed $1,000,000, and an
umbrella liability policy in the amount of $25,000,000. Liquor Liability
insurance, in amounts and subject to terms reasonably approved by Landlord,
shall also be maintained by Tenant, if alcohol is sold or served at any Demised
Property.
(d)    Worker’s compensation with statutory limits and employer’s liability
insurance in an amount of $1,000,000 per accident, per employee and in the
aggregate.
(e)    Such other insurance (including increased amounts of insurance) and
endorsements, if any, with respect to the Demised Properties and the operation
thereof as Landlord or Landlord’s Mortgagee may reasonably require from time to
time and as customarily carried or maintained by persons of established
reputation engaged in similar businesses.
Section 10.03    Each carrier providing any insurance, or portion thereof,
required by this Article shall have the legal right to conduct its business in
the jurisdiction in which the applicable Demised Property is located, and shall
have a claims paying ability rating by S&P of not less than “A-” and an A.M.
Best Company, Inc. rating of not less than A and financial size category of not
less than IX. Tenant shall cause all insurance that it is required to maintain
hereunder to contain a mortgagee clause and loss payee clause in favor of
Landlord’s Mortgagee in accordance with this Section to be payable to Landlord’s
Mortgagee as a mortgagee and not as a co-insured, as its interest may appear.
Section 10.04    All insurance policies required to be maintained by Tenant
hereunder and renewals thereof (a) shall provide for a term of not less than one
year, and (b) if the same are insurance policies covering any property (i) shall
include a standard non-contributory mortgagee endorsement or its equivalent in
favor of, and in form acceptable to, Landlord’s Mortgagee, (ii) shall contain an
agreed value clause updated annually (if the amount of coverage under such
policy is based upon the replacement cost of the applicable Demised Property)
and (iii) shall designate Landlord as loss payee and if there is a Landlord’s
Mortgage, Landlord’s Mortgagee as “mortgagee and loss payee.” In addition, all
property insurance policies (except for flood and earthquake limits) must
automatically reinstate after each loss, and the commercial general liability
and excess/umbrella liability policies shall include Landlord and Landlord’s
Mortgagee as additional insureds, to the extent of occurrences that arise from
Tenant’s operation at the Demised Properties, as their interests may appear.


-16-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Section 10.05    Any insurance provided for in this Article may be effected by a
blanket policy or policies of insurance; provided, that the amount of the total
insurance available with respect to the Demised Properties shall provide
coverage and indemnity at least equivalent to separate policies in the amounts
herein required, and provided further that in other respects, any such policy or
policies shall comply with the provisions of this Article. Any increased
coverage provided by individual or blanket policies shall be satisfactory;
provided, the aggregate liability limits covering the Demised Properties under
such policies shall otherwise comply with the provisions of this Article.
Section 10.06    Every insurance policy carried by either Landlord or Tenant
with respect to the Demised Properties shall include provisions waiving the
insurer’s subrogation rights against the other party, prior to the occurrence of
damage or loss. Subject to the above, each party hereby waives, to the fullest
extent permitted by Law, any rights of recovery against the other party for any
direct damage or consequential loss covered by said policies (or by policies
required to be carried hereunder by such party) whether or not such damage or
loss shall have been caused by any acts or omissions of the other party.
Section 10.07    The policies of insurance required to be maintained by Tenant
under this Article 10 shall (a) name Tenant as the insured and Landlord and
Landlord’s Mortgagees as additional insureds, as their interests may appear, and
(b) include primary coverage in favor of all additional insureds (and with
provisions that any other insurance carried by any additional insured or
Landlord shall be non-contributing and that naming Landlord and the additional
parties listed above in this Section as additional insureds shall not negate any
right Landlord or such parties would have had as claimants under the policy if
not so designated). The business interruption insurance required pursuant to
Section 10.01 shall name Landlord and Landlord’s Mortgagees as loss payees. All
insurance policies required under this Article 10 shall also provide that the
beneficial interest of Landlord in such policies shall be fully transferable. In
the event Tenant fails to procure or maintain any policy of insurance required
under Article 10, or if the insurance company or coverages provided fail to meet
the requirements contained in this Article 10, Landlord may, at its option,
purchase such insurance and charge Tenant all costs and expenses incurred in
procuring and maintaining such insurance.
Section 10.08    Tenant shall provide to Landlord, beginning on the Commencement
Date and continuing annually thereafter, certificates from all applicable
insurance carriers evidencing coverage and at Landlord’s request, the payment of
premiums or accompanied by other evidence of such payment (e.g. receipts,
canceled checks). Each insurance policy required to be carried by Tenant
hereunder shall include a provision requiring the insurer to provide Landlord
with not less than thirty (30) days’ prior written notice of cancellation. Upon
the occurrence of both of the following events, Tenant shall pay insurance
premiums to Landlord no later than thirty (30) days prior to the date such
premiums are due in lieu of payment directly to the applicable the insurance
carriers: (i) delivery to Tenant of a written request therefor from Landlord,
and (ii) the occurrence and continuance of any Default under this Section 10.08
by Tenant, or any occurrence and the continuance of any Event of Default under
any provision in this Lease. Any insurance premiums timely paid by Tenant to
Landlord pursuant to this Section shall be applied towards payment of the
insurance premium next coming due when such premiums are due and payable.
ARTICLE 11
DAMAGE OR DESTRUCTION

Section 11.01    If at any time during the Lease Term, any of the Demised
Properties or any part thereof shall be damaged or destroyed by fire or other
casualty of any kind or nature, Tenant shall promptly apply for all permits
required by applicable Law, but in any event not later than sixty (60) days
after the first date of such damage or destruction, and, upon issuance of such
permits, thereafter diligently proceed to repair, replace or rebuild such
Demised Property as nearly as possible to its condition and character


-17-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




immediately prior to such damage, with such variations and Alterations requested
by Landlord as may be permitted under (and subject to the provisions of) Article
6 (the “Restoration Work”).
Section 11.02    All property and casualty insurance proceeds payable to
Landlord or Tenant (except (a) insurance proceeds payable to Tenant on account
of the Tenant Equipment or Tenant’s inventory; and (b) insurance proceeds
payable from property or comprehensive general public liability insurance) at
any time as a result of casualty to the Demised Properties shall be paid jointly
to Landlord and Tenant for purposes of payment for the cost of the Restoration
Work, except as may be otherwise expressly set forth herein; provided, however
that any such proceeds received by Landlord or Landlord and Tenant jointly,
resulting from business interruption insurance maintained by Tenant in
accordance with clause (a) of Section 10.02, shall be promptly delivered to
Tenant upon Landlord’s or Landlord’s and Tenant’s joint receipt thereof.
Landlord and Tenant shall cooperate in order to obtain the largest possible
insurance award lawfully obtainable and shall execute any and all consents and
other instruments and take all other actions necessary or desirable in order to
effectuate same and to cause such proceeds to be paid as hereinbefore provided.
The proceeds of any such insurance in the case of loss shall, to the extent
necessary, be used first for the Restoration Work (including if completed by
Landlord or a third party after any substitution of the applicable Demised
Property pursuant to Article 31), to be disbursed in accordance with Section
11.04 to the extent the Net Award is in excess of the Threshold Amount. If
insurance proceeds as a result of a casualty to the relevant Demised Property
are insufficient to complete the Restoration Work necessary by reason of such
casualty, then Tenant shall be responsible for the payment of such amounts
necessary to complete such Restoration Work.
Section 11.03    Subject to the terms hereof, this Lease shall not be affected
in any manner by reason of the total or partial destruction to any Demised
Property or any part thereof, and Tenant, notwithstanding any applicable Law,
present or future, waives, to the fullest extent permitted by Law, all rights to
quit or surrender any Demised Property or any portion thereof because of the
total or partial destruction of any Demised Property (prior to the expiration of
this Lease). Without limiting the foregoing, no Rent shall abate as a result of
any casualty.
Section 11.04    If any Net Award is in excess of the Threshold Amount, Landlord
(or Landlord’s Mortgagee if required by any Landlord’s Mortgage) shall hold the
Net Award in a fund (the “Restoration Fund”) and disburse amounts from the
Restoration Fund in accordance with the following conditions:
(a)    prior to commencement of restoration, (i) the architects, contracts,
contractors, plans and specifications and a budget for the restoration shall
have been reasonably approved by Landlord, (ii) Landlord and Landlord’s
Mortgagee shall be provided with mechanics’ lien insurance (if available) and
acceptable performance and payment bonds which insure satisfactory completion of
and payment for the restoration, are in an amount and form and have a surety
acceptable to Landlord, and name Landlord and Landlord’s Mortgagee as additional
dual obligees, and (iii) appropriate waivers of mechanics’ and materialmen’s
liens shall have been filed;
(b)    at the time of any disbursement, no mechanics’ or materialmen’s liens
shall have been filed against any of the Demised Properties and remain
undischarged;
(c)    disbursements shall be made from time to time in an amount not exceeding
the cost of the Restoration Work completed since the last disbursement, upon
receipt of (i) satisfactory evidence, including architects’ certificates, of (x)
the stage of completion, (y) the estimated total cost of completion and (z)
performance of the Restoration Work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (ii) waivers of Liens
for any work for which disbursements were previously made, and waiver of Liens
for payments made in connection with the requested disbursement,


-18-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




subject only to receipt of payment therefor, (iii) contractors’ and
subcontractors’ sworn statements as to completed Work and the cost thereof for
which payment is requested and (iv) other evidence of cost and payment so that
Landlord and Landlord’s Mortgagee can verify that the amounts disbursed from
time to time are represented by Work that is completed, in place and free and
clear of mechanics’ and materialmen’s lien claims;
(d)    each request for disbursement shall be accompanied by a certificate of
Tenant, signed by the president or a vice president of Tenant, describing the
Restoration Work for which payment is requested, stating the cost incurred in
connection therewith, stating that Tenant has not previously received payment
for such Restoration Work and, upon completion of the Restoration Work, stating
that the Restoration Work has been fully completed and complies with the
applicable requirements of this Lease;
(e)    Landlord may retain ten percent (10%) of the Restoration Fund until the
Restoration Work is fully completed;
(f)    If the Restoration Fund is held by Landlord, the Restoration Fund shall
not be commingled with Landlord’s other funds; and
(g)    such other reasonable conditions as Landlord or Landlord’s Mortgagee may
impose for purposes of confirming completion of the Restoration Work and the
cost thereof.
Prior to commencement of restoration and at any time during restoration, if the
estimated cost of completing the Restoration Work free and clear of all Liens,
as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration (the difference between the estimated cost and
the Net Award, the “Shortfall Amount”), then Tenant shall be required to
directly pay for all Restoration Work costs up to the Shortfall Amount, prior to
utilizing (or Landlord disbursing) any portion of the Net Award to pay for such
Restoration Work. Should any balance of the Net Award remain after the
completion of the Restoration Work, such balance shall be paid to Landlord.
ARTICLE 12
EMINENT DOMAIN

Section 12.01    Landlord and Tenant hereby agree that in no event shall any
taking of any Demised Property for any public or quasi-public use under any
statute or by right of eminent domain, or by purchase in lieu thereof, or the
taking, condemnation, reconfiguration or vacation of any adjacent property or
street that requires the use, reconstruction or remodeling of any material part
of any Demised Property, in any way relieve Tenant of any obligations under this
Lease (as to the applicable Demised Property or otherwise), except as explicitly
provided in this Article.
Section 12.02    If any portion of any Demised Property, or existing access to
or from any Demised Property, is taken for any public or quasi‑public use under
any statute or by right of eminent domain, or by purchase in lieu thereof, or by
agreement between Landlord and those authorized to exercise such rights, or if
any adjacent property or street is so taken or condemned or reconfigured or
vacated by any competent authority in such manner as to require the use,
reconstruction or remodeling of any material part of any Demised Property, and
as a result thereof, (a) the value of such Demised Property is reduced by twenty
percent (20%) or more or (b) Tenant is prevented, or would be prevented after
reasonable repair and reconstruction by Tenant, use of such Demised Property for
the Permitted Uses in a manner similar to the use prior to such taking or use of
the required parking and access; then, Tenant shall have the right, upon notice
to be given to Landlord no later than forty-five (45) days after the date Tenant
received notice of such taking, to terminate this Lease as to such Demised
Property (but not any other Demised Property) as of the


-19-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




date that title to the applicable Demised Property, or portion thereof, actually
transfers to the applicable authority.
Section 12.03    Tenant agrees that Landlord has the right in its sole
discretion, and at Tenant’s sole cost and expense, to oppose any proposed taking
regarding any Demised Property. The parties hereto agree to cooperate in
applying for and in prosecuting any claim for any taking regarding any Demised
Property and further agree that the aggregate net award shall be distributed as
follows:
(a)    Landlord shall be entitled to the entire award for the condemned Demised
Property; and
(b)    Tenant shall be entitled to any award that may be made for the taking of
Tenant’s inventory and personal property, or costs related to the removal and
relocation of Tenant’s inventory and personal property; provided, that none of
the foregoing reduces Landlord’s award.
Section 12.04    Except in the case of a termination of this Lease with respect
to a Demised Property as described in Section 12.02, in the case of a taking of
any portion of any Demised Property, Tenant at its own expense shall proceed
with diligence (subject to reasonable time periods for purposes of adjustment of
any award and unavoidable delays) to repair or reconstruct (or cause to be
repaired and reconstructed) the affected Improvements to a complete
architectural unit and in a condition as nearly as possible to the value and
condition immediately prior to such taking, and all such Restoration Work shall
be performed in accordance with the standards and requirements for Alterations
set forth in Article 6 and, to the extent the cost to repair or reconstruct the
affected Improvements exceeds the Threshold Amount, the amount in excess of the
Threshold Amount shall be held in the Restoration Fund in accordance with the
provisions of Section 11.04
Section 12.05    In case of a taking of all or any portion of any Demised
Property, and to the extent Tenant terminates this Lease with respect to the
applicable Demised Property, pursuant to Section 12.02, the Base Rent payable
hereunder shall be reduced by the Adjustment Amount as set forth on Exhibit A-1
for such Demised Property.
Section 12.06    Notwithstanding any other provision of this Article 12, any
compensation for a temporary taking shall be payable to Tenant without
participation by Landlord, and there shall be no abatement of Rent as a result
of any temporary taking affecting any of the Demised Properties.
Section 12.07    If Landlord or Tenant shall receive any notice of any proposed
or pending condemnation or taking proceeding affecting any of the Demised
Properties, the party receiving such notice shall promptly furnish a copy
thereof to the other party.
ARTICLE 13
FINANCIAL AND REPORTING COVENANTS

Section 13.01    Books and Records. Tenant shall keep accurate books and records
of account of all of the Demised Properties sufficient to permit the preparation
of financial statements in accordance with GAAP. Landlord and its duly
authorized representatives shall have the right to examine, copy and audit
Tenant’s records and books of account at all reasonable times during regular
business hours. Tenant shall provide, or cause to be provided, to Landlord, in
addition to any other financial statements required under this Lease, the
following financial statements and information, all of which must be prepared in
a form reasonably acceptable to Landlord:


-20-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(a)    Promptly, and in any event within the greater of (i) one hundred thirty
(130) days, after the end of each calendar year, or (ii) to the extent the same
are required to be filed with the SEC, five (5) business days after annual
audited financial statements are filed with the SEC (as hereinafter defined),
(y) audited statements of the financial position of Tenant, or, if Tenant does
not prepare audited statements, of Guarantor, as of the end of each such
calendar year, including a balance sheet and statement of profits and losses,
expenses and retained earnings, changes in financial position and cash flows for
such calendar year (but only to the extent such financial statements or reports
are not contained in any required filings with the SEC), which statements shall
be duly certified by an officer of Tenant or Guarantor, as applicable, to fairly
represent the financial condition of Tenant or Guarantor, as applicable, as of
the date thereof, prepared by Tenant or Guarantor, as applicable, in accordance
with GAAP, and accompanied by a statement of a nationally recognized accounting
firm acceptable to Landlord in its sole discretion that such financial
statements present fairly, in all material respects, the financial condition of
Tenant or Guarantor, as applicable, as of the end of the calendar year being
reported on and that the results of the operations and cash flows for such year
were prepared, and are being reported on, in conformity with GAAP, and (z)
unaudited EBITDA for such calendar year along with an unaudited report of the
revenues derived from the operations of each individual Demised Property for
such calendar year; and
(b)    Tenant shall also furnish to Landlord (i) within forty-five (45) days
after the end of each of the three remaining quarters, unaudited financial
statements, certified by an officer of Tenant or Guarantor, as applicable, to
fairly represent the financial condition of Tenant or Guarantor, as applicable,
as of the date thereof, prepared in accordance with GAAP, but only to the extent
any such financial statement or reports are not contained in any required
filings with the Securities and Exchange Commission (“SEC”), and all filings, if
any, of Form 10-K, Form 10-Q and other required filings with the SEC pursuant to
the provisions of the Securities Exchange Act of 1934, as amended, or any other
Law and (ii) within ten (10) days following receipt of Landlord’s reasonable
request any other property level information regarding one or more of the
Demised Properties that Tenant or Guarantor is required to prepare and provide
in connection with any credit facility for Tenant, Guarantor or any of their
Affiliates, or to any public shareholder or to the SEC, but only to the extent
such information is not contained in any public filing filed therewith.
Section 13.02    Litigation. Tenant shall deliver prompt written notice to
Landlord of any litigation or governmental proceedings pending or threatened
against Tenant that might materially adversely affect the condition of Tenant or
Guarantor or the business or operations at any Demised Property.
ARTICLE 14
INTENTIONALLY OMITTED

ARTICLE 15
EVENTS OF DEFAULT

Section 15.01    Events Of Default. Subject to the terms of this Article, the
occurrence of any of the following shall constitute an event of default by
Tenant under this Lease (“Event of Default”):
(a)    Nonpayment of Base Rent. Failure to pay any installment of Base Rent on
or before the date when due; provided, that Tenant shall have a five (5)
Business Day grace period for payment of one installment of Base Rent twice in
any twelve (12) month period during the Lease Term.
(b)    Nonpayment of Additional Rent. Failure to pay any amount of Additional
Rent on or before the date when due and such failure continuing for five (5)
Business Days after Tenant receives notice of such failure.


-21-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(c)    Bankruptcy and Insolvency. If at any time during the Lease Term, (i)
Tenant or Guarantor files a Petition, (ii) any creditor or other Person that is
an Affiliate of Tenant or Guarantor files against Tenant or Guarantor any
Petition, or any creditor or other Person (whether or not an Affiliate of Tenant
or Guarantor) files against Tenant or Guarantor any Petition, where Tenant or
Guarantor, or an Affiliate of Tenant or Guarantor, cooperates or colludes with
such creditor or other Person in connection with such Petition or the filing
thereof, (iii) any creditor or other Person that is not an Affiliate of Tenant
or Guarantor files a Petition against Tenant, where none of Tenant or Guarantor
or an Affiliate of Tenant or Guarantor cooperates or colludes with such creditor
or other Person in connection with such Petition or the filing thereof, and such
Petition is not vacated or withdrawn within sixty (60) days after the filing
thereof, (iv) a trustee or receiver is appointed to take possession of any of
the Demised Properties, or of all or substantially all of the business or assets
of Tenant or Guarantor, and such appointment is not vacated or withdrawn and
possession restored to Tenant within sixty (60) days thereafter, (v) a general
assignment or arrangement is made by Tenant for the benefit of creditors, (vi)
any sheriff, marshal, constable or other duly-constituted public official takes
possession of any Demised Property, or of all or substantially all of the
business or assets of Tenant or Guarantor by authority of any attachment,
execution, or other judicial seizure proceedings, and such attachment or other
seizure remains undismissed or undischarged for a period of sixty (60) days
after the levy thereof, (vii) Tenant admits in writing its inability to pay its
debts as they become due; or (viii) Tenant or Guarantor files an answer
admitting or failing timely to contest a material allegation of any Petition
filed against Tenant or Guarantor.
(d)    Delivery of Notices and Other Documents. The failure by Tenant to deliver
any of the notices or other documents required to be delivered to Landlord under
this Lease, in each case within the time periods required herein (other than any
such notices or other documents specifically addressed in another clause of this
Section 15.01, for which Tenant will have the grace periods (if any) and notice
rights (if any) set forth in such other clause); provided, however, that if no
time period is stated in this Lease for the delivery by Tenant of any notice or
other document to Landlord, then Tenant shall have a grace period of ten (10)
Business Days after the date of the event or occurrence first giving rise to the
obligation to deliver such notice or other document to Landlord.
(e)    Liens. Except to the extent caused or created by Landlord or Landlord’s
Affiliates (other than at the request of Tenant or Tenant’s Affiliates), any
claim of Lien is recorded against any Demised Property and such claim of Lien
continues for one hundred twenty (120) days after Tenant receives notice thereof
without discharge (by bonding or other means available pursuant to applicable
Law), or satisfaction being made by or on behalf of Tenant.
(f)    Other Obligations. The failure by Tenant to timely perform any
obligation, agreement or covenant under this Lease, other than those matters
specified in Sections 15.01(a)-(e) above, and such failure continuing for a
period of thirty (30) days after written notice of such failure is delivered to
Tenant, or such longer period as is reasonably necessary to remedy such default
(but such cure period, including any extension under Article 16, shall not
exceed one hundred twenty (120) days in the aggregate); provided that Tenant
shall commence to cure the failure within such thirty (30) day period and shall
diligently and in good faith proceed with and continue the curing of the default
until fully cured.
(g)    Canadian Lease. If there exists any Event of Default (as such term is
defined in the Canadian Lease) under the terms of the Canadian Lease; provided,
that the provisions of this Section 15.01(g) shall not be applicable if the
Canadian Lease has been assigned or otherwise transferred to an unrelated third
party by the landlord thereunder in accordance with the provisions of the
Canadian Lease.


-22-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(h)    Guaranty. If there exists any default or breach, beyond any applicable
notice or cure period under the Guaranty.
(i)    SNDA. The failure by Tenant to deliver the SNDA described in Section
23.01 within the time period specified thereon, with such failure continuing for
a period of ten (10) Business Days after notice of such failure is delivered to
Tenant.
(j)    Estoppel Certificate. The failure by Tenant to deliver the Estoppel
Certificate described in Article 24 within the time period specified therein,
with such failure continuing for a period of ten (10) Business Days after notice
of such failure is delivered to Tenant.
As used in this Lease, “Default” means any breach or default under this Lease or
the Canadian Lease or the Guaranty, whether or not the same is an Event of
Default thereunder, and also any breach or default under this Lease or the
Canadian Lease or the Guaranty, that after notice or lapse of time or both,
would constitute an Event of Default under the applicable lease or the Guaranty,
if that breach or default were not cured within any applicable grace or cure
period.
Section 15.02    Remedies Upon Event of Default. During the existence of an
Event of Default by Tenant, in addition to any other remedies available to
Landlord at Law or in equity or elsewhere hereunder, Landlord shall have the
following remedies:
(a)    Termination. Landlord shall have the right, with or without notice or
demand, immediately upon expiration of any applicable notice or grace period
specified herein, to terminate this Lease (or Tenant’s possession of any of the
Demised Properties), and at any time thereafter recover possession of all or any
portion of the Demised Properties or any part thereof and expel and remove
therefrom Tenant and any other Person occupying the same by any lawful means,
and repossess and enjoy all or any portion of the Demised Properties without
prejudice to any of the remedies that Landlord may have under this Lease. If
Landlord elects to terminate this Lease (or to terminate Tenant’s right of
possession), Landlord shall also have the right to reenter the Demised
Properties and take possession of and remove all personal property of Tenant, if
any, in such Demised Properties, subject to the rights thereto of any of
Tenant’s lenders under any credit facility and the terms of any Landlord
collateral access agreement (or similar document) that may be entered into
between Landlord and any of Tenant’s lenders. If Landlord elects to terminate
this Lease and/or Tenant’s right to possession, or if Tenant’s right to
possession is otherwise terminated by operation of Law, Landlord may recover, as
damages from Tenant, the following: (i) all Rent then due under this Lease
through the date of termination; (ii) the Rent due for the remainder of the
Lease Term in excess of the fair market rental value of the Demised Properties
for the remainder of the Lease Term, including any and all Additional Rent (each
discounted by the discount rate of the Federal Reserve Bank of San Francisco
plus one percent (1%)); (iii) the cost of reletting the Demised Properties,
including the anticipated period of vacancy until such Demised Properties can be
re-let at their fair market rental values; and (iv) any other costs and expenses
that Landlord may reasonably incur in connection with the Event of Default.
Unless required by applicable Law, Landlord shall have no obligation to mitigate
its damages caused by the Event of Default (or Tenant’s Default under this
Lease), but if Landlord does attempt to so mitigate its damages, such efforts by
Landlord shall not waive Landlord’s right to recover damages under the foregoing
provisions.
(b)    Continuation after Event of Default. If Landlord does not elect to
terminate this Lease, then this Lease shall continue in effect, and Landlord may
enforce all of its rights and remedies under this Lease, including the right to
recover Rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a landlord at law or in equity,
subject to Article 26. Landlord shall not be deemed to have terminated this
Lease except by an express statement in writing. Acts


-23-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




of maintenance or preservation, efforts to relet the Demised Properties, or the
appointment of a receiver upon application of Landlord to protect Landlord’s
interest under this Lease shall not constitute an election to terminate Tenant’s
right to possession unless such election is expressly stated in writing by
Landlord. Notwithstanding any such reletting without such termination, Landlord
may at any time thereafter elect to terminate Tenant’s right to possession and
this Lease. If Landlord elects to relet the Demised Properties for the account
of Tenant, the rent received by Landlord from such reletting shall be applied as
follows: first, to the payment of any and all costs of such reletting (including
attorneys’ fees, brokers’ fees, and the cost of alterations and repairs to any
of the Demised Properties, and tenant improvement costs); second, to the payment
of any and all indebtedness other than Rent due hereunder from Tenant to
Landlord; third, to the payment of any and all Rent due and unpaid hereunder;
and the balance, if any, shall be held by Landlord and applied in payment of
future Rent as it becomes due. If the rent received from the reletting is less
than the sum of the costs of reletting, other indebtedness due by Tenant, and
the Rent due by Tenant, then Tenant shall pay the deficiency to Landlord within
ten (10) days after written demand by Landlord. Such deficiency shall be
calculated and paid monthly.
(c)    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Demised
Properties, nor shall same operate to release Tenant in whole or in part from
any of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives, to
the fullest extent permitted by Law, any right otherwise available under any law
to redeem or reinstate this Lease.
(d)    Appointment of a Receiver: If, and to the extent permitted by applicable
Law, an Event of Default shall have occurred and be continuing, Landlord, upon
application to a court of competent jurisdiction, shall be entitled to the
appointment of a receiver to take possession of and to operate the Demised
Properties and to collect the rents, profits, issues, and revenues therefrom. 
Tenant will pay to Landlord upon demand all expenses, including receiver’s fees,
attorneys’ fees, cost and agent’s compensation, incurred pursuant to the
provisions contained in this paragraph.
(e)    State–Specific Remedy. Landlord may pursue any other remedy now or
hereafter available to Landlord under the Laws of the states in which the
Demised Properties are located, in addition to and not as an alternative remedy
to those provided hereunder.
Section 15.03    Late Fee. If any payment of Base Rent or Additional Rent is not
received by Landlord from Tenant when such payment is due to Landlord hereunder,
such payment shall be deemed delinquent, and Tenant shall pay to Landlord a late
fee of five percent (5%) of each such delinquent payment (the “Late Fee”), due
and payable to Landlord simultaneously with the delinquent Base Rent or
delinquent Additional Rent, as the case may be.
Section 15.04    Default Rate. If any payment of Base Rent or Additional Rent is
not received by Landlord from Tenant when such payment is due to Landlord
hereunder, such payment shall bear interest at the rate of the lesser of (x)
four percent (4%) over the Prime Rate per annum or (y) the highest rate allowed
by applicable Law.
ARTICLE 16
FORCE MAJEURE

If either party is prevented or delayed from timely performance of any
obligation or satisfying any condition under this Lease by any event or
circumstance beyond the control of such party, exclusive of


-24-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




financial inability of a party, but including any of the following if beyond the
control of (and not caused by) such party: strike, lockout, labor dispute, civil
unrest, inability to obtain labor, materials or reasonable substitutes thereof,
acts of God, present or future governmental restrictions, regulations or
control, insurrection, and sabotage, then the time to perform such obligation or
satisfy such condition shall be extended by the delay caused by such event or
circumstance. The provisions of this Article shall in no event operate to delay
the Commencement Date or to excuse Tenant from the payment of all Rent as and
when due under this Lease.
ARTICLE 17
NOTICES

(a)    Any notice, demand or other communication to be given under the
provisions of this Lease by either party hereto to the other party hereto shall
be effective only if in writing and (i) personally served, (ii) mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
(iii) sent by a nationally recognized courier service (such as Federal Express)
for next-day delivery, to be confirmed in writing by such courier, or (iv) sent
by facsimile (with answer back acknowledged), addressed as follows:
To Tenant:        Forterra Pipe & Precast, LLC
Forterra Concrete Products, Inc.
Forterra Concrete Industries, Inc.
United States Pipe and Foundry Company, LLC
511 E. John Carpenter Freeway, Suite 600
Irving, Texas 75062
Attention: General Counsel
Facsimile: (469) 284-8678
To Landlord:        Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Asset Management


With a copy to:        Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Legal Transactions Department


(b)    Subject to the terms of this subsection (b), all notices, demands and
other communications sent in the foregoing manner shall be deemed delivered when
actually received or refused by the party to whom sent, unless (i) mailed, in
which event the same shall be deemed delivered on the day of actual delivery as
shown by the addressee’s registered or certified mail receipt or at the
expiration of the third (3rd) Business Day after the date of mailing, whichever
first occurs, or (ii) sent by facsimile, in which event the same shall be deemed
delivered only if a duplicate notice sent pursuant to a method described in
subsection (a)(i), (a)(ii) or (a)(iii) of this Article 17 is delivered within
one Business Day after such facsimile is received by the recipient.
Notwithstanding the foregoing, if any notice, demand or other communication is
not received during business hours on a Business Day, such notice, demand or
other communication shall be deemed to have been delivered at the opening of
business on the next Business Day.


-25-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






(c)    Either Landlord or Tenant may from time to time change its address for
receiving notices under this Lease by providing written notice to the other
party in accordance with this Article 17.


ARTICLE 18
ACCESS

Section 18.01    Landlord and its designees shall have the right, upon not less
than twenty-four (24) hours’ prior written notice to Tenant (except in the event
of an emergency, where no prior notice shall be required), to enter upon any of
the Demised Properties at reasonable hours to inspect such Demised Properties
or, during the period commencing one year prior to the end of the Lease Term (or
at any time if an Event of Default occurs), for the purpose of exhibiting same
to prospective tenants and posting or erecting “for lease” or similar signage at
the Demised Properties, all in Landlord’s discretion. Landlord’s Mortgagee shall
have the right, upon not less than seventy-two (72) hours’ prior written notice
to Tenant, to enter upon any of the Demised Properties at reasonable hours to
inspect such Demised Properties, and Tenant shall reasonably cooperate with
Landlord’s Mortgagee to effectuate same. Any such entry and/or inspection by
Landlord or Landlord’s Mortgagee shall not unreasonably interfere with Tenant’s
ability to conduct its business operations at the Demised Properties.
Section 18.02    Upon prior written notice from Landlord, Tenant shall permit
such qualified persons as Landlord may designate (“Site Reviewers”) to visit the
Leased Premises during normal business hours and in a manner which does not
unreasonably interfere with Tenant’s operations and perform, as agents of
Landlord, environmental site investigations and assessments (“Environmental Site
Assessments”) on the Leased Premises in any of the following circumstances:  (i)
in connection with any sale, financing or refinancing of the Leased Premises,
(ii) within the six month period prior to the expiration of the Term, (iii) if
an Event of Default exists, or (iv) at any other time that, in the reasonable
opinion of Landlord, new information gives rise to a reasonable basis to believe
that an Environmental Condition exists in violation of any applicable
Environmental Law or involving a Release of Hazardous Materials which exceeds an
applicable industrial remediation standard under any applicable Environmental
Law.  Where specifically required by a third party in the context of clause (i),
above, or where undertaken pursuant to clauses (ii), (iii) and (iv), such Site
Assessments may include both above and below the ground testing of Environmental
Media for Environmental Conditions or Hazardous Materials and such other tests
as may be necessary, in the reasonable opinion of the Site Reviewers, to conduct
such testing. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Leased Premises as may be reasonably
requested by the Site Reviewers and as may be in Tenant’s possession or
reasonably available to Tenant to facilitate the Environmental Site Assessments,
and shall make available for meetings with the Site Reviewers appropriate
personnel having knowledge of such matters.  The cost of performing and
reporting Environmental Site Assessments under clause (i) if such sale is to
Tenant or any affiliate or designee of Tenant, under clause (iii), and under
clause (iv) if any Environmental Condition or Release of Hazardous Materials
which requires remediation to meet applicable industrial remediation standards
or are in violation of any applicable Environmental Law is actually discovered,
shall be paid by Tenant, otherwise such costs shall be paid by Landlord.
ARTICLE 19
SIGNS

Tenant may, at Tenant’s sole cost and expense, install or erect, at or on any
Demised Property, signs of any height or dimensions and bearing such
inscriptions as Tenant shall reasonably determine; provided, however, that no
sign shall be installed or erected by Tenant at or on any Demised Property until


-26-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




all governmental approvals and permits required therefor by any applicable Laws
and/or any Governmental Authority have been obtained, and all fees pertaining
thereto have been paid by Tenant.
ARTICLE 20
IMPROVEMENTS AND BUILDING EQUIPMENT; TENANT EQUIPMENT

Section 20.01    Excepting any Tenant Equipment, any Building Equipment and
other Improvements at the Demised Properties on the Commencement Date shall be
the property of Landlord. In the event that Tenant installs or erects any
fixtures or other Improvements, with the exception of Tenant Equipment, to the
Demised Properties after the Commencement Date, such fixtures or other
Improvements shall be the property of Landlord and remain upon and be
surrendered with the Demised Properties. Notwithstanding the foregoing
provisions, Tenant shall be liable for all property taxes, assessments, and
similar charges assessed against or allocable to any property at the Demised
Properties (irrespective of whether such property is Building Equipment owned by
Landlord or Tenant Equipment or other personal property owned by Tenant) and
that are attributable to any period of time during the Lease Term.
Section 20.02    During the Lease Term, Tenant shall be entitled to use the
Building Equipment in Tenant’s operations at the Demised Properties. Tenant
shall keep the Building Equipment in good working order, condition and repair,
shall not remove the Building Equipment from the Demised Properties (subject to
the terms of this Section) and shall not permit any Lien or other encumbrance to
attach to the Building Equipment, except as may be caused by Landlord, and
except any such Liens that are being contested by Tenant in good faith by
appropriate proceedings and that have been bonded over by Tenant to the
reasonable satisfaction of Landlord or for which Tenant provides alternative
security to the reasonable satisfaction of Landlord. Tenant shall keep (or cause
to be kept) the Building Equipment insured and shall be responsible for any
casualty or other loss to Building Equipment or occasioned by Building
Equipment. Subject to the provisions of Article 6, Tenant may, from time to
time, retire or replace Building Equipment with new items of equipment of equal
or greater value purchased by Tenant, in which event such replaced equipment
shall constitute Building Equipment.
Section 20.03    For the avoidance of doubt, in the event Tenant installs or
erects any fixtures that are included within the definition of “Tenant
Equipment” after the Commencement Date, such fixtures shall be the property of
Tenant and be removed by Tenant before the expiration or earlier termination of
this Lease, including without limitation, any underground storage tanks (and
associated vent and fill ports and piping) that are in use at the Commencement
Date, which shall be removed or, if approved by Landlord in writing, closed in
place in accordance with applicable Law, unless Landlord expressly consents in
writing to the continued presence of any such underground storage tanks.
Landlord shall advise Tenant in writing whether Landlord elects to retain or to
have Tenant remove or close any underground storage tanks (and associated vent
and fill ports and piping) at least six (6) months prior to expiration of this
Lease or thirty (30) days prior to the early termination thereof, as applicable.
ARTICLE 21
END OF TERM; HOLDING OVER

Section 21.01    Upon the expiration or earlier termination of this Lease,
Tenant shall peaceably and quietly quit and surrender the Demised Properties and
all Alterations that are then part of the Demised Properties (subject to any
removal obligations under Section 6(a)), vacant, broom clean and in good order,
repair and condition and otherwise in the condition required by this Lease. Any
Tenant Equipment or trade fixtures and personal property of Tenant remaining on
the Demised Properties at the expiration of the Lease Term shall become the
property of Landlord without payment therefor, but subject to (a) the rights
thereto of any Tenant’s lenders under any credit facility and the terms of any
Landlord collateral access agreement (or similar document) that may be entered
into between the Landlord and any of Tenant’s lenders, unless


-27-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Landlord shall have required removal of same by Tenant by notice to Tenant and
(b) the provisions of Section 21.03, if applicable.
Section 21.02    If Tenant holds over in possession of any of the Demised
Properties after the expiration of the Lease Term, then such holding over shall
not be deemed to extend the Lease Term or renew this Lease, but rather the
tenancy thereafter shall continue as a tenancy at sufferance pursuant to the
terms and conditions contained in this Lease, at one hundred ten percent (110%)
of the Base Rent otherwise then applicable for all of the Demised Properties
that are the subject of the holding over (in addition to all Additional Rent due
and payable for all of the Demised Properties that are the subject of the
holding over).
Section 21.03    Notwithstanding anything to the contrary contained in this
Lease, Tenant shall have the right to give to Landlord a Post-Occupancy Removal
Notice no later than twelve (12) months prior to the expiration date of the
Lease Term. If Tenant duly and timely gives to Landlord the Post-Occupancy
Removal Notice, the Lease Term shall not be deemed extended, but Landlord shall
not institute any holdover proceedings against Tenant during the Post-Occupancy
Period; provided that (i) such occupancy of the Demised Properties shall be for
the sole purpose of removing all Tenant Equipment, (ii) Tenant shall remain
responsible for the payment of Base Rent and Rent otherwise then applicable for
all of the Demised Properties for the entire Post-Occupancy Period on a per diem
basis and (iii) all of the other terms and conditions of this Lease shall remain
in full force and effect during such Post-Occupancy Period.
Section 21.04    This Article 21 shall survive the expiration or termination of
this Lease.
ARTICLE 22
TENANT ASSIGNMENT AND SUBLETTING

Section 22.01    
(a)    Except as otherwise explicitly provided in this Article 22 and Article
23, neither Tenant, nor Tenant’s successors or assigns, shall assign or
transfer, in whole or in part, by operation of Law or otherwise, this Lease, or
sublet the Demised Properties, in whole or in part, without the prior written
consent of Landlord in each instance, which may be granted or withheld by
Landlord, in its reasonable discretion, in accordance with the provisions of
this Section 22.01, and subject, in each case, to the provisions of Section
22.01(c). Any purported sublease or assignment in violation of this Section 22
shall be null and void. Notwithstanding anything to the contrary contained in
this Lease, provided that there shall be no Event of Default, Tenant shall have
the right, without the prior written consent of Landlord, to (1) assign this
Lease to an Affiliate of Tenant or to any entity with which Tenant may merge or
consolidate or to which Tenant may sell all or substantially all of its assets
or capital stock so long as (A) Landlord shall have received a notice of such
assignment from Tenant, (B) the assignee assumes by written instrument
reasonably satisfactory to Landlord all of Tenant’s obligations under this Lease
and (C) such assignment is for a valid business purpose and not to avoid any
obligations under this Lease and (2) sublease up to thirty percent (30%) of the
gross leasable area of the Demised Properties so long as (A) the permitted use
under the sublease is limited to the operation of a Permitted Use, (B) the term
of the sublease, including any extension options, does not (and cannot) extend
beyond the scheduled Lease Term (or any early termination of this Lease) and (C)
Tenant remains primarily liable for the obligations under this Lease (each, a
“Preapproved Sublet”). In the event Tenant sells, conveys, transfers or leases
all or substantially all of its assets to any Person, Tenant shall assign this
Lease to such Person, and such Person shall assume all of Tenant’s obligations
hereunder.
(b)    If this Lease is assigned or transferred, or if all or any part of the
Demised Properties is sublet or occupied by any party other than Tenant,
Landlord may collect rent from the assignee, transferee, subtenant or occupant
and apply the net amount collected to the Rent reserved in this Lease, but no
such


-28-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




assignment, subletting, occupancy or collection shall be deemed a waiver of any
covenant or condition of this Lease or Landlord’s acceptance of the assignee,
transferee, subtenant or occupant as tenant, or a release by Landlord of Tenant
from the performance or further performance by Tenant of its obligations under
this Lease. Without limiting the generality of the forgoing, Tenant expressly
acknowledges and agrees that, in the event of any assignment of this Lease,
Tenant shall remain jointly and severally liable with the assignee for all of
the obligations under this Lease, and in all other cases of any transfer of
Tenant’s interest under this Lease, Tenant shall remain primarily liable for
such obligations. Subject to the foregoing, the consent by Landlord to an
assignment, transfer or subletting shall not in any way be construed to relieve
Tenant from obtaining the express written consent of Landlord in each instance
to any subsequent similar action that Tenant may desire to take.
(c)    Except as expressly permitted by clause (a)(1) and (a)(2) of Section
22.01 above, if Tenant desires to assign this Lease, whether by operation of law
or otherwise (each a “Non-Preapproved Assignment”), to a Person
(“Non-Preapproved Assignee”) then Tenant shall, not less than thirty (30) days
prior to the date on which it desires to make a Non-Preapproved Assignment,
submit to Landlord information regarding the following with respect to the
Non-Preapproved Assignee and the Non-Preapproved Assignment (collectively, the
“Review Criteria”): (a) the proposed effective date of the Non-Preapproved
Assignment, (b) all of the terms of the proposed Non-Preapproved Assignment and
the consideration therefor, (c) the name, address and business of the proposed
Non-Preapproved Assignee, (d) information concerning the character of the
Non-Preapproved Assignee (including current financial statements thereof
certified by an officer, partner or owner thereof, business credit and personal
references and a description of the history of the Non-Preapproved Assignee),
and (e) proposed use of the Demised Properties by the Non-Preapproved Assignee.
Landlord shall review such information and shall approve or disapprove the
Non-Preapproved Assignee and the Non-Preapproved Assignment no later than twenty
(20) days following receipt of all such information, and Landlord shall be
deemed to have acted reasonably in granting or withholding consent if such grant
or disapproval is based on Landlord’s review of the Review Criteria applying
prudent business judgment. If a response is not received by Tenant by the
expiration of such twenty (20) day period, such Non-Preapproved Assignee and
Non-Preapproved Assignment shall be deemed disapproved.
(d)    Other than pursuant to Preapproved Sublets, at no time during the Lease
Term shall subleases exist for more than thirty percent (30%) of the gross
leasable area of the Demised Properties without the prior written consent of
Landlord, which consent shall be granted or withheld based on a review of the
Review Criteria as they relate to the proposed sublessee and the terms of the
proposed sublease. Landlord shall be deemed to have acted reasonably in granting
or withholding consent if such grant or disapproval is based on Landlord’s
review of the Review Criteria applying prudent business judgment.
Section 22.02    Upon any sublease or assignment permitted as provided in this
Article 22, Tenant shall deliver to Landlord copies of such sublease or
assignment agreement promptly (but no later than ten (10) days) following
execution and delivery thereof. In no event shall Tenant be entitled to amend,
extend or otherwise modify any sublease or assignment agreement that required
the prior written consent of Landlord pursuant to the terms hereof without the
prior written consent of Landlord, which consent Landlord may withhold in its
reasonable discretion, taking into consideration the factors set forth in
Section 22.01(c).
Section 22.03    Subject to the terms of this Lease, this Lease shall be binding
upon, enforceable by, and inure to the benefit of the parties hereto and their
respective heirs, successors, representatives and assigns.
Section 22.04    Landlord and Tenant acknowledge and agree that (i) the leases
set forth on Schedule 22.04 attached hereto and incorporated herein (the
“Existing Subleases”) shall be deemed


-29-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Preapproved Sublets, and (ii) all rights and obligations of the landlord under
the Existing Subleases, as between Landlord and Tenant, are rights and
obligations solely of Tenant. Tenant shall fulfill, perform and observe in all
respects, at no cost or expense to Landlord, each and every obligation,
condition and covenant of the landlord in each Sublease and shall indemnify,
defend and hold harmless each of the Landlord Parties for, from and against any
and all Losses directly relating to the Existing Subleases.
ARTICLE 23
FINANCINGS

Section 23.01    Subject to and in accordance with the terms and provisions of
the SNDA referenced below, this Lease shall be subject and subordinate to all
present and future ground or underlying leases of any of the Demised Properties
and to the Lien of any mortgages or trust deeds, now or hereafter in force,
against any of the Demised Properties, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground or underlying leases, require in writing that this Lease be superior
thereto; and Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any mortgage or deed of trust to which this Lease
is subordinate, or in the event of any termination of any ground or underlying
lease to which this Lease is subordinate, to attorn, without any deductions,
claims or set‑offs whatsoever, to the purchaser upon any such foreclosure sale,
if so requested to do so by such purchaser, and to the ground or underlying
lease lessor, if so requested to do so by such ground or underlying lease
lessor, and to recognize such purchaser or ground or underlying lease lessor, as
the case may be, as the lessor under this Lease; provided, however, that the
foregoing subordination to future ground or underlying leases of the Demised
Properties and to the Lien of any future mortgages or trust deeds in force
against the Demised Properties shall be conditioned upon Landlord providing
Tenant with a subordination, non‑disturbance and attornment agreement in favor
of Tenant in the form attached hereto as Exhibit D, or other commercially
reasonable form requested by Landlord that provides, without limitation, that
this Lease and the rights of Tenant hereunder shall survive any foreclosure
proceeding brought under such mortgage or deed of trust or termination of such
ground or underlying lease (as applicable), provided an Event of Default has not
occurred and is not continuing under this Lease (either, an “SNDA”). Tenant
shall, and shall use commercially reasonable efforts to cause any subtenant,
from time to time, within ten (10) Business Days after any request by Landlord,
to execute and deliver such other instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease (at Landlord’s election) to any such mortgages, trust
deeds, ground or underlying leases (including, at Landlord’s election, one or
more additional SNDAs requested by Landlord’s Mortgagee).
Section 23.02     Landlord agrees that, upon the request of any Person that
shall be Tenant’s or its Affiliate’s senior secured lender, subordinate senior
lender, purchase money equipment lender or an equipment lessor of Tenant,
Landlord shall execute and deliver a commercially reasonable waiver of
Landlord’s statutory Lien rights, if any, and a consent and agreement with
respect to the respective rights of Landlord and such Person regarding the
security interests in, and the timing and removal of, any inventory, equipment
or other collateral in which such Person has a secured interest (the
“Collateral”), in substantially the form attached hereto as Exhibit H or in such
other reasonable form as the parties may agree.
ARTICLE 24
ESTOPPEL CERTIFICATES

Tenant shall, without charge, at any time and from time to time, within ten (10)
Business Days after any request by Landlord, deliver to Landlord or any other
Person specified by Landlord, a completed Estoppel Certificate, duly executed
and acknowledged, in substantially the form as set forth on Exhibit E attached
hereto, or other commercially reasonable estoppel certificate confirming such
information


-30-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




regarding this Lease and Tenant as Landlord may request (either, an “Estoppel
Certificate”). Tenant’s failure to deliver to Landlord any Estoppel Certificate
requested by Landlord as and when provided in this Article shall be deemed
conclusive against Tenant as to the truthfulness of the items stated in such
Estoppel Certificate requested by Landlord.
ARTICLE 25
RECORDING

Neither Landlord nor Tenant shall record this Lease; provided, however,
concurrently with the execution hereof, each party shall join in the execution
and recordation of an amended and restated memorandum of lease (or similar
instrument) in a form substantially similar to the form attached hereto as
Exhibit F, covering each of the Demised Properties. Tenant shall pay all costs
charged by the applicable local recorder in connection with the recordation of
any such memorandum of lease (or similar instrument). The memoranda of leases
covering the Demised Properties recorded in connection with the Original Lease
shall be superseded by any memoranda of lease recorded pursuant to this Article
25.
ARTICLE 26
APPLICABLE LAW; JURISDICTION; WAIVER OF JURY TRIAL

Section 26.01    This Lease shall be construed in accordance with, and this
Lease and all matters arising out of or relating to this Lease (whether in
contract, tort or otherwise) shall be governed by, the law of the State of New
York without regard to conflicts of law principles; provided, however, that any
forcible entry and detainer action (to the extent permitted by applicable law),
eviction proceedings or similar proceeding shall be governed by the laws of the
state in which the applicable Demised Property is located.  If any provision of
this Lease or the application thereof shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by applicable Law.
Section 26.02    
(a)    TENANT AND LANDLORD EACH HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, AND EACH IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS LEASE SHALL BE LITIGATED IN SUCH COURTS (EXCEPT FOR FORCIBLE
ENTRY AND DETAINER ACTIONS, OR SIMILAR PROCEEDINGS, WHICH SHALL BE LITIGATED IN
COURTS LOCATED WITHIN THE COUNTY AND STATE IN WHICH THE APPLICABLE DEMISED
PROPERTY IS LOCATED).  TENANT AND LANDLORD EACH ACCEPTS, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS (EXCEPT AS
PROVIDED ABOVE IN THIS PARAGRAPH), WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS LEASE.
(b)    EACH OF TENANT AND LANDLORD, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS LEASE.


-31-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(c)    TENANT AND LANDLORD EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS ARTICLE
ARE A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS LEASE.
ARTICLE 27
LIABILITY OF PARTIES

Section 27.01    The obligations of Landlord under this Lease are not personal
obligations of the individual members, partners, directors, officers,
shareholders, agents or employees of Landlord. Tenant shall look solely to the
Demised Properties for satisfaction of any liability of Landlord and shall not
look to other assets of Landlord nor seek recourse against the assets of the
individual members, partners, directors, officers, shareholders, agents or
employees of Landlord or Landlord’s Affiliates. Whenever Landlord transfers its
interest in any Demised Property, Landlord shall be automatically released from
further performance under this Lease with respect to such Demised Property and
from all further liabilities and expenses hereunder related to such Demised
Property, whether arising before or after such transfer, to the extent the
transferee of Landlord’s interest under this Lease assumes Landlord’s
performance, liabilities and expenses under this Lease related to such Demised
Property.
Section 27.02    The obligations of Tenant under this Lease are not personal
obligations of the individual members, partners, directors, officers,
shareholders, agents or employees of Tenant, and Landlord shall not seek
recourse against the assets of the individual members, partners, directors,
officers, shareholders, agents or employees of Tenant. Landlord, on behalf of
itself and its successors and assigns, hereby waives any and all personal
liability against Tenant, and the individual members, partners, directors,
officers, shareholders agents or employees thereof, directly or indirectly,
under or in connection with this Lease or any agreement made or entered into
under or pursuant to the provisions of this Lease or any amendment or amendments
to any of the foregoing made at any time or times, heretofore or hereafter. If
more than one Person is named as Tenant and/or Landlord hereunder, the
obligations under this Lease of all such Persons named as Tenant and/or
Landlord, respectively, shall be joint and several.
ARTICLE 28
ATTORNEYS’ FEES; EXPENSES

Without limiting any other obligation of Tenant to timely indemnify or reimburse
Landlord hereunder (including under Article 9 and Article 29), if any party to
this Lease shall bring any action or proceeding for any relief against the
other, declaratory or otherwise, arising out of this Lease, the losing party
shall pay to the prevailing party a reasonable sum for actual out-of-pocket
attorneys’ fees and costs incurred in bringing or defending such action or
proceeding and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action or proceeding and
shall be paid whether or not such action or proceeding is prosecuted to final
judgment. Any judgment or order entered in such action or proceeding shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs, separate from the judgment, incurred in enforcing such judgment. The
prevailing party shall be determined by the trier of fact based upon an
assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues; provided, however, that the
parties agree that in no event shall Tenant be deemed a prevailing party if an
Event of Default then exists under this Lease. For the purposes of this
provision, attorneys’ fees shall include fees incurred in the following: (i)
post-judgment motions; (ii) contempt proceedings; (iii) garnishment, levy, and
debtor and third party examinations; (iv) discovery; and (v) bankruptcy
litigation. This provision is intended to be expressly severable from the other
provisions of this Lease, is intended to survive any judgment and is not to be
deemed merged into the judgment.
ARTICLE 29
ENVIRONMENTAL



-32-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Section 29.01    Tenant acknowledges that Landlord makes no warranties or
representations of any kind, or in any manner or in any form whatsoever, as to
the status of Environmental Conditions or Hazardous Materials at the Demised
Properties. Tenant shall conduct at its own expense any and all investigations
regarding Environmental Conditions of the Demised Properties and will satisfy
itself as to the absence or existence of Hazardous Materials contamination of
the Demised Properties and the suitability of the Demised Properties for
Tenant’s operations. Tenant’s entry into this Lease shall be made at its sole
risk.
Section 29.02    Tenant shall comply with all Environmental Laws and cause and
ensure the Demised Properties and all operations thereon (whether by Tenant or
any subtenant) comply with all applicable Environmental Laws. Tenant shall not
suffer or permit any Loss, on, at, under or affecting the Demised Properties of
any source if the same pose a health or safety risk to invitees or employees.
From and after the Commencement Date, Tenant shall be entitled to use, receive,
store, handle, generate, treat, recycle or transport Hazardous Materials at the
Demised Properties, in amounts customarily used in Tenant’s business and which
shall be used, received, stored, handled, generated, treated, recycled or
transported in full compliance with all applicable Environmental Laws. Tenant
covenants to, and shall, undertake all Remedial Activities necessary to comply
with applicable Environmental Laws arising out of any Use or Release of
Hazardous Materials, by Tenant or its agents, employees, representatives,
invitees, licensees, subtenants, customers or contractors (“Other Parties”), or
otherwise adversely affecting any Demised Property, at Tenant’s sole cost and
expense, and shall give prompt written notice of same to Landlord. If any
Remedial Activities relating to Hazardous Materials released on or at any
Demised Property are required to be performed at any location other than the
Demised Properties, Tenant shall use commercially reasonable efforts to obtain
any required access agreements from third parties.
Section 29.03    In addition to any other obligation herein, Tenant shall
indemnify, defend, protect and hold Landlord Parties free and harmless from and
against any and all Losses and other obligations of any kind whatsoever that may
be made against or incurred by Landlord Parties in connection with any of the
following: (a) the violation of any Environmental Law or (b) a Release of
Hazardous Materials or Environmental Conditions at, on, under, about or from the
Demised Properties, in each case during the Lease Term (and in the event of any
holding over by Tenant or any Post-Occupancy Period, during any period that
Tenant occupies the relevant Demised Property) and any Environmental Claims,
whether or not the same constitute a violation of any Environmental Law,
including any and all reasonable costs and fees of attorneys or experts incurred
by Landlord in defending against same. This and any other right of Landlord
under this Lease shall inure to the benefit of Landlord’s successors and
assigns, as well as Landlord’s Mortgagees, and their respective successors and
assigns as third party beneficiaries. This Section shall survive termination of
this Lease.
Section 29.04    Tenant shall promptly inform Landlord in writing of (a) any and
all enforcement actions, demands for the initiation of Remedial Activities where
no Remedial Activities are currently being conducted, or other governmental or
regulatory actions, notices or orders (excluding routine actions such as permit
renewals) instituted, completed or threatened pursuant to any Environmental Laws
affecting the Demised Properties; (b) all claims made or threatened by any third
Person against Tenant or the Demised Properties relating in any way whatsoever
to Hazardous Materials or Environmental Conditions (the matters set forth in
clauses (a) and (b) are hereinafter referred to as “Environmental Claims”); (c)
Tenant’s receiving notice or otherwise becoming aware of any material Release of
Hazardous Materials at, on, in, under to or from the Demised Properties or on,
in or under any adjoining property. Tenant shall also supply to Landlord within
seven (7) Business Days after Tenant first receives or sends the same, copies of
all claims, complaints, notices, warnings, asserted violations or other material
communications relating in any way to the matters described in this Section.


-33-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Section 29.05    In addition to any other obligations herein, Tenant shall be
solely responsible for and shall indemnify, protect, defend, and hold harmless
all Landlord Parties from and against any and all Losses directly or indirectly
arising out of or associated in any manner whatsoever with Tenant’s Use or the
presence or Release of Hazardous Materials at, on, under, about or from the
Demised Properties prior to or during the Lease Term (and in the event of any
holding over by Tenant or any Post-Occupancy Period, during any period that
Tenant occupies the relevant Demised Property). Tenant’s indemnity and release
includes: (a) the costs associated with Remedial Activities, including all
necessary plans and reports, incurred by the U.S. Environmental Protection
Agency, or any other federal, state or local governmental agency or entity or by
any other Person, incurred pursuant to the CERCLA, RCRA, or any other applicable
Environmental Laws; (b) any oversight charges, fines, damages or penalties
arising from the presence or Release of Hazardous Materials, and any related
Remedial Activities, incurred pursuant to the provisions of CERCLA, RCRA, or any
other applicable Environmental Laws; (c) any liability to third parties arising
out of the presence or Release of Hazardous Materials for personal injury,
bodily injury, or property damage arising under any statutory or common law
theory, including damages assessed for the maintenance of a public or private
nuisance, the costs of Remedial Activities, or for the carrying on of an
abnormally dangerous activity; (d) all direct or indirect compensatory or
consequential damages, or third party claims for punitive damages, arising out
of any claim based on the presence or Release of Hazardous Materials or damage
or threatened damage to Environmental Conditions; (e) any and all reasonable
costs, fees and expenses of attorneys, consultants and experts incurred or
sustained in making any investigation on account of any claim, in prosecuting or
defending any action brought in connection therewith, in obtaining or seeking to
obtain a release therefrom, or in enforcing any of the agreements herein
contained; (f) Rent during any period of Remedial Activities equal to the Base
Rent then in effect, or if this Lease has terminated or expired by its terms,
the Base Rent that was in effect on the termination date or expiration date; and
(g) Losses pursuant to Environmental Laws resulting from any action or omission
or use of the Demised Properties by any subtenant. The foregoing indemnity shall
apply to Losses attributable to Tenant’s Use of Hazardous Materials irrespective
of whether any of Tenant’s activities were or will be undertaken in accordance
with Environmental Laws or other applicable Laws. This indemnity is intended to
be operable under 42 U.S.C. 9607(e)(1). Tenant specifically agrees that it shall
not sue or seek contribution from any Landlord Party in any matter relating to
any Hazardous Material liability. All costs and expenses paid or incurred by
Landlord for which Tenant is obligated to indemnify Landlord under this Section
shall be paid promptly by Tenant to Landlord. This Section shall survive
termination of this Lease.
Section 29.06    Without limiting the foregoing or anything contained in Article
8, Tenant acknowledges that Governmental Authorities from time to time may
impose obligations affecting some or all of the Demised Properties, or
operations thereon, in response to climate change issues, including energy
efficiency mandates, water conservation mandates, restrictions on sales or use
of certain fuels, mandates for alternative fuels, permitting obligations,
restrictions on or a duty to inventory and report greenhouse gas emissions,
requirements to purchase carbon credits, construction, operational or other
measures to mitigate risks of drought, fire, flood, rising sea levels, storm
surge risks, so-called “extreme weather” risks and other legal obligations,
whether adopted pursuant to Environmental Laws or other Laws. Tenant at its sole
cost and expense shall ensure the Demised Properties, and operations thereon,
comply with any such applicable Laws, permits, and requirements of all
Governmental Authorities having jurisdiction over the relevant Demised
Properties. Moreover, Tenant agrees that the cost or disruption to operations
imposed by any such applicable Laws, permits, and requirements of all
Governmental Authorities having jurisdiction over the relevant Demised
Properties shall not excuse full performance of this Lease by Tenant.


-34-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




ARTICLE 30
LANDLORD ASSIGNMENT

Section 30.01    This Lease shall be fully assignable by Landlord or its
successors and assigns, subject to the terms of Article 27 and this Article 30.
In the event that from time to time Landlord desires to assign its interest in
this Lease with respect to the Demised Properties (including to one or more
Affiliates of Landlord), then Landlord, at its cost and expense, shall prepare a
landlord assignment and assumption of lease agreement, pursuant to which
Landlord shall assign all its right, title and interest in and to this Lease to
a transferee, and such transferee shall agree to be bound by all of the terms
and conditions hereof and to assume and perform all of Landlord’s duties,
obligations and liabilities hereunder, from and after the date of such transfer
(the “Landlord Assignment and Assumption Agreement”). In such event, Landlord
shall provide Tenant with a fully executed copy of any such Landlord Assignment
and Assumption Agreement within five (5) Business Days after the mutual
execution thereof. In addition, Tenant shall execute and deliver (or cause to be
executed and delivered, as applicable) to Landlord any other instruments and
documents requested by Landlord in connection with the assignment, including any
commercially reasonable subordination, non-disturbance and attornment agreement
that may be requested by Landlord’s assignee’s lenders. Without limiting the
foregoing, Tenant agrees to cooperate reasonably with Landlord in connection
with any such assignment. From and after the effective date of any such Landlord
Assignment and Assumption Agreement, Landlord shall be automatically released
(without need for any further agreement or other document) from any liability
thereafter arising with respect to this Lease to the extent the transferee of
Landlord’s interest under this Lease assumes Landlord’s performance, liabilities
and expenses under this Lease. In no event shall Landlord have any liability
under any Landlord Assignment and Assumption Agreement for any acts occurring
from and after the date thereof. Without limiting the foregoing, Tenant agrees
that Landlord may agree in its sole discretion with any purchaser or assignee of
any of the Demised Properties covered by a Landlord Assignment and Assumption
Agreement to provide (or have a Landlord’s Affiliate provide) asset management
and/or act as servicer regarding the Demised Properties.
Section 30.02    Landlord and Tenant agree that this Lease constitutes a true
lease and not a financing or other form of transaction (including for state law
purposes and federal income tax purposes). In furtherance of the foregoing,
Landlord and Tenant each irrevocably waives, to the fullest extent permitted by
Law, any claim or defense based upon the characterization of this Lease as
anything other than a true lease and irrevocably waives any claim or defense
that asserts that this Lease is anything other than a true lease. Landlord and
Tenant covenant and agree that they will not assert that this Lease is anything
but a true lease. Landlord and Tenant each stipulate and agree not to challenge
the validity, enforceability or characterization of this Lease of the Demised
Properties as a true lease and further stipulate and agree that nothing
contained in this Lease creates or is intended to create a joint venture,
partnership (either de jure or de facto), equitable mortgage, trust, financing
device or arrangement, security interest or the like. Landlord and Tenant each
shall support the intent of the parties that the lease of the Demised Properties
pursuant to this Lease is a true lease and does not create a joint venture,
partnership (either de jure or de facto), equitable mortgage, trust, financing
device or arrangement, security interest or the like, if, and to the extent
that, any challenge occurs. Tenant has discussed the characterization of this
Lease with its independent auditors and Tenant believes that this Lease will be
treated as an operating lease rather than a capital lease. Landlord shall have
the sole right to claim all depreciation with respect to the Demised Properties.
For the avoidance of doubt, Tenant shall be entitled to claim all depreciation
with respect to any Tenant Equipment. Nothing in this Lease shall be deemed to
constitute a guaranty, warranty or representation by either Landlord or Tenant
as to the actual treatment of this transaction for state law purposes and for
federal law purposes
Section 30.03    Landlord and Tenant agree that this Lease constitutes a single
and indivisible lease as to all of the Demised Properties collectively and shall
not be subject to severance or division. In furtherance of the foregoing, and
Landlord and Tenant each (a) waives, to the fullest extent permitted by Law, any
claim


-35-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




or defense based upon the characterization of this Lease as anything other than
a master lease of all the Demised Properties and irrevocably waives, to the
fullest extent permitted by Law, any claim or defense that asserts that this
Lease is anything other than a master lease, (b) covenants and agrees that it
will not assert that this Lease is anything but a unitary, unseverable
instrument pertaining to the lease of all, but not less than all, of the Demised
Properties, (c) stipulates and agrees not to challenge the validity,
enforceability or characterization of this Lease of the Demised Properties as a
unitary, unseverable instrument pertaining to the lease of all, but not less
than all, of the Demised Properties, and (iv) shall support the intent of the
parties that this Lease is a unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Demised Properties, if, and to the
extent that, any challenge occurs. To the extent that legal, tax or title
insurance requirements in consummating the purchase of the Demised Properties by
Landlord or leasing the Demised Properties to Tenant, may require, or may have
required, individual purchase price allocations (including allocations of values
for individual state transfer tax purposes and title insurance coverage amounts)
or individual rent allocations (including allocations of rents in certain states
for tax purposes), Landlord and Tenant agree that such individual allocations
are solely to comply with legal, tax or title insurance requirements, and shall
not be used or construed, directly or indirectly, to vary the intent of Landlord
and Tenant that this Lease constitutes a single and indivisible lease of all the
Demised Properties collectively and is not an aggregation of separate leases.
The foregoing agreements and waivers by Tenant in this Section 30.03 are made as
a material inducement to Landlord to enter into the transaction contemplated by
this Lease and that, but for the foregoing agreements and waivers by Tenant,
Landlord would not consummate this Lease.
ARTICLE 31
REPLACEMENTS

Section 31.01    Property Replacements. The Tenant named herein (together with
Tenant’s Affiliates), at its election, may substitute not more than thirty-five
percent (35%) (i.e., as of the date of this Lease, up to eight (8) individual
Demised Properties; but not more than an aggregate 782,584 rentable square feet
of the Demised Properties, such amount being referred to herein as the
“Replacement Cap”) of the Demised Properties (each a “Replaced Property”) with
one or more tracts of real property on which Tenant operates a Permitted Use
(each a “Replacement Property”), it being understood that a Replaced Property
may be replaced with more than one Replacement Property. Tenant may not
substitute any additional Demised Properties, over and above the Replacement
Cap, without first obtaining the prior written consent of Landlord and any
Landlord’s Mortgagee, which may be withheld in Landlord’s sole discretion. As a
condition to Landlord approval, Tenant shall submit for Landlord’s review
evidence of the fair market value of the proposed Replacement Property, as
determined by an appraisal thereof, taking into consideration all relevant
factors, prepared by an MAI appraiser who is mutually satisfactory to Landlord
and Tenant with not less than ten (10) years experience appraising properties
similar to the proposed Replacement Property, in the metropolitan area in which
the proposed Replacement Property is located, which shall be reasonably
satisfactory to Landlord and any Landlord’s Mortgagee and compliant with
Landlord’s Mortgagee’s regulatory requirements, as well as current survey,
current environmental report, records of any administrative proceedings or
environmental claims involving the proposed Replacement Property, current title
report (with copies of underlying title documents) and profit/loss statements
for the previous two years of the Replacement Property and similar data with
respect thereto, as well as evidence of the fair market value of the proposed
Replaced Property satisfactory to Landlord and any Landlord’s Mortgagee and
compliant with Landlord’s Mortgagee’s regulatory requirements, and other
information with respect to the Replaced Property as Landlord and Landlord’s
Mortgagee may reasonably request. Provided that (a) Landlord and Landlord’s
Mortgagees, in their reasonable good faith discretion, determine that the
Replacement Property has equivalent or greater fair market value and equivalent
or stronger financial operating history than the Replaced Property (with the
parties acknowledging that any Replaced Property that has been subject to a
casualty and not fully reconstructed shall be valued as of the date immediately
preceding such casualty, or assuming a full


-36-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




reconstruction thereof, whichever results in a higher fair market value); (b)
Landlord and Landlord’s Mortgagees, in their reasonable good faith discretion,
determine that the Replacement Property has no material title defects or
material environmental defects that require remediation pursuant to a Phase I
Environmental Site Assessment Report completed by a nationally recognized
environmental consulting firm reasonably acceptable to Landlord and Tenant, and
has no other material liability substantially greater than the Replaced Property
on the date of the applicable substitution; (c) Tenant has satisfied such other
conditions as Landlord or Landlord’s Mortgagees may impose in their reasonable
good faith discretion; (d) Landlord and Landlord’s Mortgagees, in their
reasonable good faith discretion, approve the substitution (such approval rights
encompassing, without limitation, the consideration of the location, age,
profitability and Tenant’s strategic use of the Replacement Property, as well as
such other factors that institutional real estate investors typically apply in
the underwriting of to-be-acquired real property, and Landlord’s determination
as to whether the substitution will qualify as a like-kind exchange in which no
gain is recognized pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended from time to time, the “Code”) and (e) there shall be no Event
of Default occurring at the time in question, then Landlord, within thirty (30)
days after the submission of all reports and other information required
hereunder (such thirty (30) day period is referred to in this Article as the
“Consideration Period”) shall approve the substitution of the Replacement
Property for the Replaced Property. Subject to the foregoing, in the event that
Landlord fails to approve the proposed substitution, Landlord shall deliver to
Tenant a written notice within ten (10) days following the expiration of the
Consideration Period disapproving the proposed substitution and describing which
of Landlord’s and/or Landlord’s Mortgagees’ conditions have not been satisfied.
In the event of any such disapproval, Tenant shall have an additional fifteen
(15) day period from and after the date Landlord’s disapproval notice is
delivered to Tenant to submit any additional information or documentation to
Landlord regarding satisfaction of the foregoing conditions. In the event all
the foregoing conditions are still not satisfied, then Landlord shall deliver to
Tenant a second written notice within ten (10) days following the expiration of
such fifteen (15) day period disapproving the proposed substitution and
describing which of said conditions have not been satisfied.
In the event Landlord approves the substitution of the Replacement Property for
the Replaced Property, Tenant shall execute and deliver to Landlord such
instruments and documents as Landlord shall reasonably require in connection
therewith, including a special warranty or similar deed, an amendment to this
Lease, and an amended or new memorandum of lease (or similar instrument)
covering the Replacement Property, and Landlord shall convey the Replaced
Property to Tenant (or Tenant’s designee) as is, with all faults, without any
express or implied warranties. Any substitution of a Replacement Property for a
Replaced Property shall not alter any of the other obligations of Tenant under
this Lease, including the Base Rent due from Tenant hereunder, except to the
extent otherwise agreed by Landlord. Without limitation, Tenant shall be
responsible for all Additional Rent (including real property taxes) regarding
the Replaced Property up to the date of transfer. Tenant shall pay all
reasonable out-of-pocket expenses paid or incurred by Landlord pursuant to this
Section, including, (i) Landlord’s, Affiliates of Landlord’s and Landlord’s
Mortgagees’ legal fees and expenses, any fees charged by Landlord’s Mortgagees
for the release of the Replaced Property, the costs of any title policies
(owner’s and/or lender’s) on the Replacement Property, recording costs, and,
without limiting any of Tenant’s obligations set forth in Article 3 of this
Lease, any sales, transfer, and other taxes and recording fees, and any taxes
required to be withheld, which may be payable in connection with the conveyance
of Replacement Property by Tenant or Replaced Property to Tenant (including any
interest or penalties imposed with respect to the late payment of any such
taxes), and (ii) such amount, which, when added to such payment, shall yield to
Landlord (after deduction of all expenses payable by Landlord with respect to
all such payments) a net amount which Landlord would have realized from such
payment had no such expenses been incurred.


-37-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




ARTICLE 32
GUARANTY

Section 32.01    Guarantor shall guaranty Tenant’s obligations under this Lease
pursuant to the Guaranty Agreement substantially in the form of Exhibit G,
executed and delivered to Landlord as of the Commencement Date (the “Guaranty”).
In the event Guarantor shall cease to own, directly or indirectly, substantially
all of the assets of Tenant, Guarantor shall deliver a Replacement Guaranty
pursuant to Section 32.02 below.
Section 32.02    Notwithstanding anything to the contrary contained herein,
including, but not limited to, the fact that Forterra, Inc. is being set forth
as the “Guarantor” on the Commencement Date of this Lease (Forterra, Inc., in
such capacity, the “Original Guarantor”), if at any time during the Lease Term,
any change in the organizational structure of Original Guarantor or any
Affiliate thereof shall occur or be contemplated, including, but not limited to,
resulting from either (i) the transfer, merger, or other change of Control of
Original Guarantor or any Affiliate thereof or (ii) any contemplated initial
public offering of common stock in the United States involving Original
Guarantor or any Affiliate thereof, then Tenant shall have the right to provide
one or more replacement guarantors to replace the Original Guarantor with
respect to all of the obligations of Original Guarantor in respect of any
guaranty relating to this Lease (each such action, a “Replacement Guaranty”),
subject to the terms and full satisfaction of all of the following conditions
precedent:
(a)    Tenant has provided Landlord with not less than thirty (30) days prior
written notice, which notice shall include the name and jurisdiction of each
proposed replacement guarantor;
(b)    no Event of Default has occurred and is continuing;
(c)    each proposed replacement guarantor is an Approved Replacement Guarantor;
(d)    each Approved Replacement Guarantor shall deliver to Landlord a guaranty
(in the form attached as Exhibit G attached hereto), pursuant to which such
Approved Replacement Guarantor agrees to be liable under such guaranty from and
after the Commencement Date (and the Original Guarantor or any subsequent
Approved Replacement Guarantor then being replaced shall be released from any
further liability under the applicable guaranty) for all periods from and after
the Commencement Date, and pursuant to which such Approved Replacement Guarantor
shall be the “Guarantor” for all purposes set forth in this Lease);
(e)    Tenant shall submit to Landlord true, correct and complete copies of all
documents reasonably requested by Landlord concerning the organization and
existence of such Approved Replacement Guarantor;
(f)    Tenant shall pay all of Landlord’s reasonable out-of-pocket costs and
expenses in connection with the Replacement Guaranty; and
(g)    the change in organizational structure giving rise to such Replacement
Guaranty is for a valid business purpose and not principally to avoid any
obligations of Guarantor under the Guaranty.
Notification of any proposed Replacement Guaranty may be revoked by Tenant at
any time prior to such Replacement Guaranty having been consummated.


-38-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




ARTICLE 33
LANDLORD’S RIGHTS UNDER LEASE

Any and all rights of Landlord under this Lease shall inure to the benefit of
Landlord’s successors and assigns, as well as Landlord’s Mortgagees and their
successors and assigns as third party beneficiaries.
ARTICLE 34
RIGHT OF FIRST REFUSAL

Section 34.01        Landlord hereby grants Tenant a right of first refusal to
purchase a Demised Property, subject to the terms and conditions set forth in
this Article 34. If at any time during the Lease Term, Landlord shall receive a
bona fide offer from a Competitor for the purchase of any of the Demised
Properties (whether or not solicited by Landlord) and Landlord either has
accepted such offer or shall desire to accept such offer, Landlord shall notify
Tenant of any such offer (the “Offering Notice”) by notice to Tenant specifying
the following terms and information: (a) the name and address of the third-party
offeror, (b) the purchase price for such Demised Property, and (c) any other
terms and conditions set forth in such offer or, if applicable, the purchase
agreement between Landlord and such third-party offeror (the “Third-Party
Purchase Agreement”) that are material to the sale of such Demised Property, as
determined by Landlord in Landlord’s commercially reasonable discretion.
Section 34.02    Tenant shall have fifteen (15) Business Days after the date of
delivery of the Offering Notice to exercise the right of first refusal granted
in this Article 34 (the “Review Period”). Such right of first refusal shall be
exercisable by Tenant notifying Landlord (within such Review Period) of Tenant’s
irrevocable election to purchase the applicable Demised Properties, subject only
to the terms and conditions set forth in the Offering Notice (the “Exercise
Notice”). Time shall be of the essence with respect to Tenant’s election and the
giving of the Exercise Notice, and any failure to give Landlord the Exercise
Notice within such Review Period shall be deemed to be an election by Tenant to
waive the rights with respect to the Offering Notice granted to Tenant under
this Article 34.
Section 34.03    Upon Tenant giving Landlord the Exercise Notice, Landlord and
Tenant shall open an escrow account with a recognized title insurance or trust
company selected by Tenant and reasonably acceptable to Landlord. Such escrow
shall be subject to the standard escrow instructions of the escrow agent, to the
extent they are not inconsistent with the terms of this Article 34 or the terms
of the Offering Notice. At or before the close of escrow, Landlord shall deliver
to the escrow agent its special warranty deed (or such other type of deed as is
specified in the Offering Notice) conveying to Tenant all of Landlord’s right,
title and interest in such Demised Property, in the condition and state of title
specified in the Offering Notice. Both Landlord and Tenant agree to execute a
purchase agreement, escrow instructions, an amendment to this Lease, an amended
memorandum of lease (or similar instrument) and such other instruments as may be
necessary or appropriate to consummate the sale of such Demised Property in the
manner provided in this Article 34.
Section 34.04    In the event Tenant waives or is deemed to have waived its
right of first refusal to purchase the applicable Demised Property, Landlord
shall have the right to sell and convey the Demised Properties to such
third-party offeror on the terms set forth in the Offering Notice, and upon the
consummation of such a sale, Tenant’s right of first refusal shall cease to
exist with respect to such Demised Property. Landlord shall not (a) consummate
such a sale to the third party offeror for a net effective purchase price less
than ninety five percent (95%) of the net purchase price set forth in the
Offering Notice or (b) sell such Demised Property to a different Competitor than
the Competitor disclosed in the applicable Offering Notice, without once again
being required to offer such Demised Property to Tenant in accordance with this
Article


-39-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




34; it being agreed Tenant’s right of first refusal shall remain in full force
and effect for the remainder of the Lease Term with respect to such Demised
Property, subject to the terms of this Article 34.
Section 34.05    Notwithstanding anything contained herein to the contrary, it
shall be a condition to Tenant’s right of first refusal under this Article 34
that on the date that the Exercise Notice is delivered, (a) this Lease has not
been terminated, (b) Tenant (together with Tenant’s Affiliates) is the named
tenant herein and (c) there is no Event of Default then occurring or continuing.
ARTICLE 35
POST-CLOSING OBLIGATIONS

Section 35.01    Pursuant to that certain Exchange Agreement dated as of the
date hereof (the “Exchange Agreement”), WPC conveyed an unplatted portion of
property located in Grand Prairie, Texas, as more specifically described therein
(the “Sold Grand Prairie Property”) to Tenant’s affiliate, in exchange for other
assets as further elaborated in the Exchange Agreement. Pursuant to such
Exchange Agreement, WPC retained that certain Demised Property located at the
address commonly known as 1000 MacArthur Blvd, Grand Prairie, Texas (the
“Retained Grand Prairie Property”), which is adjoining to the Sold Grand Prairie
Property, and leases such Retained Grand Prairie Property to Tenant pursuant to
this Lease. The Sold Grand Prairie Property and the Retained Grand Prairie
Property are not separately subdivided. Pursuant to that certain exchange option
side letter dated as of the date hereof, Tenant shall use commercially
reasonable efforts to obtain a legal subdivision for the Retained Grand Prairie
Property via the recordation of a subdivision plat approved by all applicable
governmental authorities (the “Subdivision Plat”) no later than November 30,
2019.
Section 35.02    Furthermore, Landlord and Tenant acknowledge that the Retained
Grand Prairie Property is not a separately assessed tax parcel for real estate
tax billing purposes and therefore, Tenant shall use commercially reasonable
efforts to obtain a legally separate tax parcel (the “Separate Tax Parcel”) at
the Retained Grand Prairie Property no later than December 31, 2018. Until such
Separate Tax Parcel is obtained, Tenant shall be responsible for the payment of
all taxes, including, but not limited to, any taxes levied on the Sold Grand
Prairie Property, where the non-payment of such taxes can result in a lien on
the Retained Grand Prairie Property.
ARTICLE 36
INTERPRETATION; MISCELLANEOUS

Section 36.01    For purposes of this Lease, (a) the words “include”, “includes”
and “including” shall be deemed to be followed by the words “without limitation”
(unless already expressly followed by such phrase), and (b) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Lease as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Exhibits, and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Lease; (y) to a lease, instrument or
other document means such lease, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Lease; and (z) to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. The Schedules and Exhibits referred to
herein shall be construed with and as an integral part of this Lease to the same
extent as if they were set forth verbatim herein. Titles to Articles and
headings of Sections are inserted for convenience of reference only and shall
not be deemed a part of or to affect the meaning or interpretation of this
Lease. Any defined term used in the plural shall refer to all members of the
relevant class, and any defined term used in the singular shall refer to any one
or more of the members of the relevant class. All references in this Lease to
sums denominated in dollars or with the symbol “$” refer to the lawful currency
of the United States of America, unless such reference specifically identifies
another currency. Where a provision of this Lease requires that


-40-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




that consent of a party shall not be unreasonably withheld, or that such consent
is in such party’s reasonable discretion, such provision shall be deemed to
require that such consent not be unreasonably withheld, conditioned, or delayed.
Section 36.02    This Lease may be executed in counterparts and shall be binding
on all the parties hereto as if one document had been signed. The delivery of an
executed copy of this Lease by facsimile transmission shall have the same force
and effect as the delivery of the original, signed copy of this Lease. Time is
of the essence of every provision of this Lease. Any provision of this Lease
explicitly providing for the performance by Tenant of obligations upon or after
the expiration or termination of this Lease shall survive any such expiration or
termination. This Lease and the Exhibits attached hereto, all of which form a
part hereof, set forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Demised Properties,
and there are no covenants, promises, agreements, conditions or understandings
heretofore made, either oral or written, between them other than as herein set
forth. No modification, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party. The captions, section numbers, and index appearing in this Lease are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of such sections or articles nor in any way
affect this Lease. Nothing contained in this Lease shall be construed to create
the relationship of principal and agent, partnership, joint venture or any other
relationship between the parties hereto other than the relationship of landlord
and tenant. Except as explicitly set forth in this Lease, there shall be no
third party beneficiaries of this Lease or any of the agreements contained
herein. The failure of Landlord or Tenant to insist upon strict performance of
any of the terms and conditions hereof shall not be deemed a waiver of any
rights or remedies that party or any other such party may have, and shall not be
deemed a waiver of any subsequent breach or default in any of such terms,
covenants or conditions.
ARTICLE 37
QUIET ENJOYMENT

From and after the Commencement Date until the expiration or termination of the
Lease Term, and provided no Event of Default exists, Tenant shall have quiet
enjoyment of the Demised Properties; subject to the terms and conditions of this
Lease.
ARTICLE 38
NO MERGER OF TITLE

There shall be no merger of this Lease with any of the leasehold estates created
hereunder or with any fee estate or other leasehold interest in any of the
Demised Properties, whether by reason of the fact that the same Person may
acquire, hold or own, directly or indirectly more than one or all of such legal
interests in any Demised Property, unless and until: (a) under applicable Law
such estates may be merged, and (b) all Persons having any leasehold interest or
fee estate in any of the Demised Properties, or any part thereof sought to be
merged, shall enter into a written agreement effecting such a merger under
applicable Law and shall duly record same; provided, however, no such merger
shall occur unless in each instance Landlord and any Landlord’s Mortgagee shall
be a party to such agreement.
ARTICLE 39
BROKERS

Landlord (a) represents that it has dealt with no broker or brokers in
connection with the negotiation, execution and delivery of this Lease (other
than Tenant’s broker) and (b) agrees to indemnify, defend, protect (with counsel
selected by the Tenant, subject to the approval of Landlord) and hold Tenant
free and harmless of, from and against any and all Losses arising from
(including all brokerage commissions


-41-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




and/or finder’s fees due or alleged to be due as a result of) any agreement or
purported agreement made by Landlord.
Tenant (a) represents that it has dealt with no broker or brokers in connection
with the negotiation, execution and delivery of this Lease and (b) agrees to
indemnify, defend, protect (with counsel selected by Landlord, subject to the
approval of Tenant) and hold Landlord free and harmless of, from and against any
and all Losses arising from (including all brokerage commissions and/or finder’s
fees due or alleged to be due as a result of) any agreement or purported
agreement made by Tenant.
ARTICLE 40
STATE SPECIFIC PROVISIONS

Section 40.01    Alabama. Without limiting the choice of law provision set forth
in Article 26, the following provisions shall apply to the extent that the laws
of the State of Alabama govern the interpretation or enforcement of this Lease
with respect to any Demised Property located in such state, as determined by a
court of competent jurisdiction: Alabama Terminology: The term “special warranty
deed”, as used in the third (3rd) paragraph of Article 34, shall mean “statutory
warranty deed”.
Section 40.02    Arizona.  Without limiting the choice of law provisions set
forth in Article 26, the following provisions shall apply to the extent the laws
of the State of Arizona govern the interpretation or enforcement of the Lease
with respect to any Demised Property located in such state, as determined by a
court of competent jurisdiction:
(a)    Waiver of Right to Terminate.   The provisions of this Lease, including
those set forth in Section 11.03, constitute an express agreement between
Landlord and Tenant that apply in the event the Demised Property or any part
thereof shall be damaged or destroyed by fire or other casualty of any kind or
nature.  Tenant hereby waives the benefit of A.R.S. § 33-343 (including any
further statutes amending, supplementing or supplanting the same) which would
otherwise afford Tenant the right to terminate this Lease for any damage or
destruction to or condemnation of the Demised Property.
(b)    Taxed Personal Property.  The provisions of this Lease, including those
set forth in Section 20.01, constitute an express agreement between Landlord and
Tenant that Tenant will be responsible for and pay all property taxes,
assessments and similar charges assessed or allocable to any property at any
Demised Property.  In this regard, Tenant will pay, prior to delinquency, all
taxes assessed against or levied upon fixtures, leasehold improvements (as such
term is defined in Maricopa County version of DPST Form 520, Personal Property
Statement) and all personal property located upon any Demised Property (the
“Taxed Personal Property”).  Tenant will cause the Taxed Personal Property to be
assessed and billed separately from the real property upon which the Demised
Properties are located.  Tenant will deliver copies of the DPST Form 520 filed
with the State of Arizona and Maricopa County within ten (10) Business Days
after mailing or delivering the form to the State and County, respectively.
(c)    Waivers.  The provisions of this Lease, including those in Article 22,
constitute an express agreement between Landlord and Tenant that notwithstanding
the consent of Landlord to any assignment of this Lease, Tenant shall remain
jointly and severally liable with the assignee for all obligations under this
Lease.  Tenant hereby waives the provisions of A.R.S. §12-1641 et. seq.,
(including any further statutes amending, supplementing or supplanting the
same).
(d)    Remedies.  In addition to the remedies expressly set forth in Section
15.02 of this Lease, it is intended that Landlord shall have all rights,
remedies and options as set forth in A.R.S. § 33-361 et. seq., (including any
further statutes amending, supplementing or supplanting the same); provided,


-42-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




however, Landlord hereby waives its Lien for Rent imposed on Tenant’s property
at the Demised Properties in Arizona by A.R.S. § 33-361(D).  
(e)    Definition of Environmental Laws.  For any Demised Property located in
the State of Arizona, the definition of Environmental Laws set forth in Schedule
1 of the Lease shall include Ariz. Rev. Stat. Ann., Title 49 (the “Environment”)
and any statutes amending, supplementing or supplanting same. “
Section 40.03    Intentionally Omitted.
Section 40.04    California. Without limiting the choice of law provision set
forth in Article 26, the following provisions shall apply to the extent that the
laws of the State of California govern the interpretation or enforcement of this
Lease with respect to any Demised Property located in such state, as determined
by a court of competent jurisdiction:
(a)    Effect of Waivers. With respect to the release set forth in Section 9.03,
Tenant hereby waives, to the fullest extent permitted by Law, the benefits of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”
(b)    Eminent Domain. The provisions of this Lease, including those in Article
12, constitute an express agreement between Landlord and Tenant that applies in
the event there is any taking of any part of the Demised Property for any public
or quasi-public use under any statute or by right of eminent domain or by
purchase in lieu thereof (collectively, “Condemnation”). Tenant and Landlord
each hereby waives, to the fullest extent permitted by Law, all rights it may
have under California Code of Civil Procedure Section 1265.130, or otherwise, to
terminate this Lease based on a total or partial Condemnation.
(c)    Damage and Destruction. The provisions of this Lease, including those in
Article 11, constitute an express agreement between Landlord and Tenant that
applies in the event that any Demised Property or any part thereof shall be
damaged or destroyed by fire or other casualty of any kind or nature. Landlord
and Tenant, each therefore, fully waives, to the fullest extent permitted by
Law, the provisions of any statute or regulation, including California Civil
Code, Sections 1932(2) and 1933(4), relating to any rights or obligations
concerning any such fire or other casualty.
(d)    Notices. When this Lease requires service of a notice, that notice shall
replace rather than supplement any equivalent or similar statutory notice,
including any notices required by California Code of Civil Procedure Section
1161 or any similar or successor statute. When a statute requires service of a
notice in a particular manner, service of that notice (or a similar notice
required by this Lease) in the manner required by Article 17 shall replace and
satisfy the statutory service-of-notice procedures, including those required by
California Code of Civil Procedure, Section 1162 or any similar or successor
statute.
(e)    Certified Access Specialist Inspection. Tenant acknowledges that the
Demised Properties have not undergone an inspection by a Certified Access
Specialist (CASp), and Landlord has no knowledge whether or not the Demised
Properties meet all applicable construction-related accessibility standards
pursuant to California Civil Code, Section 55.51 et seq.
(f)    Remedies. It is intended that Landlord shall have the remedy described in
California Civil Code, Section 1951.4, which provides that, when a tenant has
the right to sublet or assign, the landlord may continue the lease in effect
after the tenant’s breach and abandonment and recover rent as it becomes


-43-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




due. Accordingly, if Landlord does not elect to terminate this Lease on account
of any default by Tenant, Landlord may enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover all Rent as it becomes
due.
(g)    Additional Remedies. If Landlord elects to terminate this Lease upon the
occurrence of an Event of Default, Landlord may collect from Tenant damages
computed in accordance with the following provisions in addition to Landlord’s
other remedies under this Lease:
(i)    the worth at the time of award of any unpaid Rent which has been earned
at the time of such termination; plus
(ii)    the worth at the time of award of the amount by which any unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
(iv)    any other reasonable cost necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom including, without limitation, brokerage commissions, the cost
of repairing and reletting the Properties and reasonable attorneys’ fees; plus
(v)    at Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable state law.
Damages shall be due and payable from the date of termination.
For purposes of subclauses (i) and (ii) above, the “worth at the time of award”
shall be computed by adding interest at the Default Rate to the past due Rent.
For the purposes of clause (iii) above, the “worth at the time of award” shall
be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award, plus one percent (1%).
Section 40.05    Florida. Without limiting the choice of law provision set forth
in Article 26, the following provisions shall apply to the extent that the laws
of the State of Florida govern the interpretation or enforcement of this Lease
with respect to any Demised Property located in such state, as determined by a
court of competent jurisdiction:
(a)    Radon Gas Notice. The following radon gas notice is given pursuant to
Section 404.056, Florida Statutes. Radon is a naturally occurring radioactive
gas that, when it is accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from any county public health unit in Florida.
(b)    Waiver of Landlord’s Lien. Landlord hereby waives its lien for rent
imposed on Tenant’s property at the Demised Properties in Florida by Section
83.08, Florida Statutes.


-44-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(c)    Attorneys’ Fees. The provisions for payment of reasonable attorneys’ fees
set out in Article 28 as applicable to the Demised Properties located in Florida
shall include all costs and fees incurred in court-ordered mediation, at trial,
in all appellate proceedings and in any proceedings to determine the
reasonableness of such fees and costs.
Section 40.06    Intentionally Omitted. 
Section 40.07    Kansas. Without limiting the choice of law provision set forth
in Article 26, the following provisions shall apply to the extent that the laws
of the State of Kansas govern the interpretation or enforcement of this Lease
with respect to any Demised Property located in such state, as determined by a
court of competent jurisdiction:
(a)    in the event of any conflict between the terms of this Lease and the
provisions of Kan. Stat. Ann. Secs. 60-3332 through 60-3351 (Supp.), inclusive,
the statutory provisions shall govern any privileges and immunities arising from
the release of environmental audit reports and this Lease shall not be
interpreted in derogation of such laws.
Section 40.08    Kentucky. Without limiting the choice of law provision set
forth in Article 26, the following provisions shall apply to the extent that the
laws of the State of Kentucky govern the interpretation or enforcement of this
Lease with respect to any Demised Property located in such state, as determined
by a court of competent jurisdiction: Landlord hereby waives its lien for rent
imposed on Tenant’s property at the Demised Properties in Kentucky by KRS
383.070.
Section 40.09    Louisiana. Without limiting the choice of law provision set
forth in Article 26, the following provisions shall apply to the extent that the
laws of the State of Louisiana govern the interpretation or enforcement of this
Lease with respect to any Demised Property located in such state, as determined
by a court of competent jurisdiction:
(a)    Louisiana Terminology. The terms “realty,” “real property” and “real
estate” shall mean immovable property; the terms “fee estate” and/or “fee
simple” shall mean full ownership; the term “personal property” shall mean
movable property; the term “tangible property” shall mean corporeal property;
the term “intangible property” shall mean incorporeal property; the term
“easement” shall mean servitude; the term “buildings” shall include other
constructions; the term “fixtures” shall mean “component parts;” the phrase
“covenant running with the land” and other words of similar import shall mean a
real right or a recorded lease of immovable property; the term “county” shall
mean parish; the term “joint and several” shall mean in solido; the terms “deed
in lieu of foreclosure,” “conveyance in lieu of foreclosure” and words of
similar import shall mean a dation en paiement; the term “tenancy at sufferance”
shall mean a month to month tenancy and/or a reconducted lease; the term
“unlawful detainer action” shall mean an eviction proceeding; the term “merger”
shall mean confusion; the term “common law” shall mean civil law; and the term
“eminent domain” shall include “expropriation”.
(b)    Environmental laws. “Environmental Laws” shall include, but not be
limited to, the “Louisiana Environmental Quality Act”, La. R.S. § 30:2001 et
seq. and its chapters, including the Louisiana Air Control Law (La. R.S. §§
30:2051-2064), the Louisiana Water Control Law (La. R.S. §§ 30:2071-2088), the
Louisiana Solid Waste Management and Resource Recovery Law (La. R.S. §§
30:2151-2161), the Louisiana Hazardous Waste Control Law (La. R.S. §§
30:2171-2206), the Louisiana Inactive and Abandoned Hazardous Waste Site Law
(La. R.S. §§ 30:2221-2226), the Liability for Hazardous Substance Remedial
Action Act (La. R.S. §§ 30:2271-2281), the Louisiana Hazardous Material
Information Development, Preparedness, and Response Act (La, R.S. §§
30:2361-2379) and the Louisiana Oil Spill Prevention and Response Act (La. R.S.
§§ 30:2451-2496), and any amendments to the foregoing statutes.


-45-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(c)    Waiver of Implied Warranties. WITH RESPECT TO DEMISED PROPERTY LOCATED IN
LOUISIANA AND WITHOUT LIMITING ANY OF THE OTHER WAIVERS OR RELEASES SET OUT IN
THIS LEASE, TENANT HEREBY (i) ACCEPTS THE DEMISED PROPERTY AND ALL OF ITS PARTS
(INCLUDING, WITHOUT LIMITATION, ALL FIXTURES, GLASS, WALLS, HEATING, VENTILATION
AND AIR CONDITIONING EQUIPMENT, AND ALL OTHER MECHANICAL SYSTEMS) IN ITS
CONDITION ON THE COMMENCEMENT DATE AND AGREES THAT THIS CONDITION IS SUITABLE
FOR TENANT’S INTENDED USE; (ii) ASSUMES ALL RESPONSIBILITY FOR THE CONDITION OF
THE DEMISED PROPERTY THROUGHOUT THE TERM AND AGREES TO PERFORM ALL MAINTENANCE,
REPAIRS AND REPLACEMENTS THAT BECOME NECESSARY DURING THE TERM TO KEEP THE
DEMISED PROPERTY AND ALL OF ITS PARTS IN A CONDITION SAFE AND SUITABLE FOR
TENANT’S INTENDED USE; (iii) WAIVES ANY OBLIGATION ON LANDLORD’S PART TO KEEP
THE DEMISED PROPERTY SAFE AND IN A CONDITION SUITABLE FOR TENANT’S INTENDED USE;
AND (iv) WAIVES ALL REPRESENTATIONS AND WARRANTIES ON THE PART OF LANDLORD,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ALL WARRANTIES AS TO
ENVIRONMENTAL CONDITIONS OR HAZARDOUS MATERIALS AND ALL WARRANTIES THAT THE
DEMISED PROPERTY IS FREE FROM DEFECTS OR DEFICIENCIES, WHETHER LATENT OR PATENT,
ALL WARRANTIES THAT THE DEMISED PROPERTY IS SUITABLE FOR TENANT’S USE, AND ALL
WARRANTIES UNDER LA. CIV. CODE ARTS. 2682(2), 2684, 2691, AND 2696-2699 OR ANY
OTHER PROVISION OF LOUISIANA LAW, TO THE FULLEST EXTENT PERMITTED BY LOUISIANA
LAW.
(d)    Fixtures or other Improvements. All fixtures or other Improvements made
by Tenant to the Demised Property shall be the property of Landlord and remain
upon and be surrendered with the Demised Property as provided in Article 20, and
Tenant hereby waives any obligation on the part of Landlord to reimburse Tenant
or any other person or entity for these fixtures or other Improvements. All
Alterations that remain on the Property at the end of the term and that Landlord
does not require Tenant to remove in accordance with Article 6 will become
Landlord’s property automatically with no obligation on the part of Landlord to
reimburse Tenant or any other person or entity for them.
(e)    Property Replacements. If Landlord reconveys Replaced Property to Tenant
(or Tenant’s designee), the conveyance will be as is, with all faults, without
any express or implied warranties, and the conveyance document will be a form
containing a waiver of all of Louisiana’s express and implied warranties (other
than warranty of title as to Landlord’s own acts and the acts of those acting
by, through, or under Landlord) that is similar to the waiver of warranties
contained in the act of sale pursuant to which Landlord acquired the Demised
Property and that is acceptable to Landlord and Tenant in all respects.
(f)    Waiver of Notice to Vacate. Tenant hereby waives the notice to vacate
under article 4701 of the Louisiana Code of Civil Procedure.
Section 40.10    Minnesota. Without limiting the choice of law provision set
forth in Article 26, the following provisions shall apply to the extent that the
laws of the State of Minnesota govern the interpretation or enforcement of this
Lease with respect to any Demised Property located in such state, as determined
by a court of competent jurisdiction:
(a)    Minnesota Terminology: The term “special warranty deed” as used in the
third (3rd) paragraph of Article 34 shall mean “limited warranty deed.”


-46-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




(b)    Re-Entry. Without limitation to Section 15.02, Landlord shall have the
right, upon an Event of Default under this Lease, to re-enter the Demised
Property located in the State of Minnesota with or without terminating this
Lease or releasing Tenant for any of its obligations under the Lease, including
without limitation, Tenant’s obligation to pay Rent. Landlord shall exercise its
rights provided for in Section 15.02 hereof only in the manner set forth in
Minnesota Statutes Section 504B.291, subd. 2.
Section 40.11    Intentionally Omitted.
Section 40.12    Montana. Without limiting the choice of law provision set forth
in Article 26 of this Lease, the following provisions shall apply to the extent
that the laws of the State of Montana govern the interpretation or enforcement
of this Lease with respect to any Demised Property located in such state, as
determined by a court of competent jurisdiction:
(a)    Mold Disclosure. To the extent any Demised Property in the State of
Montana is “inhabitable real property” as defined in Section 70-16-702, Montana
Code Annotated, Tenant acknowledges by its signature below that Landlord has
provided the following disclosure:
MOLD DISCLOSURE: There are many types of mold. Inhabitable properties are not,
and cannot be, constructed to exclude mold. Moisture is one of the most
significant factors contributing to mold growth. Information about controlling
mold growth may be available from your county extension agent or health
department. Certain strains of mold may cause damage to property and may
adversely affect the health of susceptible persons, including allergic reactions
that may include skin, eye, nose, and throat irritation. Certain strains of mold
may cause infections, particularly in individuals with suppressed immune
systems. Some experts contend that certain strains of mold may cause serious and
even life-threatening diseases. However, experts do not agree about the nature
and extent of the health problems caused by mold or about the level of mold
exposure that may cause health problems. The Centers for Disease Control and
Prevention is studying the link between mold and serious health conditions. The
seller, landlord, seller’s agent, buyer’s agent, or property manager cannot and
does not represent or warrant the absence of mold. It is the buyer’s or tenant’s
obligation to determine whether a mold problem is present. To do so, the buyer
or tenant should hire a qualified inspector and make any contract to purchase,
rent, or lease contingent upon the results of that inspection. A seller,
landlord, seller’s agent, buyer’s agent, or property manager who provides this
mold disclosure statement, provides for the disclosure of any prior testing and
any subsequent mitigation or treatment for mold, and discloses any knowledge of
mold is not liable in any action based on the presence of or propensity for mold
in a building that is subject to any contract to purchase, rent, or lease.
Landlord has no knowledge (i) that mold is present in the Demised Property, or
(ii) that the Demised Property has been tested for mold. Note: The foregoing
disclaimer assumes lack of knowledge. If Landlord has knowledge or if the
Demised Property has been tested, disclosures must be made.


-47-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




TENANT:
FORTERRA PIPE & PRECAST, LLC,
a Delaware limited liability company
By: _________________________________
Name: Lori Browne
Its: Executive Vice President and General Counsel




FORTERRA CONCRETE PRODUCTS, INC.
an Iowa corporation
By: _________________________________
Name: Lori Browne
Its: Executive Vice President and General Counsel




FORTERRA CONCRETE INDUSTRIES, INC.,
a Tennessee corporation
By: _________________________________
Name: Lori Browne
Its: Executive Vice President and General Counsel


UNITED STATES PIPE AND FOUNDRY COMPANY, LLC,
an Alabama limited liability company
By: _________________________________
Name: Lori Browne
Its: Executive Vice President and General Counsel



(b)    Right of Reentry. For Demised Property located in the State of Montana,
Landlord shall exercise its right of reentry and its remedy for forcible entry
or unlawful detainer provided for in Section 15.02 hereof only in the manner set
forth in Section 70-16-401, Montana Code Annotated and Title 70, Chapter 27,
Montana Code Annotated.
(c)    Definition of Environmental Laws. For any Demised Property located in the
State of Montana, the definition of Environmental Laws set forth in Schedule 1
of the Lease shall include the Montana Comprehensive Environmental Cleanup and
Responsibility Act (Montana Code Annotated Section 75-10-701, et seq.), as
amended or modified from time to time, and regulations promulgated thereunder.
Section 40.13    North Dakota. Without limiting the choice of law provision set
forth in Article 26, the following provisions shall apply to the extent that the
laws of the State of North Dakota govern the interpretation or enforcement of
this Lease with respect to any Demised Property located in such state, as
determined by a court of competent jurisdiction:
(a)    The term “special warranty deed” as used in the third (3rd) paragraph of
Article 34 shall mean “limited warranty deed.”
(b)    Landlord and Tenant acknowledge and agree that the provisions of this
Lease related to the condition of the Demised Property constitute (i) the
statement required by North Dakota Century Code §47-16-07.2, and (ii) prima
facie proof of the condition of the any Demised Property located in North Dakota
as of the Commencement Date.
(c)    Tenant acknowledges and agrees that Tenant’s rights and obligations in
the event of damage or destruction of any Demised Property located in North
Dakota shall be governed by Article 11 above, and Tenant shall have no right and
hereby waives all rights which it may have to terminate this Lease pursuant to
North Dakota Century Code §§47-16-14(4) and 47-16-17(2).


-48-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Section 40.14    Ohio. Without limiting the choice of law provision set forth in
Article 26, the following provisions shall apply to the extent that the laws of
the State of Ohio govern the interpretation or enforcement of this Lease with
respect to any Demised Property located in such state, as determined by a court
of competent jurisdiction:
(a)    Ohio Terminology: The term “special warranty deed”, as used in the third
(3rd) paragraph of Article 34, shall mean “limited warranty deed”.
Section 40.15    Intentionally Omitted.
Section 40.16    Texas. Without limiting the choice of law provision set forth
in Article 26 of this Lease, the following provisions shall apply to the extent
that the laws of the State of Texas govern the interpretation or enforcement of
this Lease with respect to any Demised Property located in such state, as
determined by a court of competent jurisdiction:
(a)    TENANT HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION 91.004 OF THE TEXAS
PROPERTY CODE.
(b)    In no event shall the charges permitted under Section 15.03 or elsewhere
in this Lease, to the extent they are considered to be interest under applicable
Law, ever exceed the maximum lawful rate of interest.
(c)    The provisions of Article 26 shall apply, to the fullest extent permitted
by the laws of the State of Texas.
(d)    Environmental Laws. The term “Environmental Laws” shall include, but not
be limited to, the Texas Solid Waste Disposal Act (Texas Health and Safety Code
§ 361.001 et seq. (Vernon 2001)), as amended.
(e)    Determination of Charges. Landlord and Tenant agree that each provision
of this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent) is commercially reasonable and, as to each
such charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code.
(f)    NOTICE OF INDEMNIFICATION. LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT
THIS LEASE CONTAINS CERTAIN INDEMNIFICATION PROVISIONS, INCLUDING, WITHOUT
LIMITATION, AS SET FORTH IN SECTIONS 9.02, 22.04, 29.03 AND 29.05 AND ARTICLE 39
HEREOF.
(g)    NOTICE OF FINAL AGREEMENT. THIS LEASE AND THE EXHIBITS AND SCHEDULES
ATTACHED HERETO, ALL OF WHICH FORM A PART HEREOF, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


-49-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




ARTICLE 41
AMENDMENT AND RESTATEMENT

The parties agree that this Lease and the Forterra A&R Lease bifurcates, amends
and restates the Existing Lease effective as of the date hereof. Without
affecting the validity of any action taken prior to the date hereof in
accordance with the Existing Lease, this Lease and the Forterra A&R Lease
replace and supersede the Existing Lease with respect to all matters arising
from and after the date hereof.










[SIGNATURES FOLLOW ON NEXT PAGE]




-50-    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the date first above written.


THIS CONTRACT CONTAINS AN ARBITRATION PROVISION, WHICH MAY BE ENFORCED BY THE
PARTIES


LANDLORD:


PIPE PORTFOLIO OWNER (MULTI) LP,
a Delaware limited partnership


By: PIPE PORTFOLIO GP LLC,  

a Delaware limited liability company, its general partner
 
 
By: WPC HOLDCO LLC,
a Maryland limited liability company, its sole member


 
 
 By: W. P. CAREY, INC.,
a Maryland corporation, its sole member


 
 
__________________________________
 
Gino M. Sabatini
Managing Director
 
 
 

STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________
WITNESS SIGNATURE:


By: _____________________________________
Name:
WITNESS SIGNATURE:


By: _____________________________________
Name:


Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------








Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




THIS CONTRACT CONTAINS AN ARBITRATION PROVISION, WHICH MAY BE


ENFORCED BY THE PARTIES
TENANT:
 
 
 
 
 
 
 
 
FORTERRA PIPE & PRECAST, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Its: Vice President
 
 
 
 
 
 
 
WITNESS SIGNATURES:
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
STATE OF
 
)
 
 
 
 
)ss.
 
COUNTY OF
 
)
 



On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




[SIGNATURES CONTINUE ON NEXT PAGE]


Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




 
 
 
 
 
FORTERRA CONCRETE PRODUCTS, INC.
 
 
an Iowa corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Its: Vice President
 
 
 
 
 
 
 
WITNESS SIGNATURES:
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
STATE OF
 
)
 
 
 
 
)ss.
 
 
COUNTY OF
 
)
 
 

On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




[SIGNATURES CONTINUE ON NEXT PAGE]


Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




 
 
 
 
 
FORTERRA CONCRETE INDUSTRIES, INC.
 
 
a Tennessee corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Its: Vice President
 
 
 
 
 
 
 
WITNESS SIGNATURES:
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
STATE OF
 
)
 
 
 
 
)ss.
 
 
COUNTY OF
 
)
 
 

On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




[SIGNATURES CONTINUE ON NEXT PAGE]


Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




 
 
 
 
 
UNITED STATES PIPE AND FOUNDRY COMPANY, LLC
 
 
an Alabama limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Lori Browne
 
 
 
Its: Executive Vice President and General Counsel
 
 
 
 
 
 
WITNESS SIGNATURES:
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
STATE OF
 
)
 
 
 
 
)ss.
 
 
COUNTY OF
 
)
 
 
 
 
 
 
 



On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________









Signature Page    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 1

DEFINED TERMS
The following capitalized terms used in this Lease have the following meanings.
“AAA” means the American Arbitration Association or any successor thereto.
“Abandon” or “Abandoned” means to completely fail (or to have completely failed)
to look after a Demised Property or to completely and finally withdraw (or to
have completely and finally withdrawn) from a Demised Property.
“Additional Rent” means any and all fees, expenses, taxes and charges of every
kind and nature arising in connection with or relating to the Demised Properties
(other than Base Rent), including (i) any and all taxes (including Real Estate
Taxes), fees, utility service charges, insurance premiums, and other costs, and
any amounts owed by Tenant under any indemnity to Landlord hereunder, including
as set forth in Article 9 and Article 29; and (ii) all fees and penalties that
may accrue on any amounts due from Tenant hereunder if Tenant fails to pay such
amounts in a timely manner.
“Affiliate” means in relation to any Person, any Person which shall (i) control,
(ii) be under the control of, or (iii) be under common control with such Person
(the term “control” as used herein shall be deemed to mean ownership of more
than 25% of the outstanding voting stock of a corporation or other majority
equity and control interest if such Person is not a corporation) and the power
to direct or cause the direction of the management or policies of such Person.
“Alterations” means all changes, additions, improvements or repairs to, all
alterations, reconstructions, restorations, renewals, replacements or removals
of, and all substitutions or replacements for, any of the Improvements or
Building Equipment, both interior and exterior, structural and non-structural,
and ordinary and extraordinary and shall include any Major Alterations.
“Annual Renewal Term Base Rent Notice” is defined in Exhibit B.
“Approved Replacement Guarantor” means a Person (1) for whom, prior to any
Replacement, Landlord shall have received evidence that such Person has never
been the subject of a voluntary or involuntary (to the extent the same has not
been discharged) bankruptcy proceeding and there are no material outstanding
judgments against such Person and (2) (x) who is under common Control with
Tenant and owns a direct or indirect interest in Tenant and (y) for whom
consolidated financial statements are prepared, which financial statements
include the results of Tenant.
“Base Rent” is defined in Section 3.02(b).
“Beginning CPI” is defined in Exhibit B.
“Bessemer Main Plant Land” is defined in Recital B.
“Bessemer Mini Mill Land” is defined in Recital B.
“Bessemer Land” is defined in Recital B.
“Building Equipment” is defined in Recital C.


SCHEDULE 1-1    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




“Building Equipment Alteration” is defined in the first paragraph of Article 6.
“Building Structures” is defined in Recital C.
“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
that is a legal holiday under the Laws of the State of New York, and (iv) any
day on which banking institutions located in the State of New York are generally
not open for the conduct of regular business.
“Canadian Demised Properties” means those certain properties listed on Exhibit
A-2.
“Canadian Lease” means that certain Amended and Restated Master Land and
Building Lease, dated on or about the date hereof, between FORT-NOM HOLDINGS
(ONQC) INC., as Landlord, and Forterra Pipe & Precast, Ltd., a British Columbia
corporation, as Tenant, covering the Canadian Demised Properties.
“Canadian Non-Renewal Notice” means “Non-Renewal Notice” as such term is used in
the Canadian Lease.
“Canadian Original Lease Term” means “Original Lease Term, as such term is
defined in the Canadian Lease.
“Canadian Tenant” means “Tenant” as such term is used in the Canadian Lease.
“Code” is defined in Section 31.01.
“Commencement Date” is defined in the first paragraph of this Lease.
“Competitor” means any entity that is primarily engaged in the business of
concrete or steel pressure or non-pressure pipes, ductile iron pipe, corrugated
metal pipe, HDPE / PVC / GRP pipe, concrete boxes and box culverts, manholes,
specialty precast products including, without limitation, utility vaults,
retaining walls, mechanically stabilized earth walls, median barriers, erosion
mats, pile caps, utility trench, and other precast or pre-stressed concrete
products.  In addition, the definition of Competitor may be reasonably amended
from time to time by Tenant, to the extent that Tenant actually enters new lines
of business, by serving Notice on Landlord under the terms of this Agreement;
provided, such amended definition complies with the Permitted Uses set forth
herein.
“Condemnation” is defined in Section 40.02(b).
“Consideration Period” is defined in Section 31.01.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise.
“CPI” is defined in Section 3.02(a).
“Default” is defined in Section 15.01.
“Demised Properties” is defined in Recital C.
“Easement Agreement” means any conditions, covenants, restrictions, easements,
declarations, licenses and other agreements as may now or hereafter be recorded
in the applicable land records for any of the


SCHEDULE 1-2    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Demised Properties, to the extent such agreements (or a copy thereof) have been,
or are, promptly after the execution thereof, provided to Tenant.
“Encroached Property” is defined in Section 8.03.
“Encroachment” and “Encroachments” are defined in Section 8.03.
“Environmental Claims” is defined in Section 29.04.
“Environmental Conditions” means the conditions of Environmental Media and the
conditions of any part of the Demised Properties, including building or
structural materials, that affect or may affect Environmental Media.
“Environmental Laws” means any federal, state or local law, statute, ordinance,
permit condition, regulation or binding written policy pertaining to public or
worker health or safety in respect of exposure to Hazardous Materials, natural
resources, climate change, or the regulation or protection of the indoor or
outdoor environment, the regulation or reporting of Hazardous Materials,
including the following: (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C.' 9601 et seq. as amended
(“CERCLA”), the Solid Waste Disposal Act, 42 U.S.C.' 6901 et seq. as amended
(“RCRA”), the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, as amended, 33 U.S.C. 1251 et seq.; the Toxic
Substances Control Act of 1976, as amended, 15 U.S.C. 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et
seq.; the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of
1990, 42 USC 7401 et seq.; the National Environmental Policy Act of 1970, as
amended, 42 USC 4321 et seq.; the Rivers and Harbors Act of 1899, as amended, 33
USC 401 et seq.; the Mine Safety and Health Act of 1977, as amended, 30 U.S.C.
Section 801 et seq. the Endangered Species Act of 1973, as amended, 16 U.S.C.
1531, et seq.; the Occupational Safety and Health Act of 1970, as amended 29
U.S.C. 651, et seq.; the Safe Drinking Water Act of 1974, as amended, 42 U.S.C.
300(f) et seq., the Hazardous Materials Transportation Act, 49 U.S.C. Sections
1801 et seq. as amended, and all regulations, binding governmental policies, and
applicable administrative or judicial orders promulgated under or implementing
or enforcing said Laws; (ii) all state or local laws and regulations which
implement the foregoing federal laws or which otherwise regulate environmental
matters, all as amended from time to time, and all regulations, binding
governmental policies, and applicable administrative or judicial orders
promulgated under the foregoing laws; (iii) all federal and state common law,
including the common law of public or private nuisance, trespass, negligence or
strict liability, where such common law pertains to public health and safety,
occupational health and safety, natural resources, environmental protection, the
public trust doctrine, or the use and enjoyment of property, and all binding
judicial orders promulgated under said laws and (iv) all similar provincial
laws, regulations, permit conditions, or binding governmental policies or which
otherwise regulate environmental matters and are applicable to any of the
Demised Properties.
“Environmental Media” means soil, fill material, or other geologic materials at
all depths, groundwater at all depths, surface water including storm water and
sewerage, indoor and outdoor air, and all living organisms, including all
animals and plants, whether such Environmental Media are located on or off the
Demised Properties.
“Equipment Relocation” is defined in Section 4.03.
“Estoppel Certificate” is defined in Article 24.
“Event of Default” is defined in Section 15.01.


SCHEDULE 1-3    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




“Exercise Notice” is defined in Section 34.02.
“Existing Lease” is defined in Recital A.
“Existing Subleases” is defined in Section 22.04.
“Fair Market Rental Value” has the meaning set forth in Section 3.02 for use in
that Section.
“First Amendment” is defined in Recital A.
“Forterra A&R Lease” is defined in Recital E.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.
“Governmental Authority” means (i) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (ii) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or (iii) any court, administrative
tribunal or public utility.
“Guarantor” means Forterra, Inc., a Delaware corporation, or any replacement
guarantor pursuant to a Replacement Guaranty delivered in accordance with the
terms hereof.
“Guaranty” shall mean the Guaranty of Amended and Restated Master Land and
Building Lease dated as of the date hereof from Guarantor to Landlord
guaranteeing the payment and performance by Tenant of all of Tenant’s
obligations under this Lease, or any Replacement Guaranty delivered in
accordance with the terms hereof.
“Hazardous Materials” means any ignitable, reactive, explosive, corrosive,
carcinogenic, mutagenic, toxic or radioactive material, whether virgin material,
secondary material, by-product, waste or recycled material, defined, regulated
or designated as a contaminant, pollutant, hazardous or toxic substance,
material, waste, contaminant or pollutant under any Environmental Laws or
otherwise regulated as hazardous under any other United States, state,
provincial or local law, statute, regulation or ordinance presently in effect or
as amended or promulgated in the future during the Term hereof, and shall
specifically include: (i) those materials included within the definitions of
“hazardous substances,” “extremely hazardous substances,” “hazardous materials,”
“toxic substances” “toxic pollutants,” “hazardous air pollutants” “toxic air
contaminants,” “solid waste,” “hazardous waste,” “pollutants,” contaminants,”
“greenhouse gasses” or similar categories under any Environmental Laws; (ii)
those materials that create liability under common law theories of public or
private nuisance, negligence, trespass or strict liability; and (iii)
specifically including any material, waste or substance that contains: (A)
petroleum or petroleum derivatives byproducts, including crude oil and any
fraction thereof and waste oil; (B) asbestos; (C) polychlorinated biphenyls; (D)
formaldehyde; and (E) radon. If not already defined as a Hazardous Material
under any of the foregoing terms, mold and fungi of any type or concentration
shall be deemed a Hazardous Material hereunder if present in any Improvements
under such conditions or circumstance as to represent blight or any unsanitary
condition or that impairs the use of any Improvements or portion thereof for its
intended uses. Hazardous Materials may be man-made or naturally occurring.
“Houston Easement” means that certain Easement and Right of Use agreement dated
as of July 29, 2015, by and among HBP Pipe & Precast LLC, a Delaware limited
liability company (successor-in-interest to


SCHEDULE 1-4    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Hanson Pipe & Precast LLC, a Delaware limited liability company) and the Houston
TIC Entity, recorded as Instrument No. 20150349174 on August 4, 2015, in the
Official Public Records of Harris County, Texas.
“Houston Property” is defined in Section 4.05.
“Houston TIC Entity” is defined in Section 4.05.
“Improvements” is defined in Recital C.
“Initial Adjustment Dates” is defined in Section 3.02(a).
“Initial Base Date” is defined in Section 3.02(a).
“Initial Base Rent Escalation” is defined in Section 3.02(a).
“Intangible Property” is defined in Recital C.
“Land” is defined in Recital C.
“Landlord” is defined in the first paragraph of this Lease.
“Landlord Assignment and Assumption Agreement” is defined in Section 30.01.
“Landlord Award Amount” means the amount of the award actually received by
Landlord for any taking of any portion of any Demised Property, less any and all
costs and expenses incurred by Landlord in connection with such taking
(including any and all costs and expenses incurred by Landlord in connection
with obtaining such award).
“Landlord Parties” means, collectively, (i) Landlord and any Landlord’s
Mortgagee, and (ii) any successors or assigns of any of Landlord, or any
Landlord’s Mortgagee.
“Landlord’s Account” is defined in Section 3.01.
“Landlord’s Mortgagee” means any Persons holding a mortgage, deed of trust, deed
to secure debt or similar instrument encumbering Landlord’s interest in the
Demised Properties or portion thereof.
“Late Fee” is defined in Section 15.03.
“Law” means all international, foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes, directives, orders, or binding
policies issued pursuant thereto, and binding administrative or judicial
precedents.
“Lease” is defined in the first paragraph of this agreement.
“Lease Term” is defined in Section 2.01(a).
“Leasehold Mortgage” means any leasehold deed of trust, mortgage, deed to secure
debt, assignment of leases and rents, assignment, security agreement, or other
security document securing financing from a lender of Tenant and encumbering
Tenant’s leasehold interest in any Demised Property.
“Liens” means liens, security interests, charges and encumbrances.


SCHEDULE 1-5    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




“Losses” means all losses, claims, demands, actions, causes of action,
settlements, obligations, duties, indebtedness, debts, controversies, remedies,
choses in action, liabilities, costs, penalties, fines, damages, injuries,
judgments, forfeitures, or expenses (including reasonable attorneys’,
consultant, testing and investigation and expert fees and court costs), whether
known or unknown, liquidated or unliquidated, or direct or indirect.
“Net Award” shall mean the entire proceeds of any insurance required under
Section 10.01 (to the extent payable to Landlord or Landlord’s Mortgagee), less
any expenses incurred by Landlord and Landlord’s Mortgagee in collecting such
award or proceeds.
“Non-Preapproved Assignee” is defined in Section 22.01(c).
“Non-Preapproved Assignment” is defined in Section 22.01(c).
“Non-Renewal Notice” is defined in Section 2.02(b).
“Non-Structural Encroachment(s)” is defined in Section 8.03.
“Offering Notice” is defined in Article 34.
“Option Period” is defined in Section 2.02(a).
“Option Period Adjustment Date” is defined in Section 3.02(a).
“Option Period Base Date” is defined in Section 3.02(a).
“Option Period Base Rent Escalation” is defined in Section 3.02(c).
“Original Lease” is defined in Recital A.
“Original Lease Term” is defined in Section 2.01(a).
“Original Movable Building Equipment” is defined in Recital C.
“Original Tenant” is defined in Recital A.
“Other Parties” is defined in Section 29.02.
“Permitted Uses” means any heavy manufacturing or other industrial use and any
ancillary uses (including ancillary office uses) related thereto, as Tenant may
determine in Tenant’s reasonable business judgment, provided that such use: (a)
does not violate any applicable Law, ordinance or regulation (including, but not
limited to, those relating to environmental, zoning and land use matters); or
(b) does not violate matters of record or restrictions affecting the Demised
Property (which, if created by Landlord during the Lease Term, were consented to
by Tenant).
“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, estate, limited liability company,
non-incorporated organization or association, or any other entity, any
Government Authority or any agency or political subdivision thereof.
“Petition” means a petition in bankruptcy (including any such petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief) under the Bankruptcy


SCHEDULE 1-6    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Code of the United States of America, or under any other present or future
federal or state statute, law or regulation of similar intent or application.
“Post-Occupancy Period” means the number of days that Tenant shall require (not
to exceed sixty (60) consecutive days) for the sole purpose of removing all
Tenant Equipment from the Demised Properties, which period shall commence on the
date immediately succeeding the expiration date of the Lease Term.
“Post-Occupancy Removal Notice” means a statement by Tenant of the
Post-Occupancy Period delivered to Landlord no later than twelve (12) months
prior to the expiration date of the Lease Term.
“Preapproved Sublet” is defined in Section 22.01(a).
“Prior Months” is defined in Exhibit B.
“Real Estate Taxes” means (i) all taxes and general and special assessments and
other impositions in lieu thereof, or as a supplement thereto and any other tax
measured by the value of real property and assessed on a uniform basis against
the owners of real property, including any substitution in whole or in part
therefor due to a future change in the method of taxation, and, except as
otherwise provided in this Lease, including any increase in any of the foregoing
resulting from any sale, exchange, mortgage, encumbrance, or other disposition
by Landlord, in each case assessed against, or allocable or attributable to, any
of the Demised Properties and accruing during or prior to the Lease Term, and
(ii) all transfer taxes imposed in connection with this Lease.
“Release” means any active or passive spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into any Environmental Media. For the purposes of this Lease,
“Release” also includes any threatened Release.
“Remedial Activities” means any investigation, work plan, preparation, removal,
repair, cleanup, abatement, remediation, monitored natural attenuation, natural
resource damage assessment and restoration, closure, post-closure,
detoxification or remedial activity of any kind whatsoever necessary to address
Environmental Conditions to the extent required by Environmental Laws.
“Rent” means Base Rent plus Additional Rent.
“Repairs” means all replacements, renewals, alterations, additions and
betterments necessary for Tenant to properly maintain each Demised Property in
good order, repair and condition, safe and fit for its permitted use under this
Lease.
“Replacement Cap” is defined in Section 31.01.
“Replaced Property” is defined in Section 31.01.
“Replacement Property” is defined in Section 31.01.
“Restoration Fund” is defined in Section 11.04.
“Restoration Work” is defined in Section 11.01.
“Review Criteria” is defined in Section 22.01(c).


SCHEDULE 1-7    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




“Review Period” is defined in Section 34.02.
“Second Amendment” is defined in Recital A.
“Shortfall Amount” is defined in Section 11.04.
“Silo” is defined in Schedule 8.02(A).
“Site Reviewers” is defined in Section 18.02.
“Sold Canadian Land” is defined in Recital B.
“Sold Land” is defined in Recital B.
“Stewart” is defined in Section 8.03.
“Structural Encroachment(s)” is defined in Section 8.03.
“SNDA” is defined in Section 23.01.
“Tenant” is defined in the first paragraph of this Lease.
“Tenant Equipment” is defined in the Recitals to this Lease.
“Tenant’s Lender” means any lender of Tenant that holds a Leasehold Mortgage.
“Third Amendment” is defined in Recital A.
“Third Party” is defined in Section 8.03.
“Threshold Amount” means One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) for a period of twelve (12) consecutive months, or such lesser
amount as may be required to be placed within an escrow account by any
Landlord’s Mortgagee.
“Title Policy” is defined in Section 8.03.
“Use” means the receipt, handling, generation, storage, treatment, recycling,
disposal, transfer, transportation, introduction, or incorporation into, on,
about, under or from the Demised Properties of Hazardous Materials.




SCHEDULE 1-8    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 2
LIST OF ORIGINAL MOVABLE BUILDING EQUIPMENT


 
 
 
 
 
 
 
 
 
 
 
 
Location (Address)
 
 
 
 
 
 
Name of Plant
Street
City
State
Post Code
Country
Segment
Overhead cranes
Crane Capacities
1
Billings, MT
1521 South 32nd Street West
Billings
MT
59102
USA
Gravity Pipe & Products
1
10T
2
Bonner Spring, KS
23600 West 40th Street
Bonner Spring
KS
66226
USA
Gravity Pipe & Products
2
30T;10T
3
Elk River, MN
1340 6th Street
Elk River
MN
55330
USA
Gravity Pipe & Products
3
2-20R 1-7.5T
4
Hawley, MN
401 Michael Street S
and 1025 Cretex Street
Hawley
MN
56549
USA
Gravity Pipe & Products
1
1-20T
5
Iowa Falls, IA
540 Country Club Road
Iowa Falls
IA
50126
USA
Gravity Pipe & Products
5
1 (50 T), 2 (40 T), 2 (30 T)
6
Marshalltown, IA
2002 East Olive Street
Marshalltown
IA
50158
USA
Gravity Pipe & Products
4
(1) 10T;(1) 20T;(2) 30T
7
Menoken, ND
158 Street Northeast
Menoken
ND
58558
USA
Gravity Pipe & Products
2
4T;20T
8
Rapid City, SD
1601 Culvert Street
Rapid City
SD
57701
USA
Gravity Pipe & Products
3
35T; 5T, 1T
9
Austin Gravity Plant
801 Airport Blvd.
Austin
TX
78702
USA
Gravity Pipe & Products
1
40T
11
Cedar Hill Pipe Plant
2138 Highway 67 South
Cedar Hill
TX
75104
USA
Gravity Pipe & Products
3
50T; 35T; 5T
12
Columbus Gravity Pipe Plant
1500 Haul Rd.
Columbus
OH
43207
USA
Gravity Pipe & Products
7
(2) 5T; (2) 20T; (2) 25T; 35T
13
Deland Precast Plant
840 West Ave
Deland
FL
32720
USA
Gravity Pipe & Products
10
5T; (6) 10T; 20T; (2)35T
14
EI Mirage
12600 W. Northern Ave




El Mirage
AZ
85335
USA
Gravity Pipe & Products
5
(2) 10T; (2) 20T; 40T
15
Florin Road
7020 Tokay Avenue
Sacramento
CA
95828
USA
Gravity Pipe & Products
6
(2) 10T; 15T; (2) 20T; 40T
16
Grand Prairie Gravity Plant
1000 N. MacArthur Blvd.
Grand Prairie
TX
75050
USA
Gravity Pipe & Products
1
70T
17
Grand Prairie Precast Plant
1000 N. MacArthur Blvd.
Grand Prairie
TX
75050
USA
Gravity Pipe & Products
8
(6) 10T; 25T; 35T



SCHEDULE 2     A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




67
Form Equipment Support
1000 N. MacArthur Blvd.
Grand Prairie
TX
75050
USA
Gravity Pipe & Products
4
(4) 10 T
 
Grand Prairie Total
 
 
 
 
 
Gravity Pipe & Products
13
 
18
Houston Box Plant
11201 FM 529
Houston
TX
77240
USA
Gravity Pipe & Products
1
60T
19
Houston Jersey Village Gravity Pipe Plant
11201 FM 529
Houston
TX
77240
USA
Gravity Pipe & Products
5
5T; (2) 10T; 20T; 60T
20
Houston Precast Plant
11201 FM 529
Houston
TX
77240
USA
Gravity Pipe & Products
7
(4) 10T; 15T; 20T 35T
 
Houston Total
 
 
 
 
 
Gravity Pipe & Products
13
 
28
Waco Precast Plant
11710 Chapel Road
Hewitt
TX
76643
USA
Gravity Pipe & Products
10
(3) 5T; (2) 7.5T; (2) 10T; 15T; 20T; 30T
29
Winter Haven Pipe Plant
1285 Luceme Loop Road
Winter Haven
FL
33881
USA
Gravity Pipe & Products
4
(3) 20T; 30T
38
Lexington
759 Phillips Lane and 760 Phillips Lane
Lexington
KY
40504
USA
Gravity Pipe & Products
1
7.5T
42
Gretna Pipe Plant
55 Dritches Hayes N/ Aclary Ave
Gretna
FL
32332
USA
Gravity Pipe & Products
0
 
45
Marianna Precast Plant
4043 Family Dollar Parkway
Marianna
FL
32448
USA
Gravity Pipe & Products
3
5T; 15T; 30T
57
St. Martinville Pipe Plant
520 W. Port Street
St. Martinville
LA
70582
USA
Gravity Pipe & Products
1
15T
58
West Memphis Pipe Plant
501 East Jefferson
West Memphis
AR
72301
USA
Gravity Pipe & Products
5
(2) 5T; 10T; 15T; 35T
59
Plattsmouth, NE
369 Wiles Road
Plattsmouth
NE
68048
USA
Gravity Pipe & Products
1
 
 
Bessemer Main Plant
2023 St. Louis Avenue
Bessemer
AL
35023
USA
Water Pipe & Products
25
(2) 5T; (5) 7.5T, (12) 10T, (1) 15T, (1) 20T, (4) 35T
 
Bessemer Mini Mill
2108 18th Avenue North
Bessemer
AL
35023
USA
Water Pipe & Products
7
(2) 10T; (1) 25T; (2) 30T; (1) 40T; (1) 60T





SCHEDULE 2     A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 7.02
LIST OF REQUIRED REPAIRS
(see attached)


SCHEDULE 7.02    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
Partner
Site #
Forterra
Site #
Street Address
City
State
Post Code
Country
Immediate & Short-term
Repairs Total Cost
Immediate & Short-term Recommendations
(For additional information, refer to the PCA Section noted below)


6


9


501 East Jefferson


West Memphis


AR


72301


USA


$41,600
Immediate Repair - Section 3.3.1: Install storm water drain to control ponding
near fuel ASTs. Short-term Repair - Section 4.3.1: Repair damaged metal siding.
Immediate Repair - Section 4.4.1: Replace built-up roofing.








7








25








12600 W. Northern Ave








El Mirage








AZ








85335








USA








$56,450
Immediate Repair - Section 3.3.1: Soil erosion evaluation by civil engineer.
Immediate Repair - Section 3.3.1: Earth Fissure trenching study by geotechnical
engineer. Immediate Repair - Section 3.3.2: Pavement thickness design study by
geotechnical engineer. Short-term Repair - Section 3.3.2: Asphalt seal coat &
parking stall striping.
Short-term Repair - Section 4.3.1: Exterior cleaning, sealing, painting
(office). Short-term Repair - Section 4.4.1: Roof replacement, spray foam.
Immediate Repair - Section 7.1: Add two ADA accessible parking spaces, one of
which must be a van-accessible parking space.


8


28


7020 Tokay Avenue


Sacramento


CA


95828


USA


$27,450
Short-term Repair - Section 3.3.2: Pavement appears to be in fair structural
condition. Extensive "map" or "alligator" cracking were not at the drive aisle
on the northern side of Building 2. Repair of the drive aisle is recommended.
Short-term Repair - Section 3.3.9: The ancillary structures to be in fair
overall condition. Damaged roofing was noted at the storage structure. Repair of
the roofing is recommended.








10








6








840 West Ave








Deland








FL








32720








USA








$54,000
Immediate Repair - Section 3.3.1: Areas of soil erosion due to rain washout were
observed adjacent to the concrete stairway to the east of Plant Building-2 and
along the main drive aisle located at the north side of the property. Partner
recommends the backfill and repair of the eroded areas.
Immediate Repair - Section 3.3.2: Extensive linear cracking, "map" or
"alligator" cracking, and pothole formation were noted at the drive aisles
within the fenced in working areas along the main drive aisle located at the
north side of the subject property due to soil erosion. Repair of the noted area
is recommended.
Immediate Repair - Section 4.3.1: Metal panel exterior walls of the Storage
building and the Wood Shop building were observed to have damaged exterior metal
panels. Partner recommend the dented and damaged metal panels.
Immediate Repair - Section 4.4.1: Metal roofing of the Storage building and Wood
Shop buildings appear to have several areas of roof leaks leading to interior
insulation deterioration and failure. Partner recommends roof and insulation
replacement for the Storage and Wood Shop building roofs.
11
4
55 Ditches Hayes N/ Aclary Av
Gretna
FL
32332
USA
$0
NA


12


5


4043 Family Dollar Parkway


Marianna


FL


32448


USA


$30,500
Immediate Repair - Section 3.3.2: Asphalt pavement reconstruction. Immediate
Repair - Section 3.3.8: Repair exterior lighting.
Immediate Repair - Section 3.3.2: Asphalt pavement seal coat.
13
7
1285 Luceme Loop Road
Winter Haven
FL
33881
USA
$0
NA


18


17


540 Country Club Road


Iowa Falls


IA


50126


USA


$2,500
Immediate Repair - Section 4.3.2: Replace rotted window trim at office.
Short-term Repair - Section 4.3.3: Replace rusted door frames at office.
19
18
2002 East Olive Street
Marshalltown
IA
50158
USA
$0
NA
21
4
23600 West 40th Street
Bonner Spring
KS
66226
USA
$0
NA


24


7


520 W. Port Street


St. Martinville


LA


70582


USA


$11,850
Immediate Repair - Section 3.3.6: Replace property signage. Immediate Repair -
Section 3.3.2: Concrete pavement repair. Immediate Repair - Section 7.1: Add a
van-accessible parking space.
28
21
1340 6th Street
Elk River
MN
55330
USA
$10,000
Immediate Repair - Section 4.3.1: Areas of metal panel siding above the dock
doors of the concrete manufacturing "box building" are damaged. Repair of these
areas are recommended.
29
23
401 Michael Street S; and 1025 Cretex Street
Hawley
MN
56549
USA
$0
NA










31










1










1521 South 32nd Street West










Billings










MT










59102










USA










$25,700
Short-term Repair - Section 3.3.2: Asphalt pavement is raveling and striping is
faded. An overlay is recommended at the office parking lot and access driveway.
Immediate Repair - Section 3.3.6: The site precast sign at the main entrance is
damaged and missing a portion, which shows exposed reinforcement. Replacement
should be conducted. Immediate Repair - Section 4.2: Two roll-up door opening
were damaged due to a forklift or oversized vehicle or finishes product passage.
The damage was observed on the southwest door opening at the top and also at the
top of the east door opening. Determine if door replacement is necessary.
Immediate Repair - Section 4.3.4: Overlap seams in the perimeter wall cap
flashing do not have sealant applied to prevent water infiltration. Stained
ceiling tiles were observed in the office restroom along the inside of the
exterior wall on the south side. Sealant should be applied which should address
the problem.
Short-term Repair - Section 4.2: Damaged insulation was observed at some areas
inside the manufacturing building. Replacement or repairs are needed.
Short-term Repair - Section 4.3.1: Some dents in the manufacturing building were
observed, and damaged panels should be replaced. The roofing is the same
material as the walls and a significant amount of concrete build-up on the
northeast corner of the roof and gutter should be removed.
Short-term Repair - Section 4.4.2: Gutter replacement allowance. Gutters on
manufacturing building are clogged with concrete and downspouts also need
partial replacement.
32
26
1101 158 Street Northeast
Menoken
ND
58558
USA
$0
NA
33
5
369 Wiles Road
Plattsmouth
NE
68048
USA
$500
Immediate Repair - Section 7.1: Provide an ADA van-accessible parking space.
34
15
1500 Haul Rd.
Columbus
OH
43207
USA
$500
Immediate Repair - Sections 3.3.2/7.1: Provide an ADA van-accessible parking
space.
39
25
1601 Culvert Street
Rapid City
SD
57701
USA
$12,000
Short-term Repair - Section 4.4.1: Install membrane roofing at boiler bldg.
41
22
801 Airport Blvd.
Austin
TX
78702
USA
$0
NA
42
14
2138 Highway 67 South
Cedar Hill
TX
75104
USA
$7,500
Immediate Repair - Section 4.3.1: Replace damaged/deteriorated metal panels at
the Concrete Batch Plant building.
43
11, 12 & 13
1000 N. MacArhur Blvd.
Grand Prairie
TX
75050
USA
$0
NA



SCHEDULE 7.02    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------












46








15








11710 Chapel Road








Hewitt








TX








76643








USA








$35,100
Immediate Repair - Section 3.3.2: Portions of the asphalt pavement at the
Building 1 office parking areas are deteriorated and require replacement.
Partner recommends that an overlay be performed.
Immediate Repair - Section 4.3.1: Partner noted that the northeast and southeast
walls of the Management Office building are damaged and in need of repair. Some
sections of the wall have separated for the substrate structure and various
areas of damaged exterior insulation finishing system (EIFS) were noted,
especially adjacent to grade. Repairs are recommended.
Additionally, vine growth was noted at the cladding and should be removed.
Immediate Repair - Section 4.4.1: According to management, the Management Office
and Sales Office sections of Building 1 roofs have active roof leaks. Although
repairs have been attempted in the past, the roofs continue to leak into the
office and support areas. Partner recommends retaining a licensed roofing
company to assess and repair the roofs.
47
16, 17 & 18
11201 FM 529
Houston
TX
77240
USA
$0
NA
63
NP
759 Phillips Lane
Lexington
KY
40504
USA
$0
NA
:
$315,650
 





SCHEDULE 7.02    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 8.02(A)
LIST OF STRUCTURAL ENCROACHMENTS
SITE
ENCROACHMENT


SACRAMENTO CA
SMALL 20 X 25 1 STY FRAME BLDG 3.2’ AND 0.9’ OVER PROPERTY LINE;


IOWA FALLS IA
BUILDINGS 4 & 5 ENCROACH 100’ WIDE ELECTRIC TRANSMISSION LINE EASEMENT UP TO 68
X 90’


ELK RIVER MN
SILO LIES WITHIN THE LICENSE AREA AS DEFINED BY THAT CERTAIN ELK RIVER LICENSE
AGREEMENT DATED AS OF THE DATE HEREOF BETWEEN LANDLORD AND THE CITY OF ELK
RIVER. (THE “SILO”)
CONVEYOR BELT FROM BUILDING 7 FULLY ENCROACHES UPON THOSE CERTAIN EASEMENTS
IDENTIFIED AS EASEMENT 7 AND EASEMENT 8 IN THAT CERTAIN GRANT OF PERMANENT
EASEMENTS DATED AS OF THE DATE HEREOF, BY LANDLORD TO CITY OF ELK RIVER.


BUILDING 9 (QUALITY CONTROL BUILDING) ENCROACHES 20’ WATER MAIN UP TO 10’


BUILDING 11 (SHED) EXTENDS 1 FOOT OVER PROPERTY LINE
COLUMBUS OH
SHED OVER PROPERTY LINE 10.6’


HOUSTON TX
BUILDINGS 3, 3A, 3B & 4 ENCROACH OVER SANITARY CONTROL EASEMENT AND BUILDINGS 3B
& 5 ENCROACH OVER ELECTRIC EASEMENT















SCHEDULE 8.02    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 8.02(B)
LIST OF NON-STRUCTURAL ENCROACHMENTS


SITE
ENCROACHMENT


MACEDONIA OH
CONCRETE AND GRAVEL ENCROACH ONTO ADJOINER PROPERTY
ELK RIVER MN
FENCE AND GRAVEL LOT ENCROACH INTO MEADOWVALE ROAD RIGHT OF WAY (TO BE VACATED)


 
FENCES OVER PROPERTY LINES FROM 0.7’ TO 4.2’
 

FENCE AND GRAVEL LOT ENCROACHES ONTO ROAD WAY (TO BE VACATED)


AUSTIN TX
WOOD FENCE AND CHAIN LINK FENCES ENCROACH OVER PROPERTY LINES FROM 1.5’ TO 5.1’


LUBBOCK TX
ASPHALT PARKING OVER PROPERTY LINE 13.6’







SCHEDULE 8.02    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





SCHEDULE 22.04
EXISTING SUBLEASES




1.
Grand Prairie, TX



Sign Location Lease (#000124) dated February 13, 2008 between Forterra Pipe &
Precast, LLC f/k/a Hanson Pipe and Products, as “Landlord,” and Outfront Media,
f/k/a CBS Outdoor Inc., as “Tenant,” as amended by that certain Addendum Lease
Extension and Modification Agreement dated May 17, 2010 between Landlord and
Tenant for a portion of the Real Property located at 1000 North MacArthur Blvd.,
Grand Prairie, TX.


Sign Location Lease (#02-6143) dated May 1, 2000 between Forterra Pipe &
Precast, LLC f/k/a Hanson Pipe & Products, Inc., as “Landlord” and Outfront
Media, LLC f/k/a CBS Outdoor Inc., as successor in interest to Infinity Outdoor,
Inc., as “Tenant”, as amended by that certain Addendum Lease Extension and
Modification Agreement dated May 17, 2010 between Landlord and Tenant, for a
portion of the Real Property located at 1000 North MacArthur Blvd., Grand
Prairie, TX.


Lease Agreement (#02-6141) dated May 1, 2000 between Forterra Pipe & Precast,
LLC f/k/a Hanson Pipe & Products, Inc., as “Landlord” and Outfront Media, LLC
f/k/a CBS Outdoor Inc., as successor in interest to Infinity Outdoor, Inc., as
“Tenant,” as amended by that certain


Addendum Lease Extension and Modification Agreement dated May 17, 2010 between
Landlord and Tenant for a portion of the Real Property located at 1000 North
MacArthur Blvd., Grand Prairie, TX.


Billboard Lease between Forterra Pipe & Precast, LLC, as successor in interest
to Cornerstone C&M, Inc. (“Landlord”) and Prescott Interests, Ltd. (“Original
Tenant”), dated December 16, 1996, as assigned to Clear Channel Outdoor, Inc.
(“Clear Channel), by that Lease Consent to Assignment between Original Tenant,
Clear Channel, and Landlord, dated April 10, 2003 for a portion of the Real
Property located at 1000 North MacArthur Blvd., Grand Prairie, TX.


2.
Houston, TX.



Lease Agreement dated October 1, 2013 between Forterra Pipe & Precast, LLC f/k/a
Hanson Pipe and Precast, LLC (“Landlord”) and Univar USA, Inc. (“Tenant”) as
amended by that Renewal of Lease dated October 1, 2015 between Landlord and
Tenant for a portion of the Real Property located at 11201 FM 529, Houston, TX.


Lease and Agreement dated January 1, 2009 between Forterra Pipe & Precast, LLC
f/k/a Hanson Pipe & Products, Inc. (“Landlord”) and Lhoist North America of
Texas, Inc. f/k/a Chemical Lime, Ltd. (“Tenant”) as amended by that First
Amendment to Lease dated December 31, 2013 between Landlord and Tenant, as
further amended by that Renewal of Lease dated January 1, 2016 between Landlord
and Tenant for a portion of the Real Property located at 11201 FM 529, Houston,
TX.
  


SCHEDULE 22.04    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT A-1
LOCATION/ADDRESS OF DEMISED PROPERTIES/ADJUSTMENT AMOUNTS

 
ADDRESS
CITY
STATE
POSTAL
CODE
COUNTRY
ADJUSTMENT
AMOUNTS
  
2108 18th Avenue North and 2023 St. Louis Avenue
Bessemer
AL
35020
USA
32.541%
 
501 E. Jefferson South
West Memphis
AR
72301
USA
2.278%
 
12600 W. Northern Avenue
El Mirage
AZ
85335
USA
3.948%
 
7020 Tokay Avenue
Sacramento
CA
95828
USA
5.011%
 
840 West Avenue
Deland
FL
32720
USA
3.809%
 
55 Dritches Hays Clary Ave
Gretna
FL
32332
USA
0.971%
 
4043 Family Dollar Parkway
Mariana
FL
32448
USA
1.807%
 
1285 Lucerne Loop Road
Winter Haven
FL
33881
USA
5.329%
 
540 Country Club Road
Iowa Falls
IA
50126
USA
1.816%
 
2002 East Olive Street
Marshalltown
IA
50158
USA
1.075%
 
23600 West 40th Street
Bonner Springs
KS
66226
USA
1.702%
 
759 Phillips Lane
Lexington
KY
40504
USA
1.220%
 
520 W. Port Street
St. Martinville
LA
70582
USA
1.547%
 
1340 6th Street
Elk River
MN
55330
USA
2.439%
 
401 Michael Street S
Hawley
MN
56549
USA
1.003%
 
1521 South 32nd Street West
Billings
MT
59102
USA
0.645%
 
158 Street Northeast
Menoken
ND
58558
USA
0.697%
 
369 Wiles Road
Plattsmouth
NE
68048
USA
0.595%
 
1500 Haul Road
Columbus
OH
43207
USA
4.018%
 
1601 Culvert St
Rapid City
SD
57701
USA
2.654%
 
801 Airport Boulevard
Austin
TX
78702
USA
1.921%
 
2138 Highway 67 South
Cedar Hill
TX
75104
USA
2.049%
 
1000 N. MacArthur Blvd
Grand Prairie
TX
75050
USA
9.144%
 
11710 Chapel Road
Hewitt
TX
76643
USA
3.023%
 
11201 FM 529
Houston
TX
77240
USA
8.756%
 
 
 
 
 
 
100.000%











EXHIBIT A-1    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT A-2
LIST OF CANADIAN DEMISED PROPERTIES
#
Name of Plant
Street
City
State
Post Code
Country
1
Cambridge
2099 Roseville Road
Cambridge
Ontario
N1R5S3
CAD
2
Ottawa
3374 Rideau Road
Gloucester
Ontario
K1G3N4
CAD









EXHIBIT A-2    A&R MASTER LAND AND BUILDING LEASE    
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT A-3
LIST OF SOLD LAND


Name
Street
City
State
Post Code
Country
Montgomery, AL
1616 Parallel Street
Montgomery
AL
36104
USA
Little Rock, AR
1300 Bond Street
Little Rock
AR
72202
USA
Shafter, CA
30781 San Diego Street
Shafter
CA
93263
USA
Athens, GA
625 Hancock Industrial Way
Athens
GA
30605
USA
Rome, GA
223 John Davenport Drive
Rome
GA
30165
USA
South Beloit, IL
4416 Prairie Hill Road
South Beloit
IL
61080
USA
Cedar Rapids, IA
3921 J Street Southwest
Cedar Rapids
IA
52404
USA
Lawrence, KS
5150 US Highway 59
Oskaloosa
KS
66066
USA
New Orleans, LA
13201 Old Gentilly Road
New Orleans
LA
70150
USA
Jackson, MS
2840 West Northside Drive
Jackson
MS
39213
USA
Shakopee, MN
7070 Cretex Avenue
Shakopee
MN
55379
USA
Dayton, OH
1504 N. Gettsyburg Ave.
Dayton
OH
45417
USA
Macedonia, OH
7925 Empire Parkway
Macedonia
OH
44056
USA
Oklahoma City, OK
6504 S. Interpace
Oklahoma City
OK
73135
USA
Bakewell, TN
550 Industrial Blvd,
Bakewell
TN
37373
USA
Franklin, TN
313 Downs Boulevard
Franklin
TN
37064
USA
San Antonio, TX
402 North W.W. White Road
San Antonio
TX
78219
USA
Grand Prairie, TX
1004 N. MacArthur Blvd. and the Horse Farm located thereon
Grand Prairie
TX
75050
USA
Lubbock, TX
1624 Marshall St.
Lubbock
TX
79415
USA
Robstown, TX
1610 Highway 77 South
Robstown
TX
78380
USA
Bar Nunn, WY
2175 Westwinds Road
Bar Nunn
WY
82601
USA





EXHIBIT A-3    A&R MASTER LAND AND BUILDING LEASE    
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT A-4
LIST OF SOLD CANADIAN LAND


1.
5387 Bethesda Road, Stouffville, Ontario

Parcel Identifier Number 03719-0147 (LT)
PT LT 4 CON 8 WHITCHURCH PT 2 65R10006; EXCEPT PTS 1 TO 3 65R18573;
WHITCHURCH-STOUFFVILLE
being the whole of the said PIN
Land Titles Division of York Region (No. 65)


2.
102 Prouse Road, Uxbridge, Ontario

Parcel Identifier Number 26831-0117 (LT)
PT LTS 16 & 17 CON 1 TWP OF UXBRIDGE, PTS 1, 3 & 4 PL 40R22895; UXBRIDGE,
REGIONAL MUNICIPALITY OF DURHAM, T/W EASE OVER PT RDAL BTN LTS 15 & 16 CON 1,
UXBRIDGE PT 1 PL 40R23312 AS IN DR370684
being the whole of the said PIN
Land Titles Division of York Region (No. 65)


3.
699-701 Industriel Boulevard, Saint-Eustache, Québec

(i) That certain emplacement known and designated as lot number ONE MILLION,
NINE HUNDRED AND SEVENTY-FOUR THOUSAND AND FIFTY-EIGHT (1 974 058) of the
Cadastre of Québec, Registration Division of Deux-Montagnes, together with the
building thereon erected bearing civic address 699 Industriel Boulevard, City of
Saint-Eustache, Province of Quebec J7R 6C3;
(ii) That certain emplacement known and designated as lot number ONE MILLION,
NINE HUNDRED AND SEVENTY-FOUR THOUSAND AND FIFTY-SEVEN (1 974 057) of the
Cadastre of Québec, Registration Division of Deux-Montagnes, together with the
building thereon erected bearing civic address 701 Industriel Boulevard, City of
Saint-Eustache, Province of Quebec J7R 6C3; and
(iii) That certain emplacement known and designated as lot number ONE MILLION,
NINE HUNDRED AND SEVENTY-FIVE THOUSAND, TWO HUNDRED AND NINETY-TWO (1 975 292)
of the Cadastre of Québec, Registration Division of Deux-Montagnes, a vacant
lot.








ACTIVE 229182768
EXHIBIT A-4    A&R MASTER LAND AND BUILDING LEASE    

--------------------------------------------------------------------------------





EXHIBIT B


METHOD OF CPI ADJUSTMENT FOR OPTION PERIOD BASE RENT


(a)    As of each Option Period Adjustment Date when the average CPI determined
in clause (i) below exceeds the Beginning CPI (as defined in this Paragraph),
the annual Base Rent in effect immediately prior to the applicable Option Period
Adjustment Date shall be multiplied by a fraction, the numerator of which shall
be the difference between (i) the average CPI for the three (3) most recent
calendar months (the “Prior Months”) ending prior to such Option Period
Adjustment Date for which the CPI has been published on or before the
forty-fifth (45th) day preceding such Option Period Adjustment Date and (ii) the
Beginning CPI, and the denominator of which shall be the Beginning CPI. The
product of such multiplication shall be added to the Base Rent in effect
immediately prior to such Option Period Adjustment Date. Notwithstanding the
foregoing, at each Option Period Adjustment Date, the CPI Adjustment shall be no
greater than four percent (4%) of the annual Base Rent in effect immediately
prior to the applicable Option Period Adjustment Date. As used herein,
“Beginning CPI” shall mean the average CPI for the three (3) calendar months
corresponding to the Prior Months, but occurring one (1) year earlier. If the
average CPI determined in clause (i) is the same or less than the Beginning CPI,
the Base Rent will remain the same for the ensuing one (1) year period.
(b)    Effective as of a given Option Period Adjustment Date, Base Rent payable
under this Lease until the next succeeding Option Period Adjustment Date shall
be the Base Rent in effect after the adjustment provided for as of such Option
Period Adjustment Date.
(c)    Notice of the new annual Base Rent (each an “Annual Renewal Term Base
Rent Notice”) shall be delivered to Tenant on or before the tenth (10th) day
preceding each Option Period Adjustment Date. If Landlord does not deliver an
Annual Renewal Term Base Rent Notice on or before the tenth (10th) day preceding
the applicable Option Period Adjustment Date, Tenant shall provide written
notice of such failure to Landlord, and, if Landlord fails to deliver the
applicable Annual Renewal Term Base Rent Notice within ten (10) Business Days
after receipt of such notice from Tenant, then such failure shall be deemed a
waiver of Landlord’s rights to collect such sums until the next succeeding
Option Period Adjustment Date.
 


EXHIBIT B    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT C
ELK RIVER LICENSE AGREEMENT
(See attached)




EXHIBIT C    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF SNDA
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of [______], 20[__] (the “Effective Date”) by and among
[____________] (together with any other holder of the Loan (defined below) and
their respective successors and assigns, “Mortgagee”), [______________], a
[________] (hereinafter, the “Tenant”) and [_________], a [_________]
(“Landlord”).
RECITALS
A.    Landlord owns fee simple title in the real property described in Exhibit
“A” attached hereto (the “Property”).
B.    Mortgagee has made or intends to make a loan to Landlord (the “Loan”).
C.    To secure the Loan, Landlord has or will encumber the Property by entering
into a mortgage or deed of trust in favor of Mortgagee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Mortgage”) to be recorded in the land records.
D.    Pursuant to the Lease dated [__________], (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Lease”)
between Landlord and Tenant, Landlord leased the Property to Tenant, as more
particularly described in the Lease (the “Leased Premises”).
E.    [A Memorandum of Lease and Right of First Refusal dated ________________
by and between Tenant and Landlord regarding the Lease is [to be] recorded
[herewith] with the ________________ County Registry of Deeds in Book _______,
Page ________.]
F.    Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:
1.    Definitions. The following terms shall have the following meanings for
purposes of this agreement.
a.    Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Mortgagee becomes owner of
the Property; or (iii) delivery by Landlord to Mortgagee (or its designee or
nominee) of a deed or other conveyance of Landlord’s interest in the Property in
lieu of any of the foregoing.
b.    Former Landlord. A “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




c.    Offset Right. An “Offset Right” means any right or alleged right of Tenant
to any defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or under applicable law) from Landlord’s
breach or default under the Lease.
d.    Rent. The “Rent” means any fixed rent, base rent or additional rent under
the Lease.
e.    Successor Landlord. A “Successor Landlord” means any party that becomes
owner of the Property as the result of a Foreclosure Event.
f.    Termination Right. A “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.
g.    Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.
2.    Subordination. Subject to the provisions hereof, the Lease, as the same
may hereafter be modified, amended or extended, shall be, and shall at all times
remain, subject and subordinate to the Lien of the Mortgage (but not to the
terms thereof), and all advances made under the Mortgage. Notwithstanding the
foregoing, Mortgagee may elect, in its sole and absolute discretion, to
subordinate the Lien of the Mortgage to the Lease.
3.    Nondisturbance, Recognition and Attornment.
a.    No Exercise of Mortgage Remedies Against Tenant. So long as Tenant is not
in default under the Lease beyond any applicable grace or cure periods with
respect to a default that would allow Landlord, pursuant to the Lease, to
terminate same (an “Event of Default”), Mortgagee (i) shall not terminate or
disturb Tenant’s possession of the Leased Premises or rights under the Lease,
except in accordance with the terms of the Lease and (ii) shall not name or join
Tenant as a defendant in any exercise of Mortgagee’s rights and remedies arising
upon a default under the Mortgage, unless applicable law requires Tenant to be
made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.
b.    Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges that, pursuant to the Mortgage and assignment
of rents, leases and profits, Landlord has granted to Mortgagee an absolute,
present assignment of the Lease and Rents which provides that Tenant continue
making payments of Rents and other amounts owed by Tenant under the Lease to
Landlord and to recognize the rights of Landlord under the Lease until notified
otherwise in writing by Mortgagee. After receipt of such notice from Mortgagee,
Tenant shall thereafter make all such payments directly to Mortgagee or as
Mortgagee may otherwise direct, without any further inquiry on the part of
Tenant. Landlord specifically agrees that Tenant may conclusively rely upon any
written notice


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




Tenant receives from Mortgagee notwithstanding any claim by Landlord contesting
the validity of any term or condition of such notice, including, but not limited
to, any default claimed by Mortgagee, and that Landlord shall not make any claim
of any kind whatsoever against Tenant or Tenant’s leasehold interest with
respect to any amounts paid to Mortgagee by Tenant or any acts performed by
Tenant, pursuant to such written notice, and such amounts paid to Mortgagee
shall be credited to amounts due under the Lease as if such amounts were paid
directly to Landlord.
c.    Further Documentation. The provisions of this Article 3 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
thirty (30) days of such request.
4.    Protection of Successor Landlord. Notwithstanding anything to the contrary
in the Lease or the Mortgage, Successor Landlord shall not be liable for or
bound by any of the following matters:
a.    Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord, unless (i) such Offset Right arises after the date
Mortgagee encumbers the Property with the Mortgage and (ii) Tenant shall have
given written notice to Mortgagee of such Offset Right promptly upon Tenant’s
actual knowledge of the occurrence of the event(s) giving rise to such Offset
Right. The foregoing shall not limit either (x) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of a Foreclosure Event or because of
events occurring on or before the date of a Foreclosure Event, notice of which
shall have been given to Mortgagee, or (y) Successor Landlord’s obligation to
correct any conditions that existed as of the date of a Foreclosure Event that
violate Successor Landlord’s obligations as landlord under the Lease.
b.    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of a
Foreclosure Event and Tenant’s receipt of notice of such Foreclosure Event other
than, and only to the extent that, the Lease expressly required such a
prepayment or such payment was delivered to Mortgagee or Successor Landlord.
c.    Security Deposit; Representations and Warranties. Any obligation (i) with
respect to any security deposited with Former Landlord, unless such security was
actually delivered to Mortgagee or Successor Landlord; or (ii) arising from a
breach by Former Landlord of representations and warranties contained in the
Lease; or (iii) without in any way superseding subsection (a) above, to pay
Tenant any sum(s) accrued prior to Successor Landlord becoming owner of the
Property and owed to Tenant by Former Landlord, unless actually paid over to
Successor Landlord.
d.    Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee’s written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), excepting, however, commercially reasonable non-material amendments or
modifications of the Lease (for the avoidance of doubt, such non-material
modifications do not include any changes in the rights of any “Landlord
Mortgagee” as such term is defined in the Lease, reductions in rent, reductions
in length of term, imposition of material obligations on Landlord or material
reductions of the obligations of Tenant under the Lease) which are the result of
good faith, arm’s length negotiations between Landlord and Tenant and of which
Mortgagee receives prompt notice together with a copy of such amendment.


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




e.    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
5.    Exculpation of Successor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in the Property from time to time,
including without limitation insurance and condemnation proceeds, security
deposits, escrows, Successor Landlord’s interest in the Lease, and the proceeds
from any sale, lease or other disposition of the Property (or any portion
thereof) by Successor Landlord (collectively, the “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord. Nothing
set forth in this paragraph shall be construed to limit Tenant’s equitable
remedies, including specific performance and injunctive relief.
6.    Casualty and Condemnation. Mortgagee agrees that, notwithstanding any
provision of the Mortgage or any instrument secured by the Mortgage, any
insurance proceeds and any condemnation awards which may be received by any
party hereto and which relate to the Property shall be used or disbursed in
accordance with the terms of the Lease.
7.    Mortgagee’s Right to Cure. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Offset Right or Termination
Right:
a.    Notice to Mortgagee. Tenant shall provide Mortgagee with notice of the
breach or default by Landlord giving rise to same (the “Default Notice”) and,
thereafter, the opportunity to cure such breach or default as provided for
below.
b.    Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days under the Lease in which to
cure the breach or default by Landlord. Mortgagee shall have no obligation to
cure (and, without limiting anything contained in Section 4(a) above, shall have
no liability or obligation for not curing) any breach or default by Landlord,
except to the extent that Mortgagee agrees or undertakes otherwise in writing.
In addition, as to any breach or default by Landlord the cure of which requires
possession and control of the Property, if Mortgagee undertakes such cure or
causes such cure to be commenced by a receiver within the period permitted by
this paragraph, and so long as Mortgagee continues to or causes a receiver to
diligently and in good faith cure such breach or default, Mortgagee’s cure
period shall continue for such additional time (but in any event not to exceed
ninety (90) days in the aggregate) as Mortgagee may reasonably require to either
(i) obtain possession and control of the Property with due diligence and
thereafter cure the breach or default with reasonable diligence and continuity;
or (ii) obtain the appointment of a receiver and give such receiver a reasonable
period of time in which to cure the default. Nothing set forth in this paragraph
shall limit Tenant’s rights to cure a breach or default and receive any
reimbursement to which it is entitled under the Lease.
8.    Miscellaneous.
a.    Notices. Any notice or request given, or demand made, under this Agreement
by one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machine-
generated transmit confirmation report as evidence of transmission. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) days after it is so deposited;
however, delivery by overnight courier service shall be deemed effective on the
next succeeding business day after it is so deposited, and notice by personal
service or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission, unless given after
3:00 p.m. on a business day, in which case it shall be deemed effective at 9:00
a.m. on the next business day. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:
If to Mortgagee, at:
and


If to Tenant, at:
    
and:    
b.    Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.
c.    Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.
d.    Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.
e.    Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If a Foreclosure Event occurs, then all rights and unaccrued
obligations of Mortgagee under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement or under the Lease.
f.    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of New York, excluding such State’s principles of
conflict of laws.
g.    Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.
h.    Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




i.    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagee, Tenant and Landlord have caused this Agreement to
be executed as of the date first above written.


MORTGAGEE:
 









[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






 
TENANT: 








EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






 
LANDLORD: 





 
 



EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




MORTGAGEE’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________














EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




TENANT’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




LANDLORD’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




LIST OF EXHIBITS
If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.
Exhibit “A” – Legal Description of the Land




EXHIBIT D    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF TENANT’S ESTOPPEL CERTIFICATE
The undersigned,                     , whose address is
                             represents and certifies as follows as of the date
hereof:
1.    The undersigned is the tenant (“Tenant”) under that certain Amended and
Restated Master Land and Building Lease dated              with
                        ______ as Landlord (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”),
covering the properties described therein (collectively the “Demised
Properties”), a true and correct copy of which (together with all amendments
thereof) is attached hereto as Exhibit A. [Tenant understands that
_____________________________ (“Secured Party”) intends to enter into financing
arrangements with Landlord, as borrower, to be secured, among other things, by
certain mortgages, deeds of trust and assignments of leases and rents, as
amended, covering the Demised Properties.]
2.    The Lease constitutes the only agreement, promise, understanding or
commitment (either written or oral) Tenant has with respect to the Demised
Properties and any right of occupancy or use thereof.
3.    The Lease is in full force and effect and has not been assigned,
subleased, supplemented, modified or amended, in whole or in part, except as
follows:
                                                

                                                

                                                

                                                
4.    Tenant has not given Landlord any notice of termination under the Lease.
5.    Tenant took possession of the Demised Properties pursuant to the Lease on
or about ___________ ___, ___, and commenced paying rent pursuant to the Lease
on or about ___________ ___, ___. Tenant presently occupies the Demised
Properties, is open for business and operating at all of the Demised Properties,
and is paying rent on a current basis. No rent has been paid by Tenant in
advance except for the monthly rental that becomes due on                     ,
and no deposits, including security deposits and prepayments of rent, have been
made in connection with the Lease. Tenant agrees not to pay rent more than one
(1) month in advance unless otherwise specified in the Lease.
6.    The monthly base rental is the sum of                     Dollars
($            ). Landlord has not agreed to reimburse Tenant for or to pay
Tenant’s rent obligation under any other lease


EXHIBIT E    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------




7.    The Lease term commenced on         , expires on                 , and
there are no options to renew except:                     .
8.    Tenant is not in default of any of its obligations under the Lease, nor
have there occurred any events that with the passage of time or giving of notice
or both, will result in any such default. To the best knowledge of Tenant, there
are no defaults under the Lease by Landlord, nor have any events occurred that
with the passage of time or giving of notice or both, will result in any such
default. To the best of Tenant’s knowledge and belief, Tenant does not presently
have (nor with the passage of time or giving of notice or both will have) any
offset, charge, Lien, claim, termination right or defense under the Lease.
9.    Tenant has no right of first offer, right of first refusal, or option to
purchase, with respect to all or any portion of any Demised Properties[.][,
except as set forth in Article 34 of the Lease].    
10.    Tenant is aware that third parties[, including Secured Party,] intend to
rely upon this Certificate and the statements set forth herein and that the
statements and facts set forth above shall be binding on Tenant.
11.    Tenant is not entitled to any concession or rebate of rent or other
charges from time to time due and payable under the Lease, and there are no
unpaid or unreimbursed construction allowances or other offsets due Tenant under
the Lease.
12.    To the best of Tenant’s knowledge and belief, there are no rental, lease
or similar commissions payable with respect to the Lease.
13.    Any notices to be provided hereunder shall be provided pursuant to the
notice provisions of the Lease.
14.    Tenant and the persons executing this Certificate on behalf of Tenant
have the power and authority to execute and deliver this Certificate, thereby
binding Tenant.
IN WITNESS WHEREOF, Tenant has executed this Certificate this ___ day of
_______________________, 20___.
“TENANT”
 
   
 
a    
 
By:
 
Name:
 
Title:
 









EXHIBIT E    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF AMENDED AND RESTATED MEMORANDUM OF LEASE


_____________________________________________________________________________________
(Above space reserved for recorder and recording information)
AMENDED AND RESTATED MEMORANDUM OF LEASE AND RIGHT OF FIRST REFUSAL
Recorder’s Cover Sheet
Preparer Information:
 
This instrument prepared by and
after recording return to:


Sidley Austin LLP
555 West Fifth Street, Suite 4000
Los Angeles, CA 90013-1010
Attention: Aimee Contreras-Camua, Esq.
213.896.6000


Tenant:  


Landlord:


Legal Description:  
The property is located in ________County, __________
See Exhibit A attached to Amended and Restated Memorandum of Lease



ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------





AMENDED AND RESTATED MEMORANDUM OF LEASE AND RIGHT OF FIRST REFUSAL
This Amended and Restated Memorandum of Lease and Right of First Refusal (this
“Amended and Restated Memorandum”) is made and entered into as of ____________,
2018 by and between PIPE PORTFOLIO OWNER (MULTI) LP, a Delaware limited
partnership, whose address is c/o W. P. Carey Inc., 50 Rockefeller Plaza, New
York, NY 10020 (“Landlord”) and FORTERRA CONCRETE PRODUCTS, INC., an Iowa
corporation; FORTERRA PIPE & PRECAST, LLC, a Delaware limited liability company;
FORTERRA CONCRETE INDUSTRIES, INC., a Tennessee corporation (collectively, “2016
Tenant”), and UNITED STATES PIPE AND FOUNDRY COMPANY, LLC, an Alabama limited
liability company (“New Tenant,” together with 2016 Tenant, hereinafter defined,
the “Tenant”), each of which have the address of 511 E. John Carpenter Freeway,
Suite 600, Irving, TX 75062.
WHEREAS, Landlord, as successor-in-interest to Pipe Portfolio Owner Exchange
(Multi) LP, a Delaware limited partnership, as landlord, and 2016 Tenant and
Forterra Pressure Pipe, Inc., an Ohio corporation (collectively, “Original
Tenant”), as tenant, entered into that certain Master Land and Building Lease,
dated as of April 5, 2016 (as amended, the “Original Lease”) with respect to the
properties described therein;
WHEREAS, in connection with the execution of the Original Lease, a Memorandum of
Lease and Right of First Refusal was filed with the [Recorder’s Office] of
[County], [State], as [Instrument No. _______________] on [Date] (the “Original
Memorandum”);
WHEREAS, Landlord and Tenant have agreed to amend and restate the Original Lease
pursuant to that certain Amended and Restated Master Land and Building Lease
dated as of __________ __, 2018 entered into between Landlord and Tenant (the
“Amended and Restated Lease”); and
WHEREAS, Landlord and Tenant desire to amend and restate the Original Memorandum
to reflect the terms of the Amended and Restated Lease with respect to certain
property located in [City, County, State].
NOW THEREFORE, in consideration of the rents and covenants provided in the
Amended and Restated Lease to be paid and performed by Tenant, Landlord and
Tenant have agreed by the terms of the Amended and Restated Lease among which
are the following:
1.    Incorporation of Recitals. The recitals stated above are hereby
incorporated into this Amended and Restated Memorandum of Lease and Right of
First Refusal.
2.    Terms and Premises. Pursuant to the Amended and Restated Lease, Landlord
has leased, and does hereby lease, to Tenant and Tenant has leased, and does
hereby lease, from Landlord that certain real property, together with all the
improvements thereon and appurtenances thereunto belonging, more particularly
described on Exhibit A attached hereto and incorporated herein (the “Premises”),
for a term of TWENTY-FIVE (25) YEARS from April __, 2018, expiring on __________
__, 2043. The Amended and Restated Lease will automatically extend for one (1)
period of nine (9) years and eleven (11) months, unless Tenant gives a timely
Non-Renewal Notice, all as more particularly set forth in the Amended and


ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------





Restated Lease. Tenant has a right of first refusal to purchase the Premises,
subject to the terms and conditions set forth in the Amended and Restated Lease.
4.    Subordination Provisions. Tenant’s rights under the Amended and Restated
Lease shall at all times be subject and subordinate to any fee mortgages and/or
trust deeds now or hereafter filed against the Premises and to the rights of any
Landlord’s Mortgagee thereunder and as otherwise set forth in Article 23 of the
Amended and Restated Lease.
5.    Purpose of Amended and Restated Memorandum. This Amended and Restated
Memorandum is executed and recorded to amend and restate the Original
Memorandum, give public notice of the Amended and Restated Lease between the
parties and all terms and conditions of the Amended and Restated Lease are
incorporated by reference into this Amended and Restated Memorandum and this
Amended and Restated Memorandum does not modify the provisions of the Amended
and Restated Lease. If there are any conflicts between the Amended and Restated
Lease and this Amended and Restated Memorandum, the provisions of the Amended
and Restated Lease shall prevail. The rights and obligations set forth herein
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Any term not defined herein shall have the
meaning as set forth in the Amended and Restated Lease.


[SIGNATURES AND ACKNOWLEDGMENTS ON NEXT PAGE]


ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------





LANDLORD


[______________________],
a _______________________






By:_____________________
Name:

Title:




[INSERT NOTICE INFORMATION, INCLUDING PHONE NUMBER]





STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________








[SIGNATURES CONTINUE ON NEXT PAGE]


ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------





LANDLORD


[______________________],
a _______________________






By:_____________________
Name:

Title:




[INSERT NOTICE INFORMATION, INCLUDING PHONE NUMBER]





STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
____________________________________
Signature of Notary Public
(Seal)                            Commission expires: ________________
Commission no. ____________________




ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------











EXHIBIT “A”




ACTIVE 229182768
EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF GUARANTY
GUARANTY OF AMENDED AND RESTATED MASTER LAND AND BUILDING LEASE
This Guaranty of Amended and Restated Master Land and Building Lease (the
“Guaranty”) is executed as of the ___ day of ___________, 2018, by FORTERRA,
INC., a Delaware corporation (together with its successors and permitted
assigns, “Guarantor”), in favor of PIPE PORTFOLIO OWNER (MULTI) LP, a Delaware
limited partnership (“Landlord”) with reference to the following facts:
A.    Forterra Pipe & Precast, LLC, a Delaware limited liability company,
Forterra Concrete Products, Inc., an Iowa corporation and Forterra Concrete
Industries, Inc., a Tennessee corporation (individually and collectively,
jointly and severally, as co-tenants “Tenant”) have entered into that certain
Amended and Restated Master Land and Building Lease, dated as of ____________
__, 2018 (as amended or otherwise modified from time to time, the “Lease”), by
and among Landlord and Tenant, pursuant to which Landlord has agreed to lease
the “Demised Properties” described in the Lease (such properties, the
“Premises”) to Tenant.
B.     Guarantor, directly or indirectly, owns 100% of the issued and
outstanding equity interests of Tenant.
C.    As a condition precedent to the execution and delivery of the Lease by
Landlord, Landlord requires that Guarantor unconditionally guaranty the
performance by Tenant of its obligations set forth under the Lease.
D.    Guarantor has a material financial interest in Tenant and expects to
derive material financial benefit from the Lease, and Guarantor desires that
Landlord enter into the Lease with Tenant.
In consideration of the foregoing recitals, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby covenants and agrees with Landlord as follows:
1.    Guarantor absolutely, irrevocably and unconditionally guarantees to and
for the benefit of Landlord and its successors and assigns the punctual and full
payment as they accrue and become due of all rents of every kind under the Lease
and the full, faithful and timely performance of each and all of the covenants,
agreements, obligations, representations, indemnities, warranties and
liabilities of Tenant (and/or of Tenant’s assigns and successors to all or any
portion of Tenant’s interest in the Lease) under the Lease (each, an
“Obligation”, and collectively, the “Obligations”), until all such Obligations
have been fully paid, performed and discharged. The liability of Guarantor
hereunder shall be for all Obligations owed to Landlord including, without
limitation, costs and fees (including, without limitation, actual attorneys’ and
experts’ fees and disbursements and court costs that would have accrued under
the Lease) and all other Obligations that would have been paid, performed and
discharged by Tenant (or Tenant’s assigns and successors to all or any portion
of Tenant’s interest in the Lease or the Premises) but for the commencement of a
case under Title 11 of the United States Code or under any successor statute
thereto (the “Bankruptcy Code”), or any other law governing solvency,
bankruptcy, reorganization or like proceedings, and other expenses incurred by
Landlord in the enforcement of this Guaranty. The Obligations are to be
construed in the most comprehensive sense and shall include all covenants,
agreements, obligations, indemnities, representations, warranties and
liabilities of Tenant, express or implied, under the Lease and shall continue,
unaffected by any actual, purported or attempted assignment, transfer or
sublease of all or any portion of Tenant’s interest in the Lease or the
Premises. Notwithstanding the foregoing, only upon any failure to fully pay,
perform


EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





and discharge any of the Obligations, which failure constitutes a default under
the Lease, which default remains uncured beyond any applicable cure period, if
any, provided in the Lease(herein called a “Breach”), Guarantor, upon written
demand from Landlord, shall fully pay, perform and discharge the Obligation or
Obligations in question, and shall pay all damages, losses, costs, expenses
(including, without limitation, actual attorneys’ and experts’ fees and court
costs) and liabilities that may arise in consequence of the Breach.
2.    The obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be affected or impaired by, the
following, any or all of which may be taken without the consent of, or notice
to, Guarantor nor shall any of the following give Guarantor any recourse or
right of action against Landlord, each and all of which are hereby expressly
authorized by Guarantor to be undertaken at any time and from time to time by
Landlord in its sole and absolute discretion:
(a)
Any amendment, modification, addition or supplement of or to the Lease;

(b)
Any renewal, extension or continuation of the Lease or the term thereof, whether
pursuant to a written agreement or otherwise, and including without limitation,
any holding over by Tenant after the expiration of the term of the Lease,
including any renewal or extension term, whether or not consented to by
Landlord;

(c)
Any exercise or non-exercise or delay in the exercise or assertion by Landlord
of any right or privilege under this Guaranty or the Lease;

(d)
Any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other similar proceeding relating to Guarantor or
Tenant, or any action taken in respect of Tenant, this Guaranty, the Lease
and/or the Premises by any trustee, receiver, debtor-in-possession or the like,
by Landlord or by any court, in any such proceeding, including, without
limitation, any assumption or rejection of the Lease under Section 365 of the
Bankruptcy Code, whether or not Guarantor shall have had notice or knowledge of
any of the foregoing;

(e)
Any extension of time or other indulgence granted to Tenant or any waiver with
respect to the payment of rents, additional rents and other charges and expenses
to be paid by Tenant or with respect to the performance and observance of any
other obligations of Tenant under the Lease;

(f)
Any assignment of the Lease or any subletting of all or any portion of the
Premises;

(g)
The acceptance by Landlord of any security (including any real or personal
property collateral) for the punctual and full payment of said rents or the
punctual and full performance and observance of said Tenant obligations, or the
release, surrender, substitution or omission to act, by Landlord with respect to
any such security;

(h)
Any disaffirmance or abandonment by Tenant, any debtor-in-possession or any
trustee of Tenant;

(i)
Any other act or omission to act by Landlord; and

(j)
Any other matter whatsoever whereby Guarantor would or might be released.

3.    Guarantor hereby knowingly, irrevocably, unconditionally and voluntarily
waives:
(a)
All presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Guaranty;

(b)
Any right to require Landlord to proceed against Tenant or any other person at
any time or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy whatsoever at any time;



EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





(c)
Any defense arising out of the absence, impairment or loss of any right of
reimbursement, contribution or subrogation or any other right or remedy of the
Guarantor against the Tenant, whether resulting from any action or election of
remedies by Landlord or otherwise;

(d)
Any defense arising by reason of any invalidity or unenforceability of the Lease
or any disability of Tenant, or by any cessation from any cause whatsoever of
the liability of Tenant, including, without limitation, (i) any rejection or
termination of the Lease under Section 365 of the Bankruptcy Code or (ii) any
reduction, diminution or limitation upon or discharge of the liability of Tenant
under the Bankruptcy Code;

(e)
Any defense based upon an election of remedies by Landlord;

(f)
Any duty of Landlord to advise Guarantor of any information known to Landlord
regarding the financial condition of Tenant and all other circumstances
affecting the ability of Tenant to perform its obligations under the Lease, as
more particularly described in Paragraph 10 below;

(g)
Any duty of Landlord to give Guarantor notice of any demand by Landlord or any
notice of any type or nature under the Lease, including, without limitation, any
notice relating to any default by the Tenant under the Lease;

(h)
Any defense based upon any express or implied amendment, modification, addition
or supplement of or to the Lease or of or to Tenant’s obligations under the
Lease made without the consent of Guarantor, which consent shall not be
required;

(i)
Any defense based upon the lack of perfection or continuing perfection or
failure of priority of collateral security, if any, which may now or hereafter
be given for performance of the Obligations;

(j)
Any defense based upon the failure by Landlord to marshal assets;

(k)
Any defense based upon any act or omission of Landlord that results in or aids
in the discharge or release of Tenant;

(l)
Any defense based upon any law that provides that the obligations of a guarantor
must not be larger in amount nor in other respects more burdensome than that of
the principal or that reduces a guarantor’s obligation in proportion to the
principal obligation;

(m)
Any defense based upon any failure of Landlord to file or enforce or compromise
a claim in any bankruptcy proceeding;

(n)
Any defense based upon the avoidance of any lien in favor of Landlord for any
reason;

(o)
Any defense based upon the right to enforce any remedy against any other person;

(p)
Any defense based upon the right, if any, to the benefit of, or to direct the
application of any security held by Landlord, and, until all of the Obligations
have been paid and performed in full, all rights of subrogation, any right to
enforce any remedy that Landlord now has or hereafter may have against Tenant,
and any right to participate in any security now or hereafter held by Landlord;

(q)
Any defense based upon the benefits or defenses, if Guarantor is entitled to any
benefits or defenses, of any or all anti‑deficiency statutes or single‑action
legislation; and

(r)
Any setoff, defense or counter-claim that Tenant or Guarantor may have or claim
to have against Landlord.



EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





4.    Until all amounts payable to Landlord under the Lease have been paid in
full, Guarantor shall have no right of subrogation and Guarantor waives, to the
fullest extent permitted by law, any right to enforce any remedy that Landlord
now has or may hereafter have against Tenant.
5.    Without prejudice to the generality of any waiver granted in this
Guaranty, the Guarantor irrevocably and unconditionally abandons and waives any
right which it may have at any time under the laws of Jersey whether by virtue
of the droit de discussion or otherwise to require (i) that recourse be had to
assets of any other person before any claim is enforced against it in respect of
the obligations or liabilities assumed by it under this and (ii) whether by
virtue of the droit de division or otherwise to require that any liability under
this Guaranty be divided or apportioned with any other person or reduced in any
manner whatsoever.
6.    This Guaranty shall extend to each and every payment to be made and other
obligation or condition to be performed or observed under the Lease by Tenant
and its successors and assigns. Successive demands may be made upon, and
successive actions for the enforcement of such demands may be brought against,
Guarantor upon successive defaults in the making of particular payments and the
performance and observance of particular obligations or conditions under the
Lease, and the enforcement of this Guaranty against Guarantor with respect to
any particular payment or obligations or conditions under the Lease shall not
operate to exhaust this Guaranty or as a waiver of the right to proceed under
this Guaranty with respect to any future default or defaults.
7.    Notwithstanding anything to the contrary herein contained in this
Guaranty, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time, payment, or any part thereof, of any or all of the
obligations guaranteed hereby is rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be restored or returned by
Landlord upon the insolvency, bankruptcy or reorganization of Tenant or if
Landlord elects to return such payment or any part thereof in its sole
discretion, all as though such payment or application of proceeds had not been
made. Without limiting the generality of the foregoing, if prior to any such
rescission, invalidation, declaration, restoration or return, this Guaranty
shall have been canceled or surrendered, this Guaranty shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of
Guarantor in respect of the amount of the affected payment or application of
proceeds.
8.    Notwithstanding anything to the contrary contained herein, Guarantor may
be replaced by an “Approved Replacement Guarantor,” as defined in the Lease and
subject to the conditions set forth in Section 32.02 of the Lease. Concurrently
with any such replacement, Landlord shall execute and deliver documentation
reasonably requested by Guarantor to evidence the release of Guarantor from this
Guaranty from and after the date of such replacement.
9.    Subject to Paragraph 7 above, this Guaranty is an irrevocable, continuing
guaranty and Guarantor agrees that this Guaranty shall remain in full force and
effect until all of the Obligations are fully paid, performed and discharged,
regardless of the expiration or earlier termination of the Lease, and regardless
of the bankruptcy, reorganization, dissolution or insolvency of Tenant, its
successors and assigns, and regardless of any actual, attempted or purported
assignment, sublease or other transfer of all or any portion of Tenant’s
interest in the Lease. Guarantor further agrees that this Guaranty may not be
revoked by Guarantor. If any provision of this Guaranty is held to be invalid or
unenforceable, the validity and enforceability of the other provisions of this
Guaranty shall not be affected. This Guaranty shall remain in full force and
effect notwithstanding future changes of conditions, including any changes in
law or invalidity or irregularity in the creation of any of the Obligations.
10.    In giving this Guaranty, Guarantor is not concerned with Tenant’s
financial condition and hereby knowingly and irrevocably waives any right
Guarantor may possess to require Landlord to disclose to Guarantor any
information Landlord may now or hereafter possess concerning Tenant’s present or
future


EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





character, credit, collateral or financial condition. Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Tenant and of all circumstances bearing upon the risk of non‑payment and
nonperformance of the Obligations that diligent inquiry would reveal.
11.    No delay or failure by Landlord to execute any remedy against Tenant or
Guarantor will be construed as a waiver of that right or remedy. All remedies of
Landlord are cumulative.
12.    This Guaranty shall be one of payment and performance and not merely of
collection.
13.    In any action or proceeding brought to enforce the terms of this
Guaranty, the prevailing party shall be entitled to recover any and all costs
and expenses, including, without limitation, actual attorneys’ fees and court
costs, incurred in any such action or proceeding.
14.    All notices, requests, concerns, approvals, payments in connection with
the Lease, or communications that either party desires or is required or
permitted to give or make to the other party under the Lease shall only be
deemed to have been given, made and delivered, when made or given in writing and
personally served, or deposited in the United States mail, certified or
registered mail, postage prepaid, and addressed to the parties as follows:
IF TO GUARANTOR, TO:
c/o Forterra Building Products
511 E. John Carpenter Freeway, Suite 600   Irving, TX  75062
Attention: Chief Financial Officer

with copies to:

Lone Star Americas Acquisitions LLC
2711 N. Haskell Avenue, Suite 1700
Dallas, TX 75204
Attention: General Counsel

IF TO LANDLORD. TO:
Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Asset Management



With a copy to:
Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Legal Transactions Department



or to such other address or addresses as either Landlord or Guarantor may from
time to time designate to the other by written notice in accordance herewith.
Such notices shall be effective on the date of delivery or attempted delivery.
Service of process in connection with any legal action or proceeding relating to
this Guaranty shall also be deemed properly delivered if delivered and served in
any manner permitted by the applicable law of the State of New York or the
United States, as the case may be. Landlord or Guarantor may change its address
for the purpose of this Guaranty by giving written notice of such change to the
other party in the manner herein provided. Unless and until any such notice is
given, any notice or other communication sent to the last noticed address as
provided herein shall be deemed properly delivered.


EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





15.    Guarantor agrees that this Guaranty shall be construed as an absolute,
unconditional, irrevocable, continuing and unlimited obligation of Guarantor
without regard to the regularity, validity or enforceability of any liability or
obligation hereby guaranteed.
16.    The right of Landlord to demand and Guarantor’s obligation to pay and to
perform fully the Obligations shall not be suspended, abridged or affected in
any way whatsoever by the fact that the Obligations or any part thereof are at
any time secured by real or personal property or otherwise. With or without
notice to Guarantor and without affecting Guarantor’s liability hereunder or
with respect to the Obligations hereby guaranteed, Landlord, from time to time,
either before, at or after any Breach and whether or not Landlord is under any
contractual or equitable obligation to do so, may (a) accept security for the
Obligations hereby guaranteed, (b) release or accept other security in exchange
or in substitution for collateral, if any, that may be held or any part thereof,
(c) accept substitutes for or release Guarantor or any substitutes for Guarantor
as party hereto, or (d) subordinate any security interest in any collateral or
any portion thereof to the rights of other creditor or creditors.
17.    This Guaranty shall continue for the term of the Lease and any extensions
or renewals thereof and until all obligations and liabilities of Tenant and its
successors and assigns to Landlord under or relating to the Lease have been
fully paid or satisfied (subject to reinstatement of the Guaranty as provided in
Paragraph 6 above).
18.    This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of New York. In connection with any suit, action or
proceeding brought with respect to this Guaranty, Guarantor hereby irrevocably
submits to the exclusive jurisdiction of any Federal or State court in the
County of New York, State of New York, and Guarantor waives any objections that
it may now or hereafter have based upon venue and/or forum non conveniens of any
such suit, action or proceeding.
19.    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
20.    This Guaranty or the provisions hereof shall not be modified, amended or
waived in any manner unless the same be in writing and signed by Landlord and
Guarantor.
21.    If there be more than one undersigned Guarantor, each undersigned
Guarantor is executing this instrument, and shall be unconditionally liable
hereon, jointly and severally. Landlord may make demand upon or pursue any
remedies against any one or more Guarantor, whether or not any demand is made
upon or any remedies are pursued against any other Guarantor. Each Guarantor
expressly agrees that recourse may be had against any and all property of
Guarantor, regardless of whether such property constitutes community property,
quasi-community property or separate property.
22.    Landlord shall have the right, without any consent from Guarantor, to
assign this Guaranty, in whole and not in part, in connection with any
assignment of Landlord’s rights and obligations under the Lease. Except as set
forth in Paragraph 7 above, Guarantor may not assign, delegate or otherwise
transfer all or any part of its respective rights and/or obligations under this
Guaranty without the prior written consent of Landlord. Subject to the
restrictions on transfer set forth in the immediately preceding sentence, this
Guaranty shall be binding upon, and inure to the benefit of, Landlord and
Guarantor and their respective successors and assigns. Any attempted assignment,
delegation or transfer in violation of this Paragraph 22 shall be, and is hereby
declared, null and void ab initio.
23.    Guarantor agrees to deliver all financial reports required to be
delivered by Guarantor pursuant to Section 13.01 of the Lease within the time
frames set forth therein.


EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------







[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]






EXHIBIT G    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first above written.
GUARANTOR


FORTERRA, INC.,
a Delaware corporation





By:_______________________
Name:    

Title:    


[SIGNATURE PAGES CONTINUE ON NEXT PAGE]


EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------












Accepted and Agreed:


LANDLORD:


PIPE PORTFOLIO OWNER (MULTI) LP,
a Delaware limited partnership
                        
By:
PIPE PORTFOLIO GP LLC,
a Delaware limited liability company, its general partner    

                        
By:     WPC HOLDCO LLC,
a Maryland limited liability company, its sole member


By:     W. P. CAREY INC.,
a Maryland corporation, its sole member


By:_______________________________    
Name: Gino M. Sabatini
Title: Managing Director






EXHIBIT F    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------








EXHIBIT H
FORM OF COLLATERAL ACCESS AGREEMENT


This COLLATERAL ACCESS AGREEMENT (this “Agreement”) is entered into by [NAME OF
LANDLORD] (“Landlord”), to and for the benefit of [MODIFY AS APPROPRIATE:
_____________________ as Collateral Agent for the Secured Creditors (as defined
below)] (in such capacity and together with any successor thereto, the
“Collateral Agent”). Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement referred to below shall be used
herein as therein defined.
RECITALS:
WHEREAS, Landlord is the record title holder and owner of certain premises as
set forth in Schedule 1 attached hereto and made a part hereof (collectively,
the “Premises”);
WHEREAS, [NAMES OF TENANT], a [JURISDICTIONS OF INCORPORATION/ FORMATION AND
FORM OF EACH ENTITY] (collectively, as co-tenants, “Tenant”), have possession of
the Premises in accordance with that certain Amended and Restated Master Land
and Building Lease dated as of [_____________], 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”);
WHEREAS, reference is made to that certain [MODIFY AS APPROPRIATE:
______________________ (as it may be amended, amended and restated,
supplemented, extended, refinanced or otherwise modified from time to time, the
“Credit Agreement”), among [________________](including its permitted
successors, the “Initial Borrower”), the other borrowers party thereto, the
several banks and other financial institutions or entities from time to time
parties thereto as lenders and as issuing banks (the “Lenders”), the Collateral
Agent and [__________________________] as administrative agent (together with
its successors in such capacity, the “Administrative Agent” and, together with
the Collateral Agent and the Lenders, the “Lender Creditors”), pursuant to which
Tenant (an affiliate of the Initial Borrower) has executed a guarantee and
collateral agreement and other collateral documents in relation to the Credit
Agreement];
WHEREAS, Tenant’s repayment (or guaranty ) of the extensions of credit made by
the Lenders under the Credit Agreement will be secured by substantially all of
the assets of Tenant, including, without limitation, all of the following now or
hereafter located on the Premises [MODIFY AS APPROPRIATE SO THAT THE COLLATERAL
IS SPECIFICALLY IDENTIFIED: (i) all inventory of Tenant, (ii) all equipment used
in Tenant’s business, (iii) all leasehold improvements of Tenant, and (iv) all
furniture and all other personal property] (collectively, the “Collateral”); and
WHEREAS, the Collateral Agent has requested that Landlord execute this Agreement
as a requirement under the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Collateral Agent hereby covenant and agree as follows:
1. Landlord Lien. For so long as the Credit Agreement remains in effect, (a)
Landlord (i) waives and releases unto the Collateral Agent and its successors
and assigns any and all security interests created by statute, contract
(including the Lease) or by common law and any and all other rights, claims,
liens and demands of every kind which it now has or may hereafter have against
the Collateral and (ii) agrees that any


EXHIBIT H    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





rights, claims or demands it may have in or to the Collateral (to the extent not
effectively waived pursuant to clause (a)(i) of this paragraph 1), shall,
subject to the terms of this Agreement, be subordinate to the rights of the
Collateral Agent in respect thereof.
(b) Landlord further agrees not to assert any claim to the Collateral while the
Credit Agreement remains in effect, subject to the terms of this Agreement.
Landlord acknowledges that the Collateral Agent shall have a first priority
security interest in the Collateral, and Landlord authorizes the Collateral
Agent to file and record [Uniform Commercial Code/Personal Property Security
Act/Civil Code] financing statements (or local law equivalent) against the
Collateral.
(c) Tenant hereby unconditionally releases Landlord from any claim or action
regarding Collateral Agent’s removal of the Collateral as permitted by this
Agreement.
2. Nature of Collateral. The Collateral may be installed in or located on the
Premises and is not and shall not be deemed to be a fixture or part of the
underlying real estate but shall at all times be considered personal property.
Landlord acknowledges that the Collateral is and will remain personal property
and not fixtures or part of the underlying real estate even though it may be
affixed to or placed on the Premises. For the avoidance of doubt, the Collateral
shall expressly exclude all Building Equipment (as such term is defined in the
Lease).
3. Collateral Agent’s Access. (a) Landlord agrees that so long as the Lease is
in full force and effect, Landlord will not prevent the Collateral Agent or its
designees from entering upon the Premises at all reasonable times to inspect,
appraise or remove the Collateral; provided, that (i) Collateral Agent shall
give to Landlord not less than five (5) days’ notice of Collateral Agent’s
election to enter the Premises, (ii) such notice shall indicate whether such
entry is due to an event of default under the Credit Agreement and (iii) if
Landlord shall have given Collateral Agent a Disposition Notice (as defined in
paragraph 3(b) below), such entry shall not be governed by this paragraph 3(a),
but shall instead be governed by paragraph 3(b).
(b) In the event that Landlord intends to take possession of the Premises during
the term of the Lease or to terminate the Lease prior to the expiration of the
Lease term, Landlord shall give to Collateral Agent a copy of such notice at the
same time as such notice is given to Tenant (each such notice, a “Disposition
Notice”). If Collateral Agent intends to exercise Collateral Agent’s rights
under this paragraph 3(b), within fifteen (15) days after Collateral Agent
actually receives a Disposition Notice, Collateral Agent shall send a notice to
Landlord stating that Collateral Agent elects to exercise its rights under this
paragraph 3(b) in accordance with the terms of this Agreement (each such notice,
a “Disposition Election”). If Collateral Agent duly and timely gives a
Disposition Election to Landlord, Landlord agrees that within the 90-day period
after the Collateral Agent delivers to Landlord a Disposition Election (the
“Disposition Period”), the Collateral Agent shall have the right, but not the
obligation, to enter upon and into the Premises on a non-exclusive basis for the
sole purpose of inspecting or removing the Collateral or conducting a public or
private sale of the Collateral. Landlord further agrees that during the
Disposition Period, Landlord will not interfere with the Collateral Agent’s
actions in removing the Collateral from the Premises or such other of the
Collateral Agent’s actions in otherwise enforcing its security interest in the
Collateral in accordance with the terms of this Agreement. Notwithstanding
anything to the contrary in this paragraph, Landlord acknowledges that the
Collateral Agent shall at no time have any obligation to remove the Collateral
from the Premises. The Collateral Agent shall not be liable solely as a result
(A) of any diminution in value of the Premises caused by the absence of the
Collateral actually removed or (B) the need to replace the Collateral after such
removal.


(c) In entering upon or into the Premises under either clause (a) or (b) set
forth above of this paragraph 3, the Collateral Agent hereby agrees that it
shall (i) indemnify, defend and hold Landlord harmless from and against any and
all claims, judgments, liabilities, costs and expenses incurred by Landlord
(excluding as a result of the Landlord’s own gross negligence or breach) and
caused by the Collateral Agent and/or the


EXHIBIT H    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





Collateral Agent’s designee entering upon or into the Premises and taking any of
the foregoing actions with respect to the Collateral (and such costs shall
include any damage to the Premises made by the Collateral Agent in severing
and/or removing the Collateral therefrom and taking any of the foregoing actions
with respect to the Collateral), (ii) promptly repair, at the end of the
Disposition Period, at its sole cost and expense any damage to the Premises that
is caused by Collateral Agent and/or its designees taking any of the foregoing
actions to its condition prior to such damage, and (iii) to the extent not
already paid by Tenant, pay all Base Rent (as defined in the Lease), for such
time as the Collateral Agent actually occupies all or any portion of the
Premises, pro-rated on a per diem basis based on a thirty (30) day month, with
such payment to be made in arrears every thirty (30) days during the Disposition
Period. By way of example only, if the Disposition Period were to commence on
Monday May 1, 2017 and continue through Wednesday, June 9, 2017, Collateral
Agent would be responsible for the payment of Base Rent applicable to a 40-day
period, and (A) the first payment of Base Rent would be due and payable to
Landlord on May 31, 2017 (i.e., the date immediately succeeding the first 30-day
period) and (B) the second payment of Base Rent would be due and payable to
Landlord on June 10, 2017. Further, if Collateral Agent did not access the
Premises during the weekends of such 40-day period, Collateral Agent would
nevertheless be responsible for Base Rents during such 40-day period. Collateral
Agent shall give Landlord such advance notice as is reasonably practicable under
the circumstances (but no less than 24 hours’ prior notice) of the date that
Collateral Agent shall cease actual occupancy of the Premises, and the
Disposition Period shall cease upon the date set forth in such notice (subject
to such 24 hours’ notice requirement).
(d) Notwithstanding anything to the contrary contained herein, (i) if Collateral
Agent fails to duly and timely give a Disposition Election to Landlord in
accordance with clause (b) of this paragraph 3, then, the Collateral remaining
in or on the Premises shall be deemed abandoned and Landlord shall be entitled,
though not obligated, to dispose of such Collateral in any manner Landlord sees
fit, and Collateral Agent shall no longer be permitted access to the Premises;
(ii) if Collateral Agent fails to remove any Collateral left on a certain
location that is part of the Premises (such location, a “Specified Location”) at
the end of the Disposition Period, then, the Collateral remaining in or on such
Specified Location shall be deemed abandoned and Landlord shall be entitled,
though not obligated, to dispose of such Collateral in or on such Specified
Location in any manner Landlord sees fit; and (iii) if, within five (5) days’
following notice from Landlord to Collateral Agent, Collateral Agent fails to
(A) take steps to repair damage to any Specified Location in accordance with
clause (c)(ii) of this paragraph 3 or (B) cease or rectify any action(s) by
Collateral Agent which are beyond the scope permitted under this Agreement
(e.g., removing any of the Building Equipment) on the Premises or any portion
thereof or (C) timely pay the Base Rent then due in accordance with paragraph
3(b), then, the Collateral remaining in or on such Specified Location shall be
deemed abandoned and Landlord shall be entitled, though not obligated, to
dispose of such Collateral in or on such Specified Location in any manner
Landlord sees fit.
(e) In the event that Landlord gives to Tenant a notice of a default under the
Lease, Landlord shall simultaneously give to Collateral Agent a copy of such
notice (a “Default Notice”). Collateral Agent shall have the right, but not the
obligation, to cure any such default(s) within the last day of the cure period
available to Tenant under the terms of the Lease.


4. Delivery of Notices. All notices to the Collateral Agent under this Agreement
shall be in writing and sent by (a) United States certified mail, return receipt
requested, postage pre-paid or (b) a nationally recognized courier service (such
as Federal Express) for next-day delivery, to be confirmed in writing by such
courier overnight delivery service, addressed as follows:


EXHIBIT H    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





To Collateral Agent:
________________________
________________________
________________________
________________________
________________________
________________________
To Landlord:
Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Asset Management Department


With another copy to:


Pipe Portfolio Owner (Multi) LP
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Attention: Legal Transactions Department


Any party hereto may change its address, telecopy or telephone number for
notices and other communications hereunder by notice to all of the other parties
hereto.
7.    Expiration of Agreement. The provisions of this Agreement shall continue
in effect until Landlord has received the Collateral Agent’s written
confirmation that Tenant has paid and performed all of its obligations under the
Credit Agreement (or upon such date that the Credit Agreement is no longer in
effect, whichever shall first occur).
8. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the law of the State of New York without regard to conflicts of
law principles.
9. Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of and be binding upon the successor and assigns of
Landlord (including any successor owner of the Premises) and the Collateral
Agent. Landlord acknowledges that it shall not effect a partial assignment of
the Lease. [MODIFY AS APPROPRIATE: The Collateral Agent may, without the consent
of the Landlord (or any of the Landlord’s successor or assigns), freely assign,
at any time, all or a portion of its right and obligations under this Agreement
to the Senior Lien Term Loan Administrative Agent or the Junior Lien Term Loan
Administrative Agent, as applicable]; provided, that only one party at any given
time shall act as Collateral Agent under this Agreement, and Landlord shall not
be required to give a Default Notice or Disposition


EXHIBIT H    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------





Notice to more than one party with respect to notices to Collateral Agent.
Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in all or any portion of the
Premises and shall require that any such purchase or successor assume Landlord’s
obligations under this Agreement.
10. Amendments. This Agreement may not be changed or terminated orally and is
binding upon, and inures to the benefit of, the parties hereto, the Secured
Parties and each of their respective successors and assigns.
11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but together the counterparts shall
constitute one and the same document.
12. Credit Agreement. The parties thereto may, without in any way affecting or
limiting this Agreement, and without notice to Landlord, modify, supplement,
restate (in whole or in part), replace or refinance the Credit Agreement or any
of the other Loan Documents thereunder.
13. Waiver of Trial by Jury. LANDLORD, TENANT AND COLLATERAL AGENT EACH HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN LANDLORD, TENANT AND/OR
COLLATERAL AGENT IN ANY WAY RELATED TO THIS AGREEMENT.
[Signatures page follows]




EXHIBIT H    A&R MASTER LAND AND BUILDING LEASE
ACTIVE 229182768

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.




[NAME OF LANDLORD]


By:     _________________________
Name:
Title:


        






[____________________, as Collateral Agent]


By:     _________________________
Name:
Title:


    








TENANT ACKNOWLEDGMENTS:




By: _________________________
Name:
Title:


By: _________________________
Name:
Title:






Exhibit H
ACTIVE 229182768

--------------------------------------------------------------------------------







By: _________________________
Name:
Title:




By: _________________________
Name:
Title:






Exhibit H
ACTIVE 229182768

--------------------------------------------------------------------------------





Schedule 1


Insert Schedule of Addresses for Premises






Exhibit H
ACTIVE 229182768